EXECUTION VERSION

Exhibit 10.1

CREDIT AGREEMENT

dated as of September 28, 2015

among

MSG HOLDINGS, L.P. (to be renamed MSGN HOLDINGS, L.P.),

as the Company,

CERTAIN SUBSIDIARIES OF THE COMPANY,

MSGN EDEN, LLC, and REGIONAL MSGN HOLDINGS LLC

as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MUFG UNION BANK, N.A.,

THE BANK OF NOVA SCOTIA,

U.S. BANK NATIONAL ASSOCIATION,

FIFTH THIRD BANK,

TD BANK, N.A.,

WELLS FARGO BANK, N.A.,

NATIXIS, NEW YORK BRANCH,

BNP PARIBAS, and

GOLDMAN SACHS BANK USA,

as Joint Book Runners,

BANK OF AMERICA, N.A., MUFG UNION BANK N.A.,

THE BANK OF NOVA SCOTIA,

U.S. BANK NATIONAL ASSOCIATION, and FIFTH THIRD BANK,

as Co-Syndication Agents,

TD BANK, N.A., WELLS FARGO BANK, N.A.,

NATIXIS, NEW YORK BRANCH, BNP PARIBAS, and

GOLDMAN SACHS BANK USA,

as Co-Documentation Agents

and

SOCIÉTÉ GÉNÉRALE, BARCLAYS BANK PLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

MORGAN STANLEY SENIOR FUNDING, INC., and

CRÉDIT INDUSTRIEL ET COMMERCIAL,

as Senior Managing Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING MATTERS    Section 1.01
 

Certain Defined Terms

     1    Section 1.02  

Other Interpretive Provisions

     44    Section 1.03  

Accounting Terms

     45    Section 1.04  

Rounding

     45    Section 1.05  

Times of Day

     45    Section 1.06  

Letter of Credit Amounts

     45    Section 1.07  

Currency Equivalents Generally

     46    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS    Section 2.01  

The Loans

     46    Section 2.02  

Borrowings, Conversions and Continuations of Loans

     47    Section 2.03  

Letters of Credit

     48    Section 2.04  

Swing Line Loans

     57    Section 2.05  

Prepayments

     60    Section 2.06  

Termination or Reduction of Commitments

     62    Section 2.07  

Repayment of Loans

     63    Section 2.08  

Interest

     64    Section 2.09  

Fees

     65    Section 2.10  

Computation of Interest and Fees

     65    Section 2.11  

Evidence of Debt

     66    Section 2.12  

Payments Generally; Administrative Agent’s Clawback

     66    Section 2.13  

Sharing of Payments by Lenders

     68    Section 2.14  

Incremental Revolving Credit Facilities

     69    Section 2.15  

Incremental Term Facilities

     70    Section 2.16  

Defaulting Lenders

     72    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY    Section 3.01
 

Taxes

     75    Section 3.02  

Illegality

     77    Section 3.03  

Inability to Determine Rates

     77    Section 3.04  

Increased Costs; Reserves on Eurodollar Rate Loans

     78    Section 3.05  

Compensation for Losses

     80    Section 3.06  

Mitigation Obligations; Replacement of Lenders

     80    Section 3.07  

Survival

     81   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    GUARANTY    Section 4.01  

Guaranty

     81    Section 4.02  

Rights of Lenders

     81    Section 4.03  

Certain Waivers

     82    Section 4.04  

Obligations Independent

     82    Section 4.05  

Subrogation

     82    Section 4.06  

Termination; Reinstatement

     83    Section 4.07  

Subordination

     83    Section 4.08  

Stay of Acceleration

     83    Section 4.09  

Condition of Company

     83    Section 4.10  

Limitation on Guaranty

     83    Section 4.11  

Keepwell

     84    ARTICLE V    CONDITIONS PRECEDENT    Section 5.01  

Conditions of Initial Credit Extension

     84    Section 5.02  

Conditions to all Credit Extensions

     88    ARTICLE VI    REPRESENTATIONS AND WARRANTIES    Section 6.01  

Existence, Qualification and Power

     89    Section 6.02  

Subsidiaries; Loan Parties

     89    Section 6.03  

Authority; No Conflict

     90    Section 6.04  

Financial Condition; Absence of Material Adverse Effect

     90    Section 6.05  

Litigation, Compliance with Laws

     91    Section 6.06  

Titles and Liens

     91    Section 6.07  

Regulation U; Investment Company Act

     91    Section 6.08  

Taxes

     91    Section 6.09  

Other Credit Agreements

     91    Section 6.10  

Full Disclosure

     92    Section 6.11  

No Default

     92    Section 6.12  

Approval of Government, Regulatory Authorities and Third Parties

     92    Section 6.13  

Binding Agreements

     92    Section 6.14  

Collective Bargaining Agreements

     93    Section 6.15  

Investments

     93    Section 6.16  

Solvency

     93    Section 6.17  

Collateral Documents

     93    Section 6.18  

Maintenance of Insurance

     93   

 

ii



--------------------------------------------------------------------------------

Section 6.19  

Subordinated Debt

     93    Section 6.20  

ERISA Compliance

     93    Section 6.21  

Environmental Compliance

     94    Section 6.22  

Intellectual Property, Licenses, Etc.

     94    Section 6.23  

Compliance Matters

     94    Section 6.24  

Anti-Corruption Laws and Sanctions

     94    ARTICLE VII    COVENANTS OF THE COMPANY
AND THE RESTRICTED SUBSIDIARIES    Section 7.01  

Financial Statements and Other Information

     95    Section 7.02  

Taxes and Claims

     98    Section 7.03  

Insurance

     99    Section 7.04  

Maintenance of Existence; Conduct of Business

     99    Section 7.05  

Maintenance of and Access to Collateral

     99    Section 7.06  

Compliance with Applicable Laws

     99    Section 7.07  

[Intentionally Omitted.]

     99    Section 7.08  

Subsidiaries

     99    Section 7.09  

Use of Proceeds

     100    Section 7.10  

Covenant to Guarantee Obligations and Give Security

     100    Section 7.11  

Books and Records

     101    Section 7.12  

[Intentionally Omitted.]

     101    Section 7.13  

Further Assurances and Post-Closing Matters

     101    Section 7.14  

Indebtedness

     102    Section 7.15  

Contingent Liabilities

     104    Section 7.16  

Liens

     106    Section 7.17  

Investments

     107    Section 7.18  

Restricted Payments

     108    Section 7.19  

Business

     109    Section 7.20  

Transactions with Affiliates

     109    Section 7.21  

Amendments of Certain Instruments

     109    Section 7.22  

Issuance of Stock

     110    Section 7.23  

Fundamental Changes

     110    Section 7.24  

Dispositions

     110    Section 7.25  

Accounting Changes

     110    Section 7.26  

Negative Pledge

     111    Section 7.27  

Anti-Corruption Laws and Sanctions

     111    Section 7.28  

Total Leverage Ratio

     111    Section 7.29  

Interest Coverage Ratio

     112    Section 7.30  

Minimum Liquidity

     112    Section 7.31  

Holdings Entities Covenants

     112   

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES    Section 8.01  

Events of Default

     113    Section 8.02  

Remedies upon Event of Default

     116    Section 8.03  

Application of Funds

     116    ARTICLE IX    THE ADMINISTRATIVE AGENT    Section 9.01  

Appointment and Authority

     117    Section 9.02  

Rights as a Lender

     118    Section 9.03  

Exculpatory Provisions

     118    Section 9.04  

Reliance by Administrative Agent

     119    Section 9.05  

Delegation of Duties

     119    Section 9.06  

Resignation of Administrative Agent

     120    Section 9.07  

Non-Reliance on Administrative Agent and Other Lenders

     121    Section 9.08  

No Other Duties, Etc.

     121    Section 9.09  

Administrative Agent May File Proofs of Claim

     121    Section 9.10  

Collateral and Guaranty Matters

     122    ARTICLE X    MISCELLANEOUS    Section 10.01  

Amendments, Etc.

     123    Section 10.02  

Notices; Effectiveness; Electronic Communications

     125    Section 10.03  

No Waiver; Cumulative Remedies

     127    Section 10.04  

Expenses; Indemnity; Damage Waiver

     127    Section 10.05  

Payments Set Aside

     129    Section 10.06  

Successors and Assigns

     129    Section 10.07  

Right of Setoff

     135    Section 10.08  

Interest Rate Limitation

     135    Section 10.09  

Counterparts; Integration; Effectiveness

     136    Section 10.10  

Survival of Representations and Warranties

     136    Section 10.11  

Severability

     136    Section 10.12  

Replacement of Lenders

     136    Section 10.13  

Governing Law; Jurisdiction; Etc.

     137    Section 10.14  

Waiver of Jury Trial

     138    Section 10.15  

No Advisory or Fiduciary Responsibility

     138    Section 10.16  

USA PATRIOT Act Notice

     139    Section 10.17  

Senior Indebtedness

     139    Section 10.18  

Liability of General Partners and Other Persons

     139    Section 10.19  

Authorization of Third Parties to Deliver Information and Discuss Affairs

     140    Section 10.20  

Treatment of Certain Information; Confidentiality

     140    Section 10.21  

No Fiduciary Duty

     141   

 

iv



--------------------------------------------------------------------------------

Schedule 1.01(a)  

Guarantors

   Schedule 1.01(b)  

Excluded Assets

   Schedule 1.01(c)  

Affiliation Agreements

   Schedule 1.01(d)  

Sports Telecast Rights Agreements

   Schedule 1.01(e)  

Cablevision Spin Agreements

   Schedule 1.01(f)  

MSG Spin Agreements

   Schedule 1.01(g)  

Subsidiaries Excluded for Financial Statement Variance Purposes

   Schedule 2.01  

Commitments and Applicable Percentages

   Schedule 2.03  

Existing Letters of Credit

   Schedule 6.02(i)  

Restricted Subsidiaries

   Schedule 6.02(ii)  

Unrestricted Subsidiaries

   Schedule 6.02(iii)  

Excluded Subsidiaries

   Schedule 6.03  

Required Consents, League and Regulatory Approvals

   Schedule 6.05  

Existing Litigation

   Schedule 6.14  

Collective Bargaining Agreements

   Schedule 6.15  

Existing Investments

   Schedule 7.14  

Existing Indebtedness

   Schedule 7.15  

Existing Guarantees

   Schedule 7.16  

Existing Liens

   Schedule 7.20  

Transactions with Affiliates

   Schedule 7.26  

Negative Pledge

   Schedule 10.02  

Administrative Agent’s Office, Certain Addresses for Notices

   EXHIBIT A-1  

Form of Committed Revolving Loan Notice

   EXHIBIT A-2  

Form of Swing Line Loan Notice

   EXHIBIT A-3  

Form of Committed Term Loan Notice

   EXHIBIT B-1  

Form of Revolving Credit Note

   EXHIBIT B-2  

Form of Incremental Revolving Credit Note

   EXHIBIT B-3  

Form of Term Note

   EXHIBIT B-4  

Form of Incremental Term Loan Note

   EXHIBIT C  

Form of Compliance Certificate

   EXHIBIT D-1  

Form of Certificate as to Quarterly Financial Statements

   EXHIBIT D-2  

Form of Certificate as to Annual Financial Statements

   EXHIBIT E  

Form of Opinion of Counsel for the Company and the Restricted Subsidiaries

   EXHIBIT F  

Form of Opinion of Special New York Counsel to the Loan Parties

   EXHIBIT G  

Form of Assignment and Assumption Agreement

   EXHIBIT H-1  

Form of Incremental Revolving Credit Supplement

   EXHIBIT H-2  

Form of Incremental Term Loan A Supplement (Term Loan A)

   EXHIBIT H-3  

Form of Incremental Term Loan B Supplement (Term Loan B)

   EXHIBIT I  

Master Subordinated Intercompany Note

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of
September 28, 2015, among MSG HOLDINGS, L.P. (to be renamed MSGN HOLDINGS,
L.P.), a Delaware limited partnership (the “Company”), the Restricted
Subsidiaries (such term and each other capitalized term used but not defined in
these recitals having the meaning ascribed thereto in Section 1.01 of this
Credit Agreement) identified herein, as Guarantors, MSGN EDEN, LLC, a Delaware
limited liability company (“MSGN Eden”), and REGIONAL MSGN HOLDINGS LLC, a
Delaware limited liability company (together with MSGN Eden, the “Holdings
Entities” and individually each a “Holdings Entity”), the banks, financial
institutions and other Persons which are parties hereto, together with their
respective successors and assigns, as Lenders, the L/C Issuers from time to time
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and an L/C Issuer.

WHEREAS, the Company, the Restricted Subsidiaries party thereto, the banks,
financial institutions and other Persons party thereto as lenders and JPMorgan
Chase Bank, N.A., as administrative agent, were parties to the Credit Agreement,
dated as of May 6, 2014 (such agreement amended, modified or otherwise
supplemented prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Company and the Restricted Subsidiaries have been engaged in the
ownership and operation of sports franchises (including the New York Knicks and
the New York Rangers), the creation, production, promotion, performance,
distribution and presentation of a variety of live productions, production and
content development for multiple media distribution platforms and activities
related to the foregoing;

WHEREAS, the Company and its Restricted Subsidiaries terminated the Existing
Credit Agreement and have contributed the assets comprising the entertainment
and sports businesses to MSG SpinCo in contemplation of the Spin-Off; and

WHEREAS, the Company and the Restricted Subsidiaries have requested that the
Lenders provide new senior secured credit facilities for the purposes set forth
in Section 7.09, including providing capital to MSG SpinCo prior to the
consummation of the Spin-Off and providing for working capital and other general
corporate purposes of the Company, and the Lenders are willing to do so on the
terms and conditions set forth herein, and each of the Guarantors expects to
derive benefit, directly or indirectly, from such extensions of credit;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

 

1



--------------------------------------------------------------------------------

“Adjusted Operating Cash Flow” means for any period, the following for the
Company and the Restricted Subsidiaries for such period, each component
determined on a consolidated basis in accordance with GAAP: (i) aggregate
revenues, minus (ii) aggregate operating expenses (including direct operating
and selling, general administrative), such expenses to exclude impairments of
property, equipment and intangible assets, depreciation and amortization and
charges and credits relating to employee and director stock plans and
restructuring charges and credits, and in each case without duplication to
exclude expenses allocated to Affiliates that are not Restricted Subsidiaries;
provided, however, that for purposes of determining Adjusted Operating Cash Flow
for any period (A) there shall be included any dividends and distributions to
the extent paid in cash by an Unrestricted Subsidiary to the Company or any
Restricted Subsidiary to the extent such dividend or distribution relates to net
income earned or cash realized from operating activities by such Unrestricted
Subsidiary in the immediately preceding 12 month period, (B) there shall be
excluded all management fees paid by any Unrestricted Subsidiary to the Company
or any Restricted Subsidiary during such period other than any such amounts
settled in cash to the extent not in excess of 5% of Adjusted Operating Cash
Flow as determined without including any such fees, (C) Adjusted Operating Cash
Flow for such period shall be increased or reduced, as the case may be, by the
Adjusted Operating Cash Flow of assets or businesses acquired or disposed of
(provided that in each case it has an impact on Adjusted Operating Cash Flow of
at least $500,000) (including by means of any re-designation of any subsidiary)
by the Company or any Restricted Subsidiary on or after the first day of such
period, determined on a pro forma basis reasonably satisfactory to the
Administrative Agent (it being agreed that it shall be satisfactory to the
Administrative Agent that such pro forma calculations may be based upon GAAP as
applied in the preparation of the financial statements for the Company,
delivered or deemed delivered pursuant to Section 7.01 rather than as applied in
the financial statements of the company whose assets were acquired and may
include, in the Company’s discretion, a reasonable estimate of savings under
existing contracts resulting from any such acquisitions), as though the Company
or such Restricted Subsidiary acquired or disposed of such assets on the
first day of such period, and (D) there shall be excluded any gains or losses on
sales or dispositions of businesses by the Company or any of its Restricted
Subsidiaries. For purposes of this definition, operating revenues and operating
expenses may exclude the following, provided that all exclusions for cash
items (whether representing a cash item in the period in question or in a future
period) shall be limited to an aggregate of $40,000,000 per year and $75,000,000
during the entire term of the Facility (the “Cash Basket Amount”):
(1) provisions for severance obligations; (2) losses resulting from any
write-off or write-down of Investments by the Company or any of its Restricted
Subsidiaries; (3) the effect of the loss of any currently held real estate tax
exemptions; (4) costs and expenses incurred to implement the Spin-Off,
(5) amortization of production and development costs associated with shows or
other content or the costs resulting from the cancellation of shows or other
content or abandonment of shows or other content under development or write-off
of any deferred production costs associated with shows; (6) losses resulting
from currency fluctuations and any unrealized losses from hedging transactions;
(7) pension curtailment or settlements; (8) other non-recurring, non-cash items
in excess of $1,000,000; and (9) changes to US GAAP that would cause a covenant
default (provided that the Company shall provide reconciliations to demonstrate
compliance under previous US GAAP and the parties shall agree to negotiate in
good faith to amend covenants accordingly). In the case of clauses (1) through
(3) above, if the expense is required to be recognized in one period but paid in
subsequent periods, such exclusion

 

2



--------------------------------------------------------------------------------

shall apply only to such initial period and such expense shall be considered an
expense for purposes of clause (ii) of this definition when paid to the extent
such cash amounts are in excess of the Cash Basket Amount. In the event of any
suspension of carriage by any party to an Affiliation Agreement during renewal
negotiations of such Affiliation Agreement or expiration or termination of or
disputes under such Affiliation Agreements, the Adjusted Operating Cash Flow
calculation, for purposes of complying with the Financial Covenants (but not for
any other purpose), may be adjusted (the “Carriage Suspension Adjustment”) to
add back the Adjusted Operating Cash Flow attributable to the affected
Affiliation Agreement from the corresponding period one year prior to each
period during which such suspension of carriage continues, but in any event not
to exceed six months; provided that the Carriage Suspension Adjustment shall be
limited only to the Adjusted Operating Cash Flow attributable to one Affiliation
Agreement during any period; provided, further, that with respect to any
Carriage Suspension Adjustment, the Company shall provide reports with
reasonably detailed supporting calculations showing the “lost” Adjusted
Operating Cash Flow attributable to the affected Affiliation Agreement for each
corresponding monthly period of the prior year, in each case certified by a
financial officer of the Company.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that for
purposes of this definition, in any event, any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 10% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person; and provided further that no individual shall be an
Affiliate of a corporation or partnership solely by reason of his or her being
an officer, director or partner of such entity, except in the case of a partner
if his or her interests in such partnership shall qualify him or her as an
Affiliate.

“Affiliated Lender” means the Parent or any Affiliate of the Parent, other than
(a) the Company or (b) any Subsidiary of the Company.

“Affiliation Agreements” means the agreements listed on Schedule 1.01(c) and all
other existing and future agreements of the Company or any Restricted Subsidiary
for the distribution of the Program Services by multichannel video television
programming distributors (e.g., Comcast, Time Warner, DirecTV, Cablevision,
Verizon).

 

3



--------------------------------------------------------------------------------

“Agent Parties” has the meaning set forth Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Anti-Corruption Laws” means all published laws, rules and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
penalizing actions in connection with to bribery or other corrupt actions.

“Applicable Percentage” means (a) in respect of the Initial Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Initial Term Facility represented by such Term Lender’s
Term Commitment at such time (including any Incremental Term Commitments that
increase the Term Commitments under the Initial Term Facility), (b) in respect
of any Incremental Term Facility that is a separate tranche of Term Commitments
and Term Loans, with respect to any Incremental Term Lender thereunder at any
time, the percentage (carried out to the ninth decimal place) of such
Incremental Term Facility represented by such Incremental Term Lender’s
Incremental Term Commitment at such time, (c) in respect of the Initial
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Initial
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time (including any Incremental Revolving
Loan Commitments that increase the Revolving Credit Commitments under the
Initial Revolving Credit Facility), and (d) in respect of any Incremental
Revolving Credit Facility that is a separate tranche of Revolving Credit
Commitments and Revolving Credit Loans, with respect to any Incremental
Revolving Credit Lender thereunder at any time, the percentage (carried out to
the ninth decimal place) of such Incremental Revolving Credit Facility
represented by such Incremental Revolving Credit Lender’s Incremental Revolving
Credit Commitment at such time. If the commitment of each Revolving Credit
Lender to make Revolving Credit Loans and the obligation of the L/C Issuers to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of a Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of such Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 (or, in the case of any Incremental Lender, on Schedule I to the
applicable Incremental Supplement, if any) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) (i) initially, in respect of the Initial Term
Facility and the Initial Revolving Credit Facility, 1.00% per annum for Base
Rate Loans and 2.00% per annum for Eurodollar Rate Loans, and (ii) following the
delivery of the Compliance Certificate for the second full fiscal quarter of the
Company following the Closing Date, as determined by the Company’s Total
Leverage Ratio, as follows:

 

4



--------------------------------------------------------------------------------

Level

  

Total Leverage Ratio

   Revolving Credit Facility and Term Facility         Eurodollar Rate Loans
Applicable Margin     Base Rate Loans
Applicable Margin  

Level 4

   Greater than or equal to 5.50: 1.00      2.25 %      1.25 % 

Level 3

   Greater than or equal to 4.50: 1.00 but less than 5.50: 1.00      2.00 %     
1.00 % 

Level 2

   Greater than or equal to 3.50: 1.00, but less than 4.50: 1.00      1.75 %   
  0.75 % 

Level 1

   Less than 3.50: 1.00      1.50 %      0.50 % 

(b) (i) initially, in respect of the Swing Line Sublimit, 1.00% per annum, and
(ii) following the delivery of the Compliance Certificate for the second full
fiscal quarter of the Company following the Closing Date, as determined by the
Company’s Total Leverage Ratio as set forth in clause (a)(ii) above for Base
Rate Loans, and (c) in respect of any Incremental Facility, the percentages per
annum for Base Rate Loans and for Eurodollar Rate Loans that are agreed by the
Company and the applicable Incremental Lenders and specified in the applicable
Incremental Supplement with respect to such Incremental Facility.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the applicable Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Initial Term
Facility, the Initial Revolving Credit Facility or an Incremental Facility, if
any, a Lender that has a Commitment with respect to such Facility or holds a
Term Loan, a Revolving Credit Loan or an Incremental Loan, respectively, at such
time, (b) with respect to the Letter of Credit Sublimit, (i) each L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders, and (c) with respect to the Swing Line Sublimit,
(i) any Swing Line Lender and (ii) if any other Revolving Credit Lender shall
have made Swing Line Loans pursuant to Section 2.04 that are outstanding at such
time, each such other Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Availability Period” means (a) in respect of the Initial Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Initial Revolving Credit Facility, (ii) the date
of termination of the Revolving Credit Commitments under the Initial Revolving
Credit Facility pursuant to Section 2.06, and (iii) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligation of each L/C Issuer to make L/C Credit Extensions under the
Initial Revolving Credit Facility pursuant to Section 8.02, (b) in respect of
any Incremental Revolving Credit Facility that is a separate tranche of
Revolving Credit Commitments and Revolving Credit Loans, the period from and
including the applicable Incremental Closing Date to the earliest of (i) the
Maturity Date for such Incremental Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments under such Incremental Revolving
Credit Facility pursuant to Section 2.06, and (iii) the date of termination of
the commitment of each Incremental Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions under such Incremental Revolving Credit Facility pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the New York Fed Bank Rate plus  1⁄2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate,” and (c) one-month floating Eurodollar
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that the Eurodollar Rate for any day
shall be based on the Eurodollar Base Rate at approximately 11:00 a.m. London
time on such day, subject to the interest rate floor set forth in the definition
of the term “Eurodollar Base Rate”. Any change in the Base Rate due to a change
in the Prime Rate, the New York Fed Bank Rate or the Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the New York Fed Bank Rate or the Eurodollar Rate, respectively. The
“Prime Rate” is a rate set by the Administrative Agent based upon various
factors including JPMorgan’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by JPMorgan shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Loan” means a Term Loan, Revolving Credit Loan or an Incremental Loan
that bears interest based on the Base Rate.

“Borrowing” means a Term Borrowing, Revolving Credit Borrowing, a Swing Line
Borrowing or an Incremental Borrowing, if any, as the context may require.

“Business” has the meaning specified in Section 7.19.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

 

6



--------------------------------------------------------------------------------

“Cablevision Affiliation Agreement” means the agreement dated as of December 31,
2009 between the Company and CSC Holdings, Inc. with respect to the carriage of
the Program Services known as MSG/MSG Plus in substantially the form attached as
Exhibit 10.12 to the Cablevision Form 10, as amended or modified from time to
time in accordance with Section 7.21.

“Cablevision Form 10” means the Form 10 filed by Parent on November 24, 2009 in
connection with the Cablevision Spin Transaction.

“Cablevision Spin Agreements” means the agreements listed on Schedule 1.01(e).

“Cablevision Spin Transaction” means the transaction in which the equity
interests in the general and limited partners of the Company were contributed to
a corporation held by a subsidiary of CVC which were then distributed to CVC and
by CVC to its then existing shareholders on January 28, 2010.

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Credit Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.

“Carriage Suspension Adjustment” has the meaning specified in the definition of
“Adjusted Operating Cash Flow.”

“Cash Basket Amount” has the meaning specified in the definition of “Adjusted
Operating Cash Flow”.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries (and, where
applicable, the Parent or any of its consolidated Subsidiaries) free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a) Marketable, direct obligations of the United States of America or United
States government agencies;

(b) bonds, notes and/or commercial paper outstanding at any time issued by any
Person organized under the laws of any state of the United States of America, ;

(c) fully collateralized repurchase agreements in such amounts and with such
financial institutions, as the Company may select from time to time;

 

7



--------------------------------------------------------------------------------

(d) bank deposits, certificates of deposit, banker’s acceptances and time
deposits, which are issued by any Lender or by a United States national or state
bank or foreign bank; and

(e) money market funds that comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act.

Such Investments will be measured as of the date the Investment is acquired with
the maximum maturity of any individual investment not exceeding 24 months, and a
maximum portfolio average maturity of 12 months.

Such Investments will also bear at least two credit ratings, including (i) for
commercial paper, minimum ratings of “A2” by S&P and “P2” by Moody’s, (ii) for
longer term bonds and notes, average long-term equivalent ratings of “A+” by S&P
and “A1” by Moody’s for the portfolio of this investment class, (iii) for
repurchase agreements, bank deposits, certificates of deposit, banker’s
acceptances and time deposits, a minimum rating of “BBB” by S&P and “Baa” by
Moody’s is required, unless, with respect to U.S. bank deposits and U.S.
certificates of deposit, the amount invested is less than $250,000. To the
extent that S&P or Moody’s credit ratings for such instruments are not
available, equivalent credit ratings from Fitch Ratings, Inc. are acceptable.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (i) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender or (ii) is a Lender or an Affiliate of a Lender as of the Closing Date
and is a party to a Cash Management Agreement with a Loan Party on the Closing
Date, in each case in its capacity as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything to the contrary herein, it is understood and
agreed that any changes resulting from requests, rules, guidelines or directives
(x) issued under, or in connection with, the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, for the purposes of this Credit
Agreement, be deemed to be adopted subsequent to the date hereof.

 

8



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) Dolan Family Interests shall cease at any time to have beneficial ownership
(within the meaning of Rule 13d-3 (as in effect on the Closing Date) promulgated
under the Securities and Exchange Act of 1934, as amended) of shares of the
capital stock of Parent, having sufficient votes to elect (or otherwise
designate) at such time a majority of the members of the Board of Directors of
Parent, or

(b) Parent shall cease to own (free and clear of all Liens), indirectly, 100% of
the Equity Interests of the Company, or any Person (other than Parent or a
wholly-owned Subsidiary of Parent) shall obtain the legal or contractual right
to own, or to cause the transfer of the ownership of, any of the Equity
Interests of the Company, without regard to any required approval of any other
Person.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.01.

“Co-Documentation Agents” means TD Bank, N.A., Natixis, New York Branch, BNP
Paribas and Goldman Sachs Bank USA, in each case acting in its capacity as a
co-documentation agent.

“Co-Syndication Agents” means Bank of America, N.A., MUFG Union Bank, N.A., The
Bank of Nova Scotia, U.S. Bank National Association and Fifth Third Bank, in
each case acting in its capacity as a co-syndication agent.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and for the
avoidance of doubt, shall exclude all Excluded Assets.

“Collateral Agent” means JPMorgan in its capacity as collateral agent for the
Lenders under the Security Agreement and its successors in such capacity.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, and each of the collateral
assignments, Security Agreement Supplements, Intellectual Property Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Committed Loan Notice” means a Committed Revolving Loan Notice or a Committed
Term Loan Notice, as the context may require.

“Committed Revolving Loan Notice” means a notice of (a) a Revolving Credit
Borrowing (including an Incremental Revolving Credit Borrowing), (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

 

9



--------------------------------------------------------------------------------

“Committed Term Loan Notice” means a notice of (a) a Term Borrowing (including
an Incremental Term Borrowing), (b) a conversion of Term Loans from one Type to
another, or (c) a continuation of Eurodollar Rate Loans pursuant to
Section 2.02(a), which, if in writing, shall be in substantially in the form of
Exhibit A-3.

“Commitment” means a Term Loan Commitment, a Revolving Credit Commitment, a
Letter of Credit Commitment, any Incremental Term Loan Commitment (if any) or
any Incremental Revolving Commitment (if any) as the context may require.

“Commitment Fee” has the meaning given to such term in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning given to such term in the preamble to this Credit
Agreement.

“Company Materials” has the meaning specified in Section 7.01.

“Compliance Certificate” means a certificate of a senior financial executive of
the Company in substantially the form of Exhibit C.

“Consolidated Net Indebtedness” means, as of any date of determination, an
amount equal to (a) the aggregate amount, without duplication, of all
Indebtedness of the Holdings Entities, the Company and any Restricted Subsidiary
that would be reflected as debt on a consolidated balance sheet of the Company
(and, where applicable, of the applicable Holdings Entity) prepared in
accordance with GAAP, minus (b) the amount of cash and Cash Equivalents in
deposit or securities accounts of the Company and its Restricted Subsidiaries as
of such date in an aggregate amount not to exceed the greater of
(i) $150,000,000 and (ii) 50% of Adjusted Operating Cash Flow for the most
recently completed four fiscal quarter period for which financial statements
were required to have been delivered pursuant to Section 7.01, giving full pro
forma effect to all Specified Transactions (as provided in such definition) that
have occurred since the last day of the most recently completed Measurement
Period for which financial statements were required to have been delivered
pursuant to Section 7.01 and to the application of the proceeds of any proposed
transaction, in each case without duplication; provided that for purposes of
calculating Adjusted Operating Cash Flow in this definition: (a) for the most
recently completed four fiscal quarter period ended December 31, 2015, such
amount shall equal Adjusted Operating Cash Flow for the quarter ended
December 31, 2015 multiplied by four; (b) for the most recently completed four
fiscal quarter period ended March 31, 2016, such amount shall equal Adjusted
Operating Cash Flow for the two quarters ended March 31, 2016 multiplied by two;
and (c) for the most recently completed four fiscal quarter period ended
June 30, 2016, such amount shall equal Adjusted Operating Cash Flow for the
three quarters ended June 30, 2016 multiplied by 4/3; provided, further, that to
the extent that any calculation of “Consolidated Net Indebtedness” is used in
determining pro forma compliance with a Total Leverage Ratio test and/or the
Financial Covenants, under Section 2.14, 2.15 or 7.14(xii), then in

 

10



--------------------------------------------------------------------------------

no event shall any of the proceeds of the Indebtedness permitted to be incurred
as a result of compliance with such test be included in the cash and Cash
Equivalents pursuant to the preceding clause (b) when determining such
compliance under such aforementioned sections.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” has the meaning given to such term in the preamble to this
Credit Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative AOCF” means an amount, determined on the date of any proposed
Restricted Payment equal to Adjusted Operating Cash Flow for the period from
October 1, 2015 through the end of the most recently ended Quarter as to which
financial statements have been delivered pursuant to Section 7.01.

“Cumulative Interest Expense” means for the period from October 1, 2015 through
the end of the most recently ended quarter as to which financial statements have
been delivered pursuant to Section 7.01, the aggregate of the interest expense
of the Company and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“CVC” means Cablevision Systems Corporation, a Delaware corporation.

“Debt Instruments” means, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate

 

11



--------------------------------------------------------------------------------

(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in L/C Obligations or Swing
Line Loans) within two Business Days of the date when due, (b) has notified the
Company, the Administrative Agent or any L/C Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), or (c) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (c) above shall
be made by the Administrative Agent in its reasonable discretion acting in good
faith, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination to the Company, each L/C Issuer, each
Swing Line Lender and each Lender.

“Deposit Account Control Agreement” means an agreement, substantially in the
form attached as Exhibit E to the Security Agreement or otherwise reasonably
satisfactory to the Administrative Agent, among a Loan Party, a depository
institution holding the funds of such Loan Party, and the Administrative Agent
with respect to collection and control of the deposits and balances held in a
deposit account maintained by such Loan Party.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Collateral
(for purposes of Section 7.24, including (x) Related Documents and
(y) agreements under which the Company or any Restricted Subsidiary has rights
to content or rights to obtain content for distribution as part of the Program
Services, in each case under clauses (x) and (y) that are not Collateral solely
as a

 

12



--------------------------------------------------------------------------------

result of the application of clause (vi) of the definition of Excluded Assets
whether in this Credit Agreement or through an equivalent provision in any other
Loan Document) (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) dispositions of property, whether now owned or hereafter acquired, that is
obsolete, worn out, damaged, surplus or otherwise no longer used or useful in
the ordinary course of business, (ii) dispositions of inventory (including
advertising, sponsorship, tickets, air time, signage and similar items) in the
ordinary course of business, (iii) dispositions of cash and Cash Equivalents in
the ordinary course of business and the conversion of cash into Cash Equivalents
and Cash Equivalents into cash, (iv) dispositions of property by any Subsidiary
to the Company or to a Restricted Subsidiary (provided that in the case of this
clause (iv) if the transferor of such property is a Loan Party, the transferee
thereof must be a Loan Party), (v) sales or other dispositions without recourse
and in the ordinary course of business of overdue accounts receivable of
financially troubled debtors in connection with the compromise or collection
thereof, (vi) the licensing or sublicensing of intellectual property rights and
other transfers of copyrighted material in the ordinary course of business,
(vii) the settlement of tort or other litigation claims in the ordinary course
of business or determined by the Board of Directors or similar governing entity
to be fair and reasonable in light of the circumstances, (viii) charitable
contributions in amounts that in the aggregate are not material to the Company
and its Restricted Subsidiaries taken as a whole, (ix) all actions necessary or
advisable to consummate the Spin-Off, and (x) the sale, transfer, license, lease
or other disposition of property involving property or assets having a fair
market value of less than $5,000,000 in a single transaction or a series of
related transactions.

“Dolan” means Charles F. Dolan.

“Dolan Family Interests” means (i) any Dolan Family Member, (ii) any trusts for
the benefit of any Dolan Family Members, (iii) any estate or testamentary trust
of any Dolan Family Member for the benefit of any Dolan Family Members, (iv) any
executor, administrator, trustee, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and
(iii) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (v) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.

“Dolan Family Members” means Dolan, his spouse, his descendants and any spouse
of any of such descendants.

“Dollars” and “$” means lawful money of the United States of America.

“Eligible Assignee” has the meaning specified in Section 10.06(b)(iii)(A);
provided that, notwithstanding the foregoing, the term “Eligible Assignee”
shall, solely with respect to an assignment of any Incremental Term Loan,
include the Company, any Affiliated Lender or any of the Company’s Subsidiaries,
provided, that:

 

13



--------------------------------------------------------------------------------

(a) none of the Company, any Affiliated Lender or any of the Company’s
Subsidiaries holding Incremental Term Loans shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent and/or any Lenders to which representatives of the
Company are not then present, or (ii) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Company or its
representatives;

(b) notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to clause (c)
below, any plan of reorganization pursuant to the Bankruptcy Code of the Unites
States, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action, and (x) all Term Loans held by
any Affiliated Lender shall be deemed to be not outstanding for all purposes of
calculating whether the Required Lenders have taken any actions and (y) all Term
Loans held by Affiliated Lenders shall be deemed to be not outstanding for all
purposes of calculating whether all Lenders have taken any action unless the
action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders;

(c) notwithstanding anything in this Credit Agreement or the other Loan
Documents to the contrary, each Affiliated Lender, by its purchase of any Term
Loans, hereby agrees that if a proceeding under any Debtor Relief Laws shall be
commenced by or against the Company or any other Loan Party at a time when such
Lender is an Affiliated Lender, such Affiliated Lender irrevocably authorizes
and empowers the Administrative Agent to vote on behalf of such Affiliated
Lender with respect to the Term Loans held by such Affiliated Lender in any
manner in the Administrative Agent’s sole discretion, unless the Administrative
Agent instructs such Affiliated Lender to vote, in which case such Affiliated
Lender shall vote with respect to the Term Loans held by it as the
Administrative Agent directs, provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by such Affiliated Lender in a disproportionately adverse
manner than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

(d) any purchase of Term Loans by the Company or any of its Subsidiaries shall
(i) be effected by an offer to purchase Term Loans pro rata from each Term
Lender under the applicable Term Facility in a manner reasonably acceptable to
the Administrative Agent, (ii) result in such Term Loans being immediately
retired upon such assignment, and (iii) not be funded with a borrowing of
Revolving Credit Loans; and

 

14



--------------------------------------------------------------------------------

(e) the aggregate principal amount of all Term Loans under any Term Loan
Facility purchased by assignment pursuant to Section 10.06 and held at any one
time by all Affiliated Lenders shall not exceed 10% of the aggregate outstanding
principal amount of all Term Loans under such Term Loan Facility.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Laws, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, when used with respect to a Plan, ERISA, the PBGC or a
provision of the Code pertaining to employee benefit plans, any Person that is a
member of any group of organizations within the meaning of Sections 414(b), (c),
(m) or (o) of the Code of which the Company is a member.

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar

 

15



--------------------------------------------------------------------------------

deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters Screen LIBOR01
Page or LIBOR02 Page (or, in the event such rate does not appear on any of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion). If such rate is not available at such time for
any other reason, then the “Eurodollar Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by JPMorgan and with a term equivalent to such
Interest Period would be offered by JPMorgan’s London Branch to major banks in
the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; provided that if the Eurodollar Base Rate for any Interest
Period would be a rate per annum of less than zero, then such rate shall be
deemed to be 0.0% per annum.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate    =        Eurodollar Base Rate       1.00 – Eurodollar Reserve
Percentage

“Eurodollar Rate Loan” means a Term Loan or a Revolving Credit Loan that bears
interest at a rate based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” means any of the events described in Article VIII hereof.

“Event of Loss” means, with respect to any property of the Company or a
Restricted Subsidiary, (i) the actual or constructive total loss of such
property or the use thereof, resulting from destruction, damage beyond repair,
or the rendition of such property permanently unfit for normal use from any
casualty or similar occurrence whatsoever, (ii) the destruction or damage of a
material portion of such property from any casualty or similar occurrence
whatsoever under circumstances in which such damage cannot reasonably be
expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within 180 days after the occurrence of such destruction or damage, (iii) the
condemnation, confiscation or seizure of, or requisition of title to or use of,
any property, or (iv) in the case of any property located upon a leasehold, the
termination or expiration of such leasehold.

 

16



--------------------------------------------------------------------------------

“Excluded Asset” means any and all of the following: (i) those assets set forth
on Schedule 1.01(b), (ii) intellectual property that is necessary to or utilized
in connection with an Excluded Asset as defined under clause (i), (iii), (iv) or
(viii) of this definition, (iii) interests in Teams, (iv) Leases to the extent
that such Leases require the consent of the lessor or any third party for the
granting of a security interest therein, (v) motor vehicles and other assets
subject to certificates of title, (vi) assets consisting of contract rights
pursuant to contracts containing enforceable restrictions on the granting of
security interests therein except to the extent such restrictions are rendered
ineffective under Section 9-406, 9-407 or 9-408 of the UCC or other applicable
law, (vii) voting stock of or other equity interests (A) in excess of 65% of the
voting stock or other equity interests held by the Company or Guarantors in
first tier non-US subsidiaries, (B) in non-wholly owned subsidiaries if the
pledge of such stock or equity interest is prohibited by agreement,
organizational documents or applicable law or regulation, (C) in Unrestricted
Subsidiaries, (D) in Excluded Subsidiaries, or (E) in any other Subsidiary of
the Company (1) existing as of the Closing Date, whose assets primarily consist
of direct ownership interests in one or more Teams (or indirect ownership
interests in one or more Teams, so long as the sole purpose of such indirect
owner is to directly hold ownership interests in the direct owner of one or more
Teams), or (2) that is formed after the Closing Date for the primary purpose of
holding direct ownership interests in one or more Teams (or indirect ownership
interests, so long as the sole purpose of such indirect owner is to hold
ownership interests in the direct owner of one or more Teams) and whose assets
primarily consist of ownership interests in one or more Teams, (viii) Real
Property, (ix) Excluded Non-Pledged Accounts; (x) any Affiliation Agreements,
Sports Telecast Rights Agreements and Related Documents to the extent that the
relevant agreement requires the consent of any entity other than an Affiliate of
the Company for the pledge thereof, or if the pledge thereof is prohibited by,
or constitutes a breach or default under any provision of, or results in the
termination of, the relevant agreement existing prior to the Closing Date (or
the date of acquisition of the Grantor party to such agreement, if applicable);
provided, (i) in no event shall any Media Rights Agreement be excluded from the
Collateral pursuant hereto and (ii) that all rights to payment, cash flow,
proceeds, payments and products of such Affiliation Agreements, Sports Telecast
Rights Agreements and Related Documents are considered Collateral hereunder, and
(xi) those assets as to which the Administrative Agent and the Company agree
that the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby.

“Excluded Consolidated Subsidiaries” has the meaning specified in the definition
of “Financial Statement Variance”.

“Excluded Indebtedness” has the meaning given to such term in Section 8.01(e).

“Excluded Non-Pledged Accounts” means (x) deposit or securities accounts
maintained solely as tax accounts, payroll accounts, escrow accounts, trust
accounts, operational disbursements accounts, petty cash accounts or flexible
spending and other benefits and healthcare accounts (including healthcare claims
funding accounts), and (y) other deposit or securities accounts so long as they
contain less than $1,000,000 individually and $5,000,000 in the aggregate at any
time.

 

17



--------------------------------------------------------------------------------

“Excluded Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary and is not a Guarantor.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder, (a) any taxes imposed on or measured
by its overall net income (however denominated), branch profits taxes, and
franchise taxes imposed on it (in lieu of net income taxes), as a result of a
present or former connection between such Administrative Agent, Lender or L/C
Issuer, as the case may be, and the jurisdiction of the Governmental Authority
imposing such tax or any taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent, such Lender or
such L/C Issuer having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (b) any Tax imposed
pursuant to FATCA, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.12), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” has the meaning specified in the recitals to this
Credit Agreement.

“Existing Indebtedness” means Indebtedness of each Loan Party and its
subsidiaries outstanding immediately before the occurrence of the Closing Date.

“Existing Letters of Credit” means those letters of credit listed on
Schedule 2.03.

“Facility” means any Term Facility, Revolving Credit Facility, the Swing Line
Sublimit or an Incremental Facility, if any, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement, including any regulations or official interpretations thereof,
whether issued before or after the date of this Credit Agreement.

 

18



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate.

“Fee Letters” means, collectively, each letter agreement made between the
Company and the Administrative Agent or a Joint Book Runner for the payment of
fees in connection with this Credit Agreement.

“Financial Covenants” means the covenants contained in Sections 7.28 through
7.30, inclusive.

“Financial Statement Variance” means, for any financial reporting period, a
difference of (a) greater than 5.0% between the cumulative revenues of the
Parent and its consolidated Subsidiaries for the most recently completed
Measurement Period and the cumulative revenues of the Company and its Restricted
Subsidiaries for the most recently completed Measurement Period; (b) greater
than 5.0% between the total assets of the Parent and its consolidated
Subsidiaries for the last reporting period and the total assets of the Company
and its Restricted Subsidiaries for the last reporting period; or (c) greater
than 10.0% between the Parent Adjusted Operating Cash Flow of the Parent and its
consolidated Subsidiaries for the most recently completed Measurement Period and
the Adjusted Operating Cash Flow of the Company and its Restricted Subsidiaries
for the most recently completed Measurement Period. Notwithstanding anything to
the contrary elsewhere in this Credit Agreement, references to “consolidated
Subsidiaries” of the Parent in the immediately preceding sentence shall exclude
(x) those consolidated Subsidiaries of the Parent listed on Schedule 1.01(g),
and (y) such other consolidated Subsidiaries of the Parent that are not
Restricted Subsidiaries whose assets primarily consist of investments in and/or
loans to non-consolidated Affiliates so long as the aggregate assets of all
consolidated Subsidiaries of the Parent excluded from the immediately preceding
sentence pursuant this sentence does not exceed 20% of the aggregate assets of
the Parent and its consolidated Subsidiaries (determined without giving effect
to any exclusions pursuant to this sentence) (such consolidated Subsidiaries of
the Parent excluded pursuant to this sentence at any time of determination being
the “Excluded Consolidated Subsidiaries”).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means (i) any Subsidiary that is not a United States Person
and (ii) any Subsidiary of an entity that is a Foreign Subsidiary under
clause (i) of this definition.

“Form 10” means the SEC Form 10 General Form for Registration of Securities
pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934.

 

19



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lenders” has the meaning given to such term in Section 10.06(h).

“Grantor” has the meaning given to such term in the Security Agreement.

“Guarantee” has the meaning given to such term in Section 7.15.

“Guarantors” means the Persons set forth on Schedule 1.01(a), each Holdings
Entity and New Restricted Subsidiary required to become a Guarantor pursuant to
Section 7.10.

“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

20



--------------------------------------------------------------------------------

“Holdings Entities” has the meaning specified in the recital of parties to this
Credit Agreement.

“Honor Date” has the meaning given to such term in Section 2.03(c)(i).

“Incremental Borrowing” means an Incremental Term Borrowing or an Incremental
Revolving Credit Borrowing, as the context may require.

“Incremental Closing Date” means, with respect to any Incremental Facility, the
first date all of the conditions precedent set forth in the Incremental
Supplement applicable to such Incremental Facility are satisfied or waived in
accordance with Section 10.01.

“Incremental Facility” means an Incremental Term Facility or an Incremental
Revolving Credit Facility, as the context may require.

“Incremental Lender” means an Incremental Term Lender or an Incremental
Revolving Credit Lender, as the context may require.

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Credit Loan, as the context may require.

“Incremental Note” means an Incremental Term Note or an Incremental Revolving
Credit Note, as the context may require.

“Incremental Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Incremental Revolving Credit Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the applicable Incremental Revolving Credit Lenders pursuant to Section 2 of any
Incremental Revolving Credit Supplement.

“Incremental Revolving Credit Commitment” means, subject to the terms and
conditions of Section 2.14 as to each Incremental Revolving Credit Lender, its
obligation to make Incremental Revolving Credit Loans to the Company pursuant to
Section 2 of the applicable Incremental Revolving Credit Supplement in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule I to such Incremental
Supplement under the caption “Incremental Revolving Credit Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Incremental Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Incremental Revolving Credit Facility” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Credit Lender” means at any time, (a) on or prior to the
applicable Incremental Closing Date, any Lender that has Incremental Revolving
Credit Commitments at such time, and (b) at any time after the applicable
Incremental Closing Date, any Lender that holds Incremental Revolving Credit
Commitments and/or Incremental Revolving Credit Loans at such time.

 

21



--------------------------------------------------------------------------------

“Incremental Revolving Credit Loan” means an advance made by any Incremental
Revolving Credit Lender under an Incremental Revolving Credit Facility.

“Incremental Revolving Credit Note” means a promissory note made by the Company
in favor of an Incremental Revolving Credit Lender, evidencing Incremental
Revolving Credit Loans made by such Incremental Revolving Credit Lender,
substantially in the form of Exhibit B-2.

“Incremental Revolving Credit Supplement” has the meaning specified in
Section 2.14(b).

“Incremental Supplement” means an Incremental Term Supplement or an Incremental
Revolving Credit Supplement, as the context may require.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the applicable
Incremental Term Lenders pursuant to Section 2 of any Incremental Term
Supplement.

“Incremental Term Commitment” means, subject to the terms and conditions of
Section 2.15 as to each Incremental Term Lender, its obligation to make
Incremental Term Loans to the Company on the applicable Incremental Closing
Date, pursuant to Section 2 of the applicable Incremental Term Supplement in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Incremental Term Lender’s name on Schedule I to such
Incremental Term Supplement under the caption “Incremental Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Incremental Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

“Incremental Term Lender” means at any time, (a) on or prior to the applicable
Incremental Term Closing Date, any Lender that has an Incremental Term
Commitment at such time and (b) at any time after the applicable Incremental
Closing Date, any Lender that holds Incremental Term Loans at such time.

“Incremental Term Loan” means an advance made by any Incremental Term Lender
under an Incremental Term Facility.

“Incremental Term Loan Note” means a promissory note made by the Company in
favor of an Incremental Term Lender, evidencing Incremental Term Loans made by
such Incremental Term Lender, substantially in the form of Exhibit B-4.

“Incremental Term Supplement” has the meaning specified in Section 2.15(b).

“Indebtedness” means, as to any Person, Capitalized Lease Obligations of such
Person and other indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property

 

22



--------------------------------------------------------------------------------

or services in respect of which such Person is the purchaser, other than
accounts payable (other than for borrowed money) incurred in the ordinary course
of business of such Person. Without limiting the generality of the foregoing,
for the avoidance of doubt, (a) such term shall include (1) when applied to the
Parent, the Company and/or any Subsidiary of the Parent (other than an
Unrestricted Subsidiary of the Company), all obligations of the Parent, the
Company and/or any Subsidiary of the Parent (other than an Unrestricted
Subsidiary of the Company) under Swap Contracts and (2) when applied to the
Parent, the Company and/or any or any other Person, all Indebtedness of others
Guaranteed by such Person and (b) such term shall exclude (1) deferred revenue
(including advance ticket sales), (2) obligations to make or pay advances,
deposits or deferred compensation to announcers, broadcasters, on-air talent,
promoters, producers or other third parties in connection with the development,
booking, production, broadcast, promotion, execution, staging or presentations
of shows, events or other entertainment activities or related merchandising,
concessions or licensing and (3) obligations to pay advances, deposits or
deferred compensation to the holders of rights to content or intellectual
property in connection with the development, broadcast, distribution or license
of content or underlying intellectual property.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning specified in Section 10.20.

“Initial L/C Issuer” has the meaning specified in the definition of “L/C
Issuer.”

“Initial Facilities” means the Initial Revolving Credit Facility and the Initial
Term Facility.

“Initial Revolving Credit Facility” means, initially, the aggregate amount of
the Revolving Credit Lenders’ Revolving Credit Commitments on the date hereof,
and hereafter on any date of determination, the aggregate amount of the
Revolving Credit Commitments of the Revolving Credit Lenders on such date.

“Initial Term Facility” means, initially, the aggregate amount of the Term
Lenders’ Term Commitments on the date hereof, and hereafter on any date of
determination, the aggregate principal amount of the Term Loans made on the
Closing Date outstanding on such date.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, duly executed by each Loan Party.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in Section 13(b) of the Security Agreement.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Adjusted Operating Cash Flow to (b) Net Interest Expense for the most
recently completed Measurement Period.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan

 

23



--------------------------------------------------------------------------------

exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or Swing Line Loan, the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week, or one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the applicable
Facility.

“Investments” has the meaning given to such term in Section 7.17.

“ISP” means the International Standby Practices (ISP98) International Chamber of
Commerce Publication No. 590, as the same may be amended and as in effect from
time to time.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Company or any Subsidiary or in favor of any L/C
Issuer and relating to any such Letter of Credit.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“JPMorgan Securities” means J.P. Morgan Securities LLC and its successors.

“Joint Book Runners” means JPMorgan Securities, Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, MUFG Union Bank, N.A., The Bank of Nova Scotia, U.S. Bank
National Association, Fifth Third Bank, TD Bank, N.A., Natixis, New York Branch,
BNP Paribas and Goldman Sachs Bank USA, in each case acting in its capacity as a
joint book runner.

“Labor Controversy” means any strike, lock-out or other labor controversy,
including (i) any work stoppage or other actions or proceedings involving any
teams or unions representing any employees or agents of the Company or any of
its Subsidiaries, MSG SpinCo or any of its Subsidiaries or any teams or (ii) any
individual disputes with employees or agents (including players, coaches or
scouts) of the Company or any of its Subsidiaries, MSG SpinCo or

 

24



--------------------------------------------------------------------------------

any of its Subsidiaries or any teams, whether (1) in negotiating extensions or
renewals of contracts or (2) related to any such employee or agent seeking an
improvement in such individual’s arrangements with the Company or any of its
Subsidiaries, MSG SpinCo or any of its Subsidiaries or any team in advance of
scheduled contract extensions or renewals.

“Labor Controversy Step Up” has the meaning specified in Section 7.28.

“Labor Dispute” means any strike, lockout, work stoppage, or other similar
action involving any labor organization representing any employees of (i) the
Company or any of its Restricted Subsidiaries or (ii) MSG SpinCo or any of its
Subsidiaries. For the avoidance of doubt, “Labor Dispute” does not include any
individual disputes with employees or agents (including players, coaches or
scouts) of (i) the Company or any of its Restricted Subsidiaries or (ii) MSG
SpinCo or any of its Subsidiaries.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means JPMorgan, Bank of America, N.A., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., The Bank of Nova Scotia and U.S. Bank National Association (each an
“Initial L/C Issuer”), any Eligible Assignee to which a portion of the Letter of
Credit Commitment under this Credit Agreement has been assigned pursuant to
Section 10.06, or any other Lender that is a bank and that agrees to act as an
L/C Issuer hereunder, so long as (1) such Initial L/C Issuer, Eligible Assignee
or other Lender is not a Defaulting Lender, and (2) such Eligible Assignee or
other Lender expressly agrees to perform in accordance with their terms all of
the obligations that by the terms of this Credit Agreement are required to be
performed by it as an L/C Issuer and notifies the Administrative Agent of its
Letter of Credit Commitment and Lending Office, for so long as such Initial L/C
Issuer, Eligible Assignee or other Lender, as the case may be, shall have a
Letter of Credit Commitment.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount

 

25



--------------------------------------------------------------------------------

available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Credit Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“League” means (i) an organization governing, administering or regulating the
participation of teams or participants in any professional sport, including the
National Basketball Association, the National Hockey League and the Women’s
National Basketball Association and any minor league teams associated therewith,
including, in each case, the Commissioner, management council, executive
committee or similar governing body of each such organization and (ii) any
entity through which each such organization conducts business or that may be
formed generally by the member clubs of such organization.

“League Rules” means (a) the constitution and by-laws of each League, (b) the
governing documents of each League, (c) all present and future rules,
regulations, interpretations, memoranda, procedures, resolutions, directives,
policies and guidelines of each League, (d) any agreements and arrangements to
which the Company or any of its subsidiaries is (or after the Closing Date may
become) subject or by which it or its assets are (or may become) bound with or
in favor of any League, (e) any agreements and arrangements to which any
League’s teams generally are (or after the Closing Date may become) subject or
by which they or their assets are (or may become) bound, in each case as such
agreements or arrangements may be amended or adopted from time to time and
including the custom and practice thereunder, including, but not limited to,
League Rules relating to membership relocation, indebtedness and ownership
transfers, territorial rights and limitations, the telecast or broadcast, by
over-the-air television, non-broadcast television, radio or any other means,
whether on a local, regional, national or international basis, of team games and
the use of League or team logos, names or other intellectual property and
(f) any conditions that the League may impose with respect to transactions in
which the Teams may engage.

“League-wide Labor Controversy” means any Labor Controversy affecting any entire
League involving Teams with respect to which the Company or any Restricted
Subsidiaries has one or more Media Rights Agreements and/or Sports Telecast
Rights Agreements.

“Leases” means those leases and subleases pursuant to which any of the Loan
Parties has been granted or holds the right to use and occupy Real Property
demised thereunder, together with all amendments, modifications, extensions,
renewals and restatements thereof.

“Lenders” means the banks or other financial institutions which are parties
hereto, as well as any Persons that become a “Lender” hereunder pursuant to
Section 10.06 and, as the context requires, includes any Incremental Lender and
Swing Line Lender, together with their respective successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

26



--------------------------------------------------------------------------------

“Letter of Credit” means (i) any letter of credit issued hereunder and (ii) any
Existing Letter of Credit issued by an issuer that is also a Lender hereunder. A
Letter of Credit may be a Trade Letter of Credit or a Standby Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Commitment” means, as to any L/C Issuer, (a) the amount set
forth opposite such L/C Issuer’s name on Schedule 2.01 under the caption “Letter
of Credit Commitment” or (b) if such L/C Issuer has entered into one or more
Assignment and Assumptions, the amount set forth for such L/C Issuer in the
Register as such L/C Issuer’s “Letter of Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.06(a); provided that
if any L/C Issuer shall become a Defaulting Lender, the Company may use its
commercially reasonable efforts to reallocate the Letter of Credit Commitment of
such Defaulting Lender among other Lenders; provided, further that if, after 20
Business Days of the Company attempting to reallocate such Letter of Credit
Commitments (or such longer period as the Company may decide in its sole
discretion), the Letter of Credit Commitments of such Defaulting Lender have not
been fully reallocated among other Lenders, then at the option of the Company
(which shall be exercised by a written notice thereof to the Administrative
Agent), the Letter of Credit Commitment of each other L/C Issuer (but excluding
any L/C Issuer who shall have only become an L/C Issuer as a result of the
Company’s reallocation efforts) that is not a Defaulting Lender shall be
increased by a pro rata amount of the remaining unallocated amount of such
Defaulted Lender’s Letter of Credit Commitment, such that the aggregate Letter
of Credit Commitments are not reduced as a result thereof, or the Company shall
be permitted to replace such L/C Issuer in accordance with Section 10.12.

“Letter of Credit Expiration Date” means (1) initially, the day that is
seven days prior to the Maturity Date then in effect for the Initial Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day) and (2) after the consummation of any Incremental Revolving Credit
Facility with a Maturity Date that is later than the Maturity Date of the
Initial Revolving Credit Facility, if an Incremental Revolving Credit Lender
thereunder agrees to be an L/C Issuer and issue a Letter of Credit with a Letter
of Credit Expiration Date that is the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day) with the latest Maturity
Date, the day that is seven days prior to the Maturity Date then in effect for
the Revolving Credit Facility (or, if such day is not a Business Day, the next
preceding Business Day) with the latest Maturity Date.

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $35,000,000 and (b) the aggregate amount of the L/C Issuers’ Letter of
Credit Commitments at such time, as such amount may be reduced pursuant to
Section 2.06(a). The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Credit Facility.

“Liens” has the meaning given to such term in Section 7.16.

 

27



--------------------------------------------------------------------------------

“Liquidity” means at any time the sum of unrestricted cash and Cash Equivalents
on the balance sheet of the Company and the unused commitments under the
Revolving Credit Facility at such time.

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including Incremental Loans, if any).

“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Notes,
(c) the Collateral Documents, (d) the Fee Letters, (e) each Issuer Document,
(f) each Incremental Supplement, if any and (g) solely for purposes of the
Collateral Documents and Article IV hereof, each Secured Hedge Agreement and
each Secured Cash Management Agreement.

“Loan Parties” means, collectively, the Company and each Guarantor.

“Mandatory Prepayment Disposition” has the meaning given to such term in
Section 2.05(b)(i).

“Margin Stock” means “margin stock” as defined in Regulation U.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Master Subordinated Intercompany Note” means an intercompany note substantially
in the form of Exhibit I.

“Material Adverse Effect” means a materially adverse effect upon (i) the
property, business, assets, condition (financial or otherwise), liabilities or
operations of the Company and its Restricted Subsidiaries taken as a whole on a
combined basis in accordance with GAAP, (ii) the Facility or Collateral (with
respect to clauses (i) and (ii), other than changes resulting from industry wide
developments affecting companies in similar businesses that do not have a
disproportionate impact on the Company and its Restricted Subsidiaries,
suspension of carriage during negotiation of Affiliation Agreements, or changes
resulting from a League-wide Labor Controversy; provided that any Labor
Controversy shall not, in and of itself, be deemed to constitute a Material
Adverse Effect; provided further that the Spin-Off shall not, in and of itself,
be deemed to constitute a Material Adverse Effect), (iii) the ability of the
Company and the Restricted Subsidiaries taken as a whole to perform the
Obligations hereunder, or (iv) the legality, validity, binding nature or
enforceability of this Credit Agreement or any other Loan Document or the
validity, perfection, priority or enforceability of the security interest
created, or purported to be created, by the Security Agreement.

“Maturity Date” means (a) with respect to the Initial Facilities, September 28,
2020, (b) with respect to each Incremental Facility, the maturity date for such
Incremental Facility set forth in the applicable Incremental Supplement
(provided, that the maturity date of any Incremental Term Facility shall be
subject to the provisions of Section 2.15(b)) and (c) with respect to the Swing
Line Facility, the latest Maturity Date of the Initial Revolving Credit
Facility.

 

28



--------------------------------------------------------------------------------

“Measurement Period” means, as of each date of determination, the period of four
consecutive fiscal quarters of the Company (or Parent, where applicable), then
most recently ended for which financial statements are required to have been
delivered by the Company pursuant to Section 7.01; provided that: (a) for
purposes of determining an amount of any item included in the calculation of a
financial ratio or financial covenant for the Quarter ended December 31, 2015,
such amount for the Measurement Period then ended shall equal such item for such
Quarter multiplied by four; (b) for purposes of determining an amount of any
item included in the calculation of a financial ratio or financial covenant for
the Quarter ended March 31, 2016, such amount for the Measurement Period then
ended shall equal such item for the two Quarters then ended multiplied by two;
and (c) for purposes of determining an amount of any item included in the
calculation of a financial ratio or financial covenant for the Quarter ended
June 30, 2016, such amount for the Measurement Period then ended shall equal
such item for the three Quarters then ended multiplied by 4/3.

“Media Rights Agreement” means, with respect to the New York Knicks or the New
York Rangers, a written telecast rights agreement made between the Company or a
Guarantor (other than the Holdings Entities), on the one hand, and such Team, on
the other hand, (a) pursuant to which the Company or such Guarantor is granted
exclusive local telecast rights to exhibit games of such Team on the terms set
forth in Section 5.01(l)(A), as such Media Rights Agreement may be terminated,
amended or otherwise modified in accordance with Section 7.21, (b) which shall
be pledged as Collateral, and (c) having a term that expires no earlier than 180
days after the latest Maturity Date then in effect at the time such Media Rights
Agreement is entered into.

“Minimum Liquidity Condition” means the requirement that, after giving pro forma
effect to the Spin-Off and the related transactions (including the Company using
proceeds of the Initial Term Facility and cash on hand to provide an estimated
$1,450,000,000 of capital to MSG SpinCo prior to the consummation of the
Spin-Off and paying fees, costs and expenses incurred in connection with the
Transactions), the aggregate amount of unrestricted cash and Cash Equivalents on
the balance sheet of the Company and all unused Revolving Credit Commitments
shall not be less than $300,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSG Form 10” means the Form 10, dated September 11, 2015, that MSG SpinCo filed
with the SEC, as such filing has been amended, modified or otherwise
supplemented prior to the date hereof.

“MSG Spin Agreements” means the agreements listed on Schedule 1.01(f).

“MSG SpinCo” means MSG SpinCo, Inc., a Delaware corporation, which, in
connection with the Spin-Off, will change its name to The Madison Square Garden
Company.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means proceeds received by the Company or any of the
Restricted Subsidiaries in cash as and when received from (x) any Disposition or
the incurrence

 

29



--------------------------------------------------------------------------------

or issuance of Indebtedness of the Company or any of the Restricted
Subsidiaries, in each case after deduction of (i) the costs of selling, recovery
or other transaction expenses payable by the Company or any of the Restricted
Subsidiaries in connection with obtaining such proceeds (including banking,
professional or other fees, commissions, discounts and expenses, transfer and
similar taxes incurred in connection with such Disposition, incurrence or
issuance, and the Company’s good faith reasonable estimate of any income,
franchise, transfer or other tax liability and reserves for indemnification)
arising from, such Disposition, incurrence or issuance and (ii) the principal
amount of, and the premium or penalty, if any, plus the interest and other
amounts on any Indebtedness that is secured by the applicable asset and that is
required to be repaid by the terms of such Indebtedness (unless permitted by
such terms to be reinvested) in connection with such transaction (other than
Indebtedness under the Loan Documents) or (y) any casualty insurance or
condemnation awards with respect to an Event of Loss, after deduction of (i) the
costs of obtaining such award with respect to an Event of Loss (including fees
and costs of experts, consultants and/or attorneys), and any income, franchise,
transfer or other tax liability arising therefrom and (ii) the principal amount
of, and the premium or penalty, if any, plus the interest and other amounts on
any financing permitted under this Credit Agreement that is secured by the
applicable assets and is required to be repaid by the terms of such Indebtedness
(unless permitted by such terms to be reinvested) in connection with such Event
of Loss. If any amount payable to the Company or any such Restricted Subsidiary
in respect of any such incurrence or issuance shall be or become evidenced by
any promissory note or other negotiable or non-negotiable instrument, the cash
proceeds received on any such note or instrument shall constitute Net Cash
Proceeds as and when received.

“Net Interest Expense” means, for any Measurement Period, the sum of (a) all
interest expense, premium payments, debt discount, fees, charges and related
expenses incurred in connection with (x) borrowed money (including capitalized
interest) or (y) the deferred purchase price of assets, and in each case to the
extent treated as interest in accordance with GAAP during such Measurement
Period (including all interest paid or payable with respect to discontinued
operations only to the extent the revenues and expenses of such operations are
included in the Adjusted Operating Cash Flow) and (b) the portion of rent under
Capitalized Lease Obligations that is treated as interest in accordance with
GAAP during such Measurement Period, in the case of each of clauses (a) and (b),
of the Holdings Entities, the Company and its Restricted Subsidiaries determined
on a consolidated basis without duplication and in accordance with GAAP for the
most recently completed Measurement Period; provided, however, that there shall
be deducted from Net Interest Expense all interest income for such Measurement
Period of the Holdings Entities, the Company and its Restricted Subsidiaries
determined on a consolidated basis without duplication and in accordance with
GAAP.

“Network Assets” means all assets of the Company and its Restricted
Subsidiaries, including but not limited to the Affiliation Agreements, the Media
Rights Agreements and the Sports Telecast Rights Agreements, used or necessary
to the operation of the Network Business (other than the Excluded Assets under
clauses (i) through (v) and (vii) through (ix) of the definition of Excluded
Assets).

“Network Business” means the business of providing Program Services pursuant to
the Affiliation Agreements.

 

30



--------------------------------------------------------------------------------

“New Restricted Subsidiary” means any Unrestricted Subsidiary designated as a
Restricted Subsidiary pursuant to Section 7.08(b) or any New Subsidiary who is
required to become a Guarantor or Restricted Subsidiary pursuant to
Section 7.10.

“New Subsidiary” means any Person which becomes a Subsidiary of the Company
after the Closing Date.

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Required Consents” means the consent of any counterparty to a Contractual
Obligation to the grant of a security interest in the agreement constituting the
Contractual Obligation.

“Note” means Term Loan Note, a Revolving Credit Note, an Incremental Term Loan
Note, if any, or an Incremental Revolving Credit Note, if any, as the context
may require.

“Obligations” means all advances to, and debts, liabilities, obligations (but,
with respect to any Guarantor at any time, excluding all Excluded Swap
Obligations with respect to such Guarantor at such time), covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Restricted Subsidiary
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date

 

31



--------------------------------------------------------------------------------

after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

“Parent” means The Madison Square Garden Company, a Delaware corporation or its
successor, which, in connection with the Spin-Off, will change its name to MSG
Networks Inc.

“Parent Adjusted Operating Cash Flow” means for any period, the following for
the Parent and its consolidated Subsidiaries for such period, each component
determined on a consolidated basis in accordance with GAAP: (i) aggregate
revenues, minus (ii) aggregate operating expenses (including direct operating
and selling, general administrative), such expenses to exclude impairments of
property, equipment and intangible assets, depreciation and amortization and
charges and credits relating to employee and director stock plans and
restructuring charges and credits, and in each case without duplication to
exclude expenses allocated to Parent Affiliates; provided, however, that for
purposes of determining Parent Adjusted Operating Cash Flow for any period
(A) there shall be included any dividends and distributions to the extent paid
in cash by any Parent Affiliate to the Parent or any of its consolidated
Subsidiaries to the extent such dividend or distribution relates to net income
earned or cash realized from operating activities by such Parent Affiliate in
the immediately preceding 12 month period, (B) there shall be excluded all
management fees paid by any Parent Affiliate to the Parent or any of its
consolidated Subsidiaries during such period other than any such amounts settled
in cash to the extent not in excess of 5% of Parent Adjusted Operating Cash Flow
as determined without including any such fees, (C) Parent Adjusted Operating
Cash Flow for such period shall be increased or reduced, as the case may be, by
the Parent Adjusted Operating Cash Flow of assets or businesses acquired or
disposed of (provided that in each case it has an impact on Parent Adjusted
Operating Cash Flow of at least $500,000) by the Parent or any of its
consolidated Subsidiaries on or after the first day of such period, determined
on a pro forma basis reasonably satisfactory to the Administrative Agent (it
being agreed that it shall be satisfactory to the Administrative Agent that such
pro forma calculations may be based upon GAAP as applied in the preparation of
the financial statements for the Parent, delivered or deemed delivered pursuant
to Section 7.01 rather than as applied in the financial statements of the
company whose assets were acquired and may include, in the Parent’s discretion,
a reasonable estimate of savings under existing contracts resulting from any
such acquisitions), as though the Parent or such consolidated Subsidiary
acquired or disposed of such assets on the first day of such period, and
(D) there shall be excluded any gains or losses on sales or dispositions of
businesses by the Parent or any of its consolidated Subsidiaries. For purposes
of this definition, operating revenues and operating expenses may exclude the
following, provided that all exclusions for cash items (whether representing a
cash item in the period in question or in a future period) shall be limited to
an aggregate of $40,000,000 per year and $75,000,000 during

 

32



--------------------------------------------------------------------------------

the entire term of the Facility (the “Parent Cash Basket Amount”):
(1) provisions for severance obligations; (2) losses resulting from any
write-off or write-down of Investments by the Parent or any of its consolidated
Subsidiaries; (3) the effect of the loss of any currently held real estate tax
exemptions; (4) costs and expenses incurred to implement the Spin-Off,
(5) amortization of production and development costs associated with shows or
other content or the costs resulting from the cancellation of shows or other
content or abandonment of shows or other content under development or write-off
of any deferred production costs associated with shows; (6) losses resulting
from currency fluctuations and any unrealized losses from hedging transactions;
(7) pension curtailment or settlements; (8) other non-recurring, non-cash items
in excess of $1,000,000; and (9) changes to US GAAP that would cause a covenant
default (provided that the Parent shall provide reconciliations to demonstrate
compliance under previous US GAAP and the parties shall agree to negotiate in
good faith to amend covenants accordingly). In the case of clauses (1) through
(3) above, if the expense is required to be recognized in one period but paid in
subsequent periods, such exclusion shall apply only to such initial period and
such expense shall be considered an expense for purposes of clause (ii) of this
definition when paid to the extent such cash amounts are in excess of the Parent
Cash Basket Amount.

“Parent Affiliate” means an Affiliate of the Parent that is not a Subsidiary of
the Parent.

“Parent Cash Basket Amount” has the meaning specified in the definition of
“Parent Adjusted Operating Cash Flow”.

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning given to such term in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) accounts receivable arising in the ordinary course of business, (c) accounts
receivable owing to the Company or any Restricted Subsidiary from any
Unrestricted Subsidiary for management or other services or other overhead or
shared expenses allocated in the ordinary course of business provided by the
Company or any Restricted Subsidiary to such Unrestricted Subsidiary, (d) any
Investment constituting Indebtedness permitted under Section 7.14(v), Guarantees
permitted under Section 7.15, Restricted Payments permitted under Section 7.18,
or any sale, transfer, license, lease or other disposition (including any sale
and leaseback transaction) that is not a Disposition or that is a Disposition
permitted under Section 7.24, (e) any Investment constituting a Permitted Parent
Payment, (f) any Permitted Restricted Subsidiary Transaction, (g) Investments in
existence as of the Closing Date and set forth on Schedule 6.15, (h) Investments
received in settlement of overdue amounts or amounts owed by a Person that is
insolvent or distributions in insolvency proceedings of any such Person or
received by foreclosure or enforcement of any Lien in favor of the Company or
any Restricted Subsidiary, (i) any Investment under any of the Cablevision Spin
Agreements and, following the Spin-Off, the MSG Spin Agreements, (j) Investments
consisting of advances, deposits or deferred compensation to (i) announcers,
broadcasters, on-air talent, promoters, producers or other third

 

33



--------------------------------------------------------------------------------

parties in connection with the development, booking, production, broadcast,
promotion, execution, staging or presentations of shows, events or other
entertainment activities or related merchandising, concessions or licensing, or
(ii) holders of rights to content or intellectual property in connection with
the development, broadcast, distribution or license of content or underlying
intellectual property, (k) Investments in one or more Unrestricted Subsidiaries,
Excluded Subsidiaries or joint ventures; provided that the aggregate amount of
all such Investments, when combined with the aggregate amount of Guarantees
permitted pursuant to Section 7.15(xii), does not exceed $75,000,000,
(l) advances of payroll payments to employees in the ordinary course of
business, and (m) Investments consisting of notes, other similar instruments or
non-cash consideration received in connection with any disposition not
prohibited by Section 7.24.

“Permitted Liens” means, with respect to any Person: (i) (A) pledges or deposits
of cash to secure obligations of such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or (B) good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or Leases to which such Person is a party, or (C) deposits of cash
to secure public or statutory obligations of such Person or (D) deposits of cash
or U.S. Government bonds to secure surety or appeal bonds to which such Person
is a party, or (E) deposits as security for contested taxes or import, customs
or similar duties or for the payment of rent or royalties; (ii) Liens imposed by
law, such as carriers’, warehousemen’s and mechanics’ Liens, setoff and
recoupment rights or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be prosecuting appeal or
other proceedings for review (and as to which all foreclosures and other
enforcement proceedings shall have been fully bonded or otherwise effectively
stayed); (iii) Liens for (x) Taxes (other than property taxes), assessments,
charges or other governmental levies not overdue by more than 30 days or which
if more than 30 days overdue, (1) the period of grace, if any, related thereto
has not expired or which are being contested in good faith by appropriate
proceeding (provided that a reserve or other appropriate provision shall have
been made therefor as appropriate in accordance with GAAP) or (2) the aggregate
principal outstanding amount of the obligations secured thereby does not exceed
$5,000,000, and (y) property taxes not yet subject to penalties for non-payment
or which are being contested in good faith and by appropriate proceedings (and
as to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed); (iv) Liens in favor of issuers of
performance bonds issued pursuant to the request of and for the account of such
Person in the ordinary course of its business; (v) minor survey exceptions,
minor encumbrances, easements or reservations of, or rights of others for rights
of way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with
Indebtedness or other extensions of credit and which do not in the aggregate
materially detract from the value of said properties or materially impair their
use in the operation of the business of such Person; (vi) Liens on cash created
in the ordinary course of business and customary in the Business consisting of
pledges to, deposits with or advances to announcers, broadcasters, on-air
talent, promoters, producers or other third parties in connection with the
development, booking, production, broadcast, promotion, execution, staging or
presentations of shows, events or other entertainment activities or related
merchandising, concessions or licensing; (vii) Liens on cash created in the
ordinary course of business and customary in the Business consisting of
obligations to pay advances,

 

34



--------------------------------------------------------------------------------

deposits or deferred compensation to the holders of rights to content or
intellectual property in connection with the development, broadcast,
distribution or license of content or underlying intellectual property; or
(viii) Liens created in the ordinary course of business and customary in the
relevant industry securing obligations of any of the Company and its Restricted
Subsidiaries not to exceed $20,000,000 in the aggregate.

“Permitted Parent Payments” means (a) payments consisting of the issuance of
common equity interests in the Company, (b) payments sufficient to permit Parent
to pay dividends unpaid to equity holders of Parent but declared within the
60 days preceding such payment and permitted to be paid under this Credit
Agreement at time of such declaration, (c) tax payments under customary
intercompany tax sharing arrangements for payment, not to exceed the lesser of
(x) the amount of taxes that would have been paid by the Company had the Company
been a taxpayer and (y) the amount of taxes actually owed by Parent as a result
of its ownership of the Company, (d) payments under equity and other
compensation incentive programs to employees and directors of the Company or any
of its current or former Affiliates in the ordinary course of business; provided
that, in the case of employees or directors of former Affiliates, such payments
relate to awards granted prior to the consummation of the Spin-Off or the
Cablevision Spin Transaction, (e) payment of overhead of Parent (including the
salaries, bonuses, and incentive and other compensation payable to officers and
employees of Parent), directors’ fees and other out of pocket fees, costs,
expenses and indemnities incurred by Parent on behalf of or in managing the
business of the Company or any of its Restricted Subsidiaries, or otherwise in
connection with Parent’s status as a public company and a parent holding
company; and (f) payments due and payable under the Cablevision Spin Agreements
and, following the consummation of the Spin-Off, the MSG Spin Agreements.

“Permitted Restricted Subsidiary Transaction” means any transaction by which any
Restricted Subsidiary shall (i) pay dividends or make any distribution on its
capital stock or other equity securities or pay any of its Indebtedness owed to
the Company or any other Restricted Subsidiaries, (ii) make any loans or
advances to the Company or any other Restricted Subsidiaries or (iii) transfer
any of its properties or assets to, merge or consolidate with or into, or
liquidate or dissolve into the Company or any other Restricted Subsidiaries;
provided that if the Restricted Subsidiary making such payment, loan, advance or
transfer is a Guarantor, then the Restricted Subsidiary receiving the same shall
be the Company or a Guarantor as well.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multi-Employer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained by the
Company or an ERISA Affiliate.

“Platform” has the meaning given to such term in Section 7.01.

“Pledged Account” means a deposit account subject to a Deposit Account Control
Agreement or a securities account that is the subject of a Securities Account
Control Agreement.

 

35



--------------------------------------------------------------------------------

“Pledged Equity Interests” has the meaning given to such term in the Security
Agreement.

“Proceedings” has the meaning given to such term in Section 7.01(g).

“Program Services” means, collectively, the program services currently known as
MSG, MSG Plus, MSG HD and MSG Plus HD and all substitutions, replacements,
extensions and expansions thereof and “Program Service” means any of them.

“Prohibited Transaction” means a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

“Public Lender” has the meaning given to such term in Section 7.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section la(l8)(A)(v)(II) of the Commodity Exchange Act.

“Quarter” means a fiscal quarterly period of the Company.

“Real Property” means all real property and all rights benefiting such real
property, specifically including (without intending to limit the generality of
the foregoing) the following, whether now or hereafter existing, except to the
extent that any of the following or the foregoing constitutes personal property
relating primarily to, pertaining primarily to, used primarily in, or necessary
for, the Network Business including, without limitation, the Related Documents
(1) all buildings, structures and other improvements erected or located on such
real property (collectively, the “Real Property Improvements”); (2) all
easements, rights-of-way or use, air rights and development rights, and other
estates, right, title, interest, privileges and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to or benefiting such
real property or the Improvements (collectively, the “Real Property Other
Interests”); (3) fixtures located in or upon such real property, Real Property
Improvements or Real Property Other Interests; (4) all leases, subleases,
licenses, concessions or other agreements with respect to all or any portion of
such real property, Real Property Improvements or Real Property Other Interests,
and all other rights, powers, privileges, options and benefits thereunder;
(5) all agreements, contracts, certificates, permits, approvals, guaranties,
supporting obligations, warranties, instruments, plans, specifications and other
records and documents with respect to all or any part of such real property,
Real Property Improvements or Real Property Other Interests, and all rights,
powers, privileges, options and benefits thereunder; (6) all rights to appear in
and defend, and to commence, any action or proceeding with respect to all or any
portion of such real property, Real Property Improvements or Real Property Other
Interests; (7) all right, title and interest in or to (i) insurance proceeds,
(ii) all awards with by reason of any condemnation, eminent domain or other
taking (or any disposition made in lieu thereof) of all or any portion of

 

36



--------------------------------------------------------------------------------

such real property, Real Property Improvements or Real Property Other Interests
(in the case of such Real Property Other Interests, excluding any personal
property not constituting (x) licenses or (y) rights of ingress or egress), or
(iii) any causes of action, awards, damages, claims, payments, proceeds and
other compensation, rights, benefits, and advantages on account of any other
event with respect to all or any portion of such real property, Real Property
Improvements or Real Property Other Interests (in the case of such Real Property
Other Interests, excluding any personal property not constituting (x) licenses
or (y) rights of ingress or egress); and (8) all refunds, rebates,
reimbursements, reserves, deferred payments, deposits, cost savings, credits,
waivers and payments, whether in cash or in kind, due or payable by any
governmental or quasi-governmental entity or any insurance or utility company
relating to or arising out of such real property, Real Property Improvements or
Real Property Other Interests, or in connection with any taxes, assessments,
charges or levies with respect to such real property, Real Property Improvements
or Real Property Other Interests.

“Receipts” means cash, cash equivalents, funds, instruments, securities,
securities entitlements, financial assets, and other similar items or property.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(v).

“Register” has the meaning given to such term in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Related Documents” means all Affiliation Agreements, Sports Telecast Rights
Agreements and Media Rights Agreements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means (i) any of the events set forth in Section 4043(b)
(other than a Reportable Event as to which the provision of 30 days’ notice to
the PBGC is waived under applicable regulations), 4068(f) or 4063(a) of ERISA or
the regulations thereunder and (ii) any failure to make payments required by
Section 412(m) of the Code if such failure continues for 30 days following the
due date for any required installment.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation, funded participation in L/C Obligations and
Swing Line Loans being

 

37



--------------------------------------------------------------------------------

deemed “held” by such Lender for purposes of this definition) and (b) aggregate
unused Commitments; provided that the unused Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolver Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) the Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) less the Outstanding Amount of the
Incremental Term Loans, if any, and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolver
Lenders.

“Restricted Payments” means direct or indirect distributions, dividends or other
payments by the Company or any Restricted Subsidiary on account of (including,
without limitation, sinking fund or other payments on account of the redemption,
retirement, purchase or acquisition of) any general or limited partnership or
joint venture interest in, or any capital stock of, the Company or such
Restricted Subsidiary, as the case may be (whether made in cash, property or
other obligations), other than any such distributions, dividends and other
payments made by a Restricted Subsidiary to the Company or a Guarantor in
respect of such interest in or stock of the former held by the latter.

“Restricted Subsidiaries” means the Persons set forth on Schedule 6.02(i) and
any New Restricted Subsidiary, provided that any Restricted Subsidiary
designated as an Unrestricted Subsidiary pursuant to and in compliance with
Section 7.08(a) shall cease to be a Restricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01, including any Incremental Revolving Credit
Borrowing.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to
Section 2.01, and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement, including any Incremental Revolving Credit Commitment.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

 

38



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Initial Revolving Credit Facility, an
Incremental Revolving Credit Facility or, collectively, the Initial Revolving
Credit Facility and the Incremental Revolving Credit Facilities, as the context
may require.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time, including any Incremental Revolving Credit
Lender.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b) and shall
include any Incremental Revolving Credit Loan.

“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender under the Initial Revolving Credit Facility,
substantially in the form of Exhibit B-1.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is the
target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person organized under the laws of or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and
which provides by its terms that it is intended to be secured as an Obligation
hereunder.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Company and any Hedge Bank and which
provides by its terms that (x) it is intended to be secured as an Obligation
hereunder and (y) the counterparty to such agreement has expressly agreed to be
bound by the provisions of Article IX as if it were a Lender.

 

39



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
stated to be secured by the Collateral under the terms of the Collateral
Documents.

“Securities Account Control Agreement” means an agreement, substantially in the
form attached as Exhibit F to the Security Agreement or otherwise reasonably
satisfactory to the Administrative Agent, among the Company or a Guarantor, a
financial institution holding certain securities of the Company or such
Guarantor, and the Administrative Agent with respect to collection and control
of securities held in a securities account maintained by the Company or such
Guarantor.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, made by and among the Company, the other Loan Parties and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Credit Agreement.

“Security Agreement Supplement” has the meaning specified in Section 22(b) of
the Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Solvency Certificate” means a certificate of a senior financial executive of
the Company in form and substance satisfactory to the Administrative Agent in
its sole discretion.

“Specified Transaction” means any acquisition or disposition of an asset or
business by the Company or any of its Restricted Subsidiaries, in each case only
to the extent that such acquisition or disposition has the effect of increasing
or decreasing the Company’s Adjusted Operating Cash Flow by at least $500,000
when such acquisition or disposition is given full pro forma effect for the most
recently completed Measurement Period, assuming that such acquisition or
disposition had occurred on the first day of such Measurement Period.

 

40



--------------------------------------------------------------------------------

“Spin-Off” means a series of transactions in which the entertainment and sports
businesses, together with an estimated $1,450,000,000 of proceeds from the
Initial Term Facility, would be contributed to MSG SpinCo and the interests in
MSG SpinCo would then be distributed through a series of transactions to the
Parent and then distributed by the Parent to its then existing shareholders, on
substantially the same terms and subject to the conditions described in the MSG
Form 10 (with any differences not being, in the aggregate, materially adverse to
the interests of the Lenders).

“Spin-Off Date” means the date on which the consummation of the Spin-Off occurs.

“Sports Telecast Rights Agreements” means the agreements listed on
Schedule 1.01(d) and all other existing and future agreements of the Company or
any Restricted Subsidiary for the exhibition by the Program Services of live
games of the New York Islanders, New Jersey Devils, Buffalo Sabres or any other
Major League Baseball, National Basketball Association (other than the New York
Knicks), National Hockey League (other than the New York Rangers) or National
Football League team.

“Spot Rate” has the meaning specified in Section 1.07.

“Standby Letter of Credit” means any Letter of Credit issued hereunder, other
than a Trade Letter of Credit.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Redesignation” has the meaning specified in Section 7.08(b).

“Supplemental Collateral Documents” means Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and other security and
pledge agreements securing payment of the Obligations of a newly-formed or
newly-acquired Guarantor under the Loan Documents and constituting Liens as
required pursuant to the terms of Section 7.10, in each case covering the types
of property constituting Collateral, subject to exclusions for Excluded Assets.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

41



--------------------------------------------------------------------------------

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means JPMorgan in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Taxes” means all present or future taxes, assessments or other charges
(including withholdings) imposed by any Governmental Authority with authority to
impose the same, including any interest, additions to tax or penalties
applicable thereto.

“Teams” means a member club or team of any League, including The New York
Knicks, The New York Rangers, The New York Liberty, the Westchester Knicks and
The Hartford Wolf Pack.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a), including
any Incremental Term Borrowing.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Company pursuant to Section 2.01, as such amount may be adjusted
from time to time in accordance with this Credit Agreement, including any
Incremental Term Commitment.

 

42



--------------------------------------------------------------------------------

“Term Facility” means the Initial Term Facility, an Incremental Term Facility
or, collectively, the Initial Term Facility and the Incremental Term Facilities,
as the context may require.

“Term Lender” means, (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under any Term Facility and
shall include any Incremental Term Loan.

“Term Loan Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender under the Initial Term
Facility, substantially in the form of Exhibit B-3.

“Termination Event” means (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(c) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.

“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Net Indebtedness at such date to Adjusted Operating Cash Flow of
the Company and its Restricted Subsidiaries for the most recently completed
Measurement Period. Notwithstanding the foregoing, for purposes of calculating
the Total Leverage Ratio, there shall be excluded from Indebtedness, to the
extent otherwise included as Indebtedness, (A) any deferred or contingent
obligation of the Company to pay the consideration for an Investment not
prohibited by Section 7.17; (B) any deferred purchase price in connection with
any acquisition not prohibited by Section 7.17; (C) all obligations under any
Swap Contract; and (D) all obligations under any Guarantee not prohibited by
Section 7.15; in each of clauses (A), (B) and (D) above, such exclusion to apply
only to the extent that such obligation can be satisfied with the delivery of
common stock of the Parent or other common equity interests of the Parent (and
the Company hereby covenants and agrees that such obligation shall be satisfied
solely by the delivery of such common stock or other common equity interests).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Trade Letter of Credit” means any Letter of Credit issued hereunder for the
benefit of a supplier of inventory to the Company or any of its Subsidiaries to
effect payment for such inventory.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the payment of all fees and expenses incurred in
connection with the Loan Documents and (c) consummation of the Spin-Off and all
related transactions.

 

43



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
2007 revision, International Chamber of Commerce Publication No. 600, as the
same may be amended and in effect from time to time.

“United States Person” means a corporation, partnership or other entity created,
organized or incorporated under the laws of the United States of America or a
State thereof (including the District of Columbia).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means the Persons set forth on Schedule 6.02(ii) and
any Subsidiary of the Company designated by the Company as an Unrestricted
Subsidiary pursuant to and in compliance with Section 7.08.

Section 1.02 Other Interpretive Provisions. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

44



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or in the case of any financial ratio, the
Administrative Agent or the Required Lenders, shall so request, the
Administrative Agent, the applicable Lenders and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders, as applicable); provided that, in the event of a request for an
amendment, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

45



--------------------------------------------------------------------------------

Section 1.07 Currency Equivalents Generally. Any amount specified in this Credit
Agreement (other than in Articles II, IV and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date
two Business Days prior to the date of such determination; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a single loan in Dollars to the Company on the
Closing Date in a principal amount not to exceed its Term Commitment under the
Initial Term Facility on the Closing Date. The Term Borrowing under the Initial
Term Facility shall consist of Term Loans made simultaneously by the
Term Lenders in accordance with their respective Applicable Percentage of the
Initial Term Facility. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(b) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans in Dollars
(each such loan, a “Revolving Credit Loan”) to the Company from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

46



--------------------------------------------------------------------------------

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone (a “Committed Loan
Notice”). Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) 11:00 a.m. on
the requested date of any Borrowing of Base Rate Loans; provided, however, that
notice of (x) the initial Borrowing of Base Rate Loans may be received by the
Administrative Agent at such time as agreed by the Administrative Agent on the
requested date of Borrowing and (y) any conversion of such initial Borrowing to
Eurodollar Rate Loans may be received by the Administrative Agent no later than
11:00 a.m. on the third Business Day prior to the requested date of conversion.
Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a senior executive
of the Company. In the case of any discrepancies between telephonic and written
notices received by the Administrative Agent, the telephonic notice shall be
effective as understood in good faith by the Administrative Agent. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c) each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Company is
requesting a Term Borrowing, Revolving Credit Borrowing, an Incremental
Borrowing, if available, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Company fails to specify a Type
of Loan in a Committed Loan Notice or if the Company fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Company requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans, Revolving Credit Loans or
Incremental Loans, if any, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base

 

47



--------------------------------------------------------------------------------

Rate Loans described in Section 2.02(a). In the case of a Term Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than (i) one hour after receipt of
notice from the Administrative Agent on the Closing Date in the case of the
initial Borrowing of Base Rate Loans (as long as such notice is received prior
to 1:30 p.m. on such day) or (ii) 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, (x) if such Borrowing is the initial Credit
Extension, Section 5.01 and (y) if such Borrowing is an Incremental Borrowing,
the applicable conditions set forth in the Incremental Supplement), the
Administrative Agent shall make all funds so received available to the Company
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Company on the books of JPMorgan with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Company, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Company as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, the Administrative Agent may notify the
Company that Loans may only be converted into or continued as Loans of certain
specified Types and, thereafter, until no Default shall continue to exist, Loans
may not be converted into or continued as Loans of any Type other than one or
more of such specified Types.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in JPMorgan’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect in respect of the
Facilities.

Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or its Subsidiaries, and to amend Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drawings under the Letters of Credit issued by it; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total

 

48



--------------------------------------------------------------------------------

Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, (y) the aggregate amount available to be drawn under all Letters of
Credit issued by the applicable L/C Issuer issuing such Letter of Credit shall
not exceed (I) such L/C Issuer’s Letter of Credit Commitment (provided, that any
L/C Issuer may, following a request from the Company, in its sole discretion,
issue Letters of Credit in an aggregate available amount in excess of such L/C
Issuer’s Letter of Credit Commitment so long as the Outstanding Amount of all
L/C Obligations shall not exceed the Letter of Credit Sublimit) and (II) the
aggregate amount of such L/C Issuer’s unused Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
(x) in the case of Standby Letters of Credit, twelve months after the date of
issuance or (y) in the case of Trade Letters of Credit, 180 days after the date
of issuance, unless the Required Revolver Lenders have approved such expiry
date;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital

 

49



--------------------------------------------------------------------------------

requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer generally applicable to the issuance of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements satisfactory to such L/C Issuer with the Company or
such Lender to eliminate such L/C Issuer’s risk with respect to such Lender.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit. (i) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
the Company delivered to any L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a senior executive of the Company. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission as provided in Section 10.02(b), by personal
delivery or by any other means acceptable to the L/C Issuer. Such Letter of
Credit Application must be

 

50



--------------------------------------------------------------------------------

received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable L/C Issuer may require. Additionally,
the Company shall furnish to each L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as any L/C Issuer or the
Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Company and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by such L/C Issuer under a Letter

 

51



--------------------------------------------------------------------------------

of Credit (each such date, an “Honor Date”), the Company shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Company fails to so reimburse the applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Company shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Committed Loan Notice). Any notice
given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans to
the Company or L/C Advances to reimburse any L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have

 

52



--------------------------------------------------------------------------------

against the applicable L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse any L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the New York Fed
Bank Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after any L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
applicable L/C Issuer any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the New York Fed Bank Rate from time to time in effect. The obligations
of the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 

53



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Company to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Company or any waiver by the L/C Issuer
which does not materially prejudice the Company;

(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuers. The Company shall be conclusively
deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

54



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. In addition, if any Revolving
Credit Lender shall become a Defaulting Lender, then upon a request of the
Administrative Agent (made on behalf of itself or at the direction of any L/C
Issuer), the Company shall immediately Cash Collateralize all of such Defaulting
Lender’s Pro Rata Share of the then Outstanding Amount of all L/C Obligations
(in an amount equal to such Defaulting Lender’s Pro Rata Share of such
Outstanding Amount, determined as of the date of such request from the
Administrative Agent Section 2.05 and Section 8.02 set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03,

 

55



--------------------------------------------------------------------------------

Section 2.05 and Section 8.02, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuers
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. The
Company hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at
JPMorgan. If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Company will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuers.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each Standby Letter of Credit, and
(ii) the rules of the UCP, as most recently published by the International
Chamber of Commerce at the time of issuance shall apply to each Trade Letter of
Credit.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit Fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate for Revolving Credit
Loans maintained as Eurodollar Rate Loans times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (A) computed on a quarterly basis in arrears and (B) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by it, at the rate of  1⁄4 of
1.00% per annum (but in no event less than $500 per annum for each Letter of
Credit) (i) with respect to each Trade Letter of

 

56



--------------------------------------------------------------------------------

Credit, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a Trade Letter of Credit
increasing the amount of such Trade Letter of Credit, computed on the amount of
such increase, and payable upon the effectiveness of such amendment (provided,
that the $500 per annum minimum set forth in the previous parenthetical shall
not apply to an amendment of a Trade Letter of Credit), and (iii) with respect
to each Standby Letter of Credit, computed on the daily amount available to be
drawn under such Standby Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Company shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
any L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Revolving Credit Lender (including the Swing Line Lender) at such time,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment and (iii) the aggregate Outstanding Amount under the Swingline
Facility shall not exceed the aggregate amount of Swingline Lender’s unused
Revolving Credit Commitment, and provided further that the Company shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each

 

57



--------------------------------------------------------------------------------

Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
Notwithstanding anything to the contrary contained in this Section 2.04 or
elsewhere in this Credit Agreement, the Swing Line Lender shall not be obligated
to make any Swing Line Loan at a time when a Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
satisfactory to it to eliminate the Swing Line Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone (a “Swing Line Loan Notice”). Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 11:00 a.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a senior executive of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 12:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request and no less frequently than weekly
shall request, in each case, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 5.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such

 

58



--------------------------------------------------------------------------------

Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the New York Fed Bank Rate and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 5.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

59



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the New York Fed Bank Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05 Prepayments. (a) Optional. (i) The Company may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (x) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans, and (B) one Business Day prior to any date of prepayment
of Base Rate Loans; (y) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (z) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Loans pursuant to
this Section 2.05(a) shall be applied to the principal repayment installments
thereof as directed by the Company (and if not so directed, on a pro-rata
basis), and, subject to Section 2.16, each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in the
relevant Facility.

 

60



--------------------------------------------------------------------------------

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) If (A) the Company or any of its Subsidiaries Disposes of any
Collateral other than (x) Dispositions under Section 7.24(i) or
Section 7.24(ii), (y) any Disposition of Equity Interests in a Restricted
Subsidiary that hold only Excluded Assets or (z) as a result of the consummation
of the Spin-Off (a “Mandatory Prepayment Disposition”), or (B) the Company or
any of its Restricted Subsidiaries suffers an Event of Loss, which in each case,
together with all other Mandatory Prepayment Dispositions made and Events of
Loss suffered at any time since the Closing Date, result in the realization by
the Loan Parties, collectively, of Net Cash Proceeds from Mandatory Prepayment
Dispositions and Events of Loss in an aggregate amount in excess of $75,000,000
(for the avoidance of doubt, excluding any Net Cash Proceeds excluded under the
preceding subclause (i)(A)(x)), the Company shall in each case prepay, within
three Business Days after receipt thereof by such Person, an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds; provided that (x) with
respect to all or a portion of any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(i)(A), at the election of the
Company (as notified by the Company to the Administrative Agent on or prior to
such third Business Day following receipt of such Net Cash Proceeds of
Dispositions of Collateral), and so long as no Default shall have occurred and
be continuing, the Company or such Subsidiary may reinvest Net Cash Proceeds
arising from such Disposition in operating assets which constitute Collateral
within 365 days after the receipt of such Net Cash Proceeds and (y) with respect
to any Net Cash Proceeds of casualty insurance or condemnation awards realized
due to an Event of Loss described in this Section 2.05(b)(i)(B), at the election
of the Company (as notified by the Company to the Administrative Agent on or
prior to such third Business Day following receipt of such Net Cash Proceeds of
casualty insurance or condemnation awards), and so long as no Default shall have
occurred and be continuing, the Company or such Subsidiary may apply within
365 days (or, if such replacement or repair could not reasonably completed
within 365 days, such period shall be extended for a reasonable period of time
to permit completion of such replacement and repair so long as the replacement
or repair of the asset or assets that suffered the Event of Loss is being
diligently pursued by the Company or such Subsidiary) after the receipt of such
Net Cash Proceeds to replace or repair the equipment, fixed assets or real
property in respect of which such Net Cash Proceeds were received; and provided
further, that any Net Cash Proceeds not so reinvested shall be immediately
applied to the prepayment of the Loans.

(ii) Upon the incurrence or issuance by the Company or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness permitted under
Section 7.14), the Company shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Company or such Restricted Subsidiary.

 

61



--------------------------------------------------------------------------------

(iii) If for any reason the Total Outstandings at any time exceed the Revolving
Credit Facility at such time, the Company shall immediately prepay Revolving
Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal to
such excess.

(iv) If the Spin-Off is not consummated within 60 days following the Closing
Date on terms consistent in all material respects with the information contained
in the MSG Form 10, the Company shall on such date prepay in full all
Obligations in respect of the Initial Term Facility.

(v) Prepayments made pursuant to this Section 2.05(b), first, except to the
extent that the Incremental Term Lenders under an Incremental Term Facility have
otherwise agreed, shall be applied ratably to the outstanding Loans under the
Initial Term Facility and each Incremental Term Facility, if any, second, shall
be applied ratably to the L/C Borrowings and the Swing Line Loans, third, except
to the extent that the Incremental Revolving Lenders under an Incremental
Revolving Credit Facility have otherwise agreed, shall be applied ratably to the
outstanding Loans under the Initial Revolving Credit Facility and each
Incremental Revolving Credit Facility, if any, and, fourth, shall be used to
Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments required pursuant to clause (i) through (iv) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all L/C Borrowings, Swing Line Loans and Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Company for use in
the ordinary course of its business, and the Revolving Credit Facility and any
Incremental Revolving Credit Facility shall be automatically and permanently
reduced on a pro rata basis by the Reduction Amount as set forth in
Section 2.06(b)(i). Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Company or any other Loan Party) to
reimburse the L/C Issuers or the Revolving Credit Lenders, as applicable.

Section 2.06 Termination or Reduction of Commitments. (a) Optional. The Company
may, upon notice to the Administrative Agent, terminate any Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce any Revolving Credit Facility, Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce (A) any Revolving Credit Facility if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit, and (iv) to the extent practicable, each partial
reduction in the Letter of Credit Sublimit shall be allocated ratably among the
L/C Issuers in accordance with their respective Letter of Credit Commitments.

 

62



--------------------------------------------------------------------------------

(b) Mandatory. (i) The aggregate Term Commitments under the Initial Term
Facility and any Incremental Term Facility shall be automatically and
permanently reduced to zero on the date of the applicable Term Borrowing.

(ii) The Revolving Credit Facility and any Incremental Revolving Credit Facility
shall be automatically and permanently reduced on each date on which the
prepayment of Loans outstanding thereunder would be required to be made pursuant
to Section 2.05(b)(i) through (iv), whether or not any Loans or L/C Obligations
are then outstanding, by an amount equal to the applicable Reduction Amount.

(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
under the Revolving Credit Facility and any Incremental Revolving Credit
Facility shall be reduced by such Revolving Credit Lender’s Applicable
Percentage of such reduction amount with respect to each such Revolving Credit
Facility. All fees in respect of any Revolving Credit Facility accrued until the
effective date of any termination of such Facility shall be paid on the
effective date of such termination.

Section 2.07 Repayment of Loans. (a) Initial Term Facility. (i) The Company
shall make a one-time amortization payment of $50,000,000.00 on or before
March 31, 2016, and this one-time amortization payment will reduce the principal
amount of the Initial Term Facility for subsequent amortization.

(ii) The Company shall, on each date set forth below, pay a principal amount of
the Initial Term Facility in an aggregate amount equal to the percentage set
forth below for such date of the original principal amount of the Initial Term
Facility (less the principal payment made pursuant to Section 2.07(a)(i)):

 

Date    Principal Amortization Payment    Date    Principal Amortization Payment
June 30, 2016    0.75%    September 30, 2018    1.25% September 30, 2016   
0.75%    December 31, 2018    1.25% December 31, 2016    1.25%    March 31, 2019
   1.25% March 31, 2017    1.25%    June 30, 2019    1.25% June 30, 2017   
1.25%    September 30, 2019    1.25% September 30, 2017    1.25%    December 31,
2019    2.125% December 31, 2017    1.25%    March 31, 2020    2.125% March 31,
2018    1.25%    June 30, 2020    2.125% June 30, 2018    1.25%    Maturity Date
  

Outstanding Principal

Amount

 

63



--------------------------------------------------------------------------------

(b) Revolving Credit Loans and Incremental Revolving Credit Loans. The Company
shall repay to the Revolving Credit Lenders and Incremental Revolving Credit
Lenders on the Maturity Date applicable to each such Facility, the aggregate
principal amount of all Revolving Credit Loans and Incremental Revolving Credit
Loans, as applicable, outstanding on such date.

(c) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is five Business Days after such Loan is
made, and (ii) the Maturity Date applicable to the Revolving Credit Facility
with the latest Maturity Date.

(d) Incremental Term Loans. The Company shall repay to the Incremental Term
Lenders the principal amount of the Incremental Term Loans in such amounts and
at such times as shall be set forth in the applicable Incremental Term
Supplement.

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the applicable Revolving
Credit Facility.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

64



--------------------------------------------------------------------------------

(c) Interest on each (x) Base Rate Loan shall be due and payable quarterly in
arrears on the last Business Day of each calendar quarter, (y) Eurodollar Rate
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto.

(d) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Section 2.03(i) and
(j):

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender that is not a Defaulting Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
(the “Commitment Fee”) on the actual daily amount by which the Initial Revolving
Credit Facility exceeds the Total Outstandings under the Initial Revolving
Credit Facility, at a rate equal to 0.30% per annum; provided, however, that any
Commitment Fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Company prior to
such time, and provided, further, that no Commitment Fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
Commitment Fee shall be calculated quarterly in arrears. For the purposes of
calculating the Commitment Fee, outstanding Swing Line Loans shall be
disregarded as a utilization of the Revolving Credit Facility.

(b) Other Fees. The Company shall pay to the Administrative Agent, the Joint
Book Runners and the Lenders such fees as shall have been separately agreed upon
in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans, when the Base Rate is determined by JPMorgan’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

65



--------------------------------------------------------------------------------

Section 2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Company shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Company hereunder shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Company shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance

 

66



--------------------------------------------------------------------------------

upon such assumption, make available to the Company a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Company severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (A) in the case of a payment to be made by such Lender, the greater of the
New York Fed Bank Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Company, the interest rate applicable to
Base Rate Loans. If the Company and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Company shall
be without prejudice to any claim the Company may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuers, as the
case may be, the amount due. In such event, if the Company has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the New York Fed Bank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Company by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.

 

67



--------------------------------------------------------------------------------

The failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of such Facility
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of such Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Parties at such time) of payments on account
of the Obligations in respect of such Facility owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans or other
Obligations and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

68



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Company pursuant to and in accordance with the express terms
of this Credit Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation or subparticipation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation or subparticipation.

Section 2.14 Incremental Revolving Credit Facilities.

(a) Request for an Incremental Revolving Credit Facility. At the request of the
Company to the Administrative Agent and without the consent of any Lender, an
increase in the Revolving Credit Commitments or a separate tranche of revolving
credit commitments and revolving loans under this Credit Agreement (an
“Incremental Revolving Credit Facility”) shall be established; provided that at
the time of such request, upon the effectiveness of any increase or any
Incremental Revolving Credit Supplement referred to below, and at the time any
Incremental Revolving Credit Loan is made (and after giving full pro forma
effect thereto), (i) no Default or Event of Default shall exist, (ii) the
Company shall be in pro forma compliance with the Financial Covenants, and
(iii) the Company shall have a Total Leverage Ratio of no greater than 4.65:1.00
(and compliance with the preceding clauses (ii) and (iii) shall be determined
(A) assuming that the full amounts of all Revolving Credit Facilities (including
the proposed Incremental Revolving Credit Facility and all other then-existing
Incremental Revolving Facilities) have been drawn, (B) utilizing the financial
statements most recently delivered or deemed delivered pursuant to Section 7.01,
(C) giving full pro forma effect to (1) all Specified Transactions (as provided
in such definition) that have occurred since the last day of the most recently
completed Measurement Period for which financial statements have been delivered
or deemed delivered pursuant to Section 7.01 (including, for the avoidance of
doubt, but without duplication, any acquisitions constituting Specified
Transactions that are to be consummated contemporaneously with the closing of,
and using the proceeds of, such proposed Incremental Revolving Credit Facility),
and (2) the application of the proceeds of the proposed Incremental Revolving
Credit Facility, and (D) otherwise in accordance with the applicable definitions
therein).

(b) Conditions to Effectiveness of an Incremental Revolving Credit Facility. As
a condition precedent to the establishment of any Incremental Revolving Credit
Facility, the Company, the Administrative Agent and the Incremental Revolving
Credit Lenders thereunder shall enter into a supplement to this Credit Agreement
in substantially the form of Exhibit H-1 (an “Incremental Revolving Credit
Supplement”), duly completed such that such Incremental

 

69



--------------------------------------------------------------------------------

Revolving Credit Supplement shall set forth the terms and conditions relating to
the Incremental Revolving Credit Facility; provided that, in any event, each
Incremental Revolving Credit Facility shall (i) be Guaranteed only by the
Guarantors under this Credit Agreement and (ii) rank pari passu in right of both
payment and of security with the Initial Facilities and each other Incremental
Facility. Upon the effective date of such Incremental Revolving Credit
Supplement, each lender thereunder shall become an Incremental Revolving Credit
Lender hereunder and such Incremental Revolving Credit Supplement shall be
deemed part of this Credit Agreement for all purposes thereafter. Each
Incremental Revolving Credit Supplement may, without the consent of any Lender
(other than the applicable Incremental Revolving Lenders thereunder and the
Administrative Agent), effect such amendments to this Credit Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.14.

(c) Incremental Revolving Credit Lenders. The Revolving Credit Lenders shall
initially have the right, but not the obligation, to commit up to their pro rata
portion of any Incremental Revolving Credit Facility; provided that, if after
giving full pro forma effect to such proposed Incremental Revolving Credit
Facility (assuming that the full amount of the Initial Revolving Credit
Facility, the full amount of each then-existing Incremental Revolving Credit
Facility, and the full amount of the proposed Incremental Revolving Credit
Facility, have all been drawn), the Company would be in pro forma compliance
with the Financial Covenants, then such Incremental Revolving Credit Commitments
may, at the election of the Company, be offered to new lenders, subject to the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld), if such Administrative Agent consent would be required under
Section 10.06(b)(iii) for an assignment of Loans or Commitments to such
Incremental Revolving Credit Lender.

Section 2.15 Incremental Term Facilities.

(a) Request for an Incremental Term Facility. At the request of the Company to
the Administrative Agent, and without the consent of any Lender, on one or more
occasions, an increase in the aggregate principal amount of any existing Term
Facility or a separate tranche of term loan commitments and term loans may be
established under this Credit Agreement; provided that at the time of such
request, upon the effectiveness of any Incremental Term Supplement referred to
below, and at the time any Incremental Term Loan is made (and after giving full
pro forma effect to the incurrence thereof and the application of proceeds
thereof), (i) no Default or Event of Default shall then exist, (ii) the Company
shall be in pro forma compliance with the Financial Covenants, and (iii) the
Company shall have a Total Leverage Ratio of no greater than 4.65:1.00 (and
compliance with the preceding clauses (ii) and (iii) shall be determined
(A) assuming that the full amounts of all Revolving Credit Facilities (including
all then-existing Incremental Revolving Facilities) have all been drawn,
(B) utilizing the financial statements most recently most recently delivered or
deemed delivered pursuant to Section 7.01, (C) giving full pro forma effect to
(1) all Specified Transactions (as provided in such definition) that have
occurred since the last day of the most recently completed Measurement Period
for which financial statements have been delivered or deemed delivered pursuant
to Section 7.01 (including, for the avoidance of doubt, but without duplication,
any acquisitions constituting Specified Transactions that are to be consummated
contemporaneously with the closing of, and using the proceeds of, such proposed
Incremental Term Facility), and (2) the application of the proceeds of the
proposed Incremental Term Facility, and (D) otherwise in accordance with the
applicable definitions therein).

 

70



--------------------------------------------------------------------------------

(b) Conditions to Effectiveness of an Incremental Term Facility. As a condition
precedent to the establishment of any Incremental Term Facility, the Company,
the Administrative Agent and the Incremental Term Lenders thereunder shall enter
into a supplement to this Credit Agreement in substantially the form of either
Exhibit H-2 or Exhibit H-3 (an “Incremental Term Supplement”), duly completed,
and with such provisions (including changes to the provisions set forth therein)
as may be agreed to by the Company and the Incremental Term Lenders (provided,
that notwithstanding anything to the contrary set forth in this sentence,
(A) the prior written consent of the Administrative Agent shall be required for
any changes to Section 12 (Conditions Precedent) of any form of Incremental Term
Supplement, other than completing the required information in clause
(e) (Opinions of Counsel to the Company) thereof, (B) in no event shall any form
of Incremental Term Supplement be changed to provide any additional,
preferential or non-pro rata repayment or prepayment rights to any of
Incremental Term Lenders thereunder (unless such Incremental Facility is to
receive less than its ratable share of any repayment or prepayment) and (C) if
the Administrative Agent reasonably determines that any proposed change to any
form of Incremental Term Supplement would be contrary to, or conflict with, the
provisions of this Credit Agreement or any other Loan Document, and the
Administrative Agent provides written notice of such determination to the
Company, then such proposed change shall be revised or removed in a manner
reasonably satisfactory to the Administrative Agent), such that such Incremental
Term Supplement shall set forth the terms and conditions relating to the
Incremental Term Facility, which shall be reasonably acceptable to the
Administrative Agent (except to the extent that they are consistent with the
following provisos to this clause (b)); provided that, in any event, each
Incremental Term Facility shall (i) not have (A) a final maturity date earlier
than the later of (x) the “Maturity Date” then applicable to the Initial
Facilities and (y) the latest “Maturity Date” then applicable to any
then-outstanding Incremental Term Facility, or (B) a weighted average life to
maturity shorter than the “Maturity Date” then applicable to the Initial
Facilities; (ii) be Guaranteed only by the Guarantors under this Credit
Agreement; (iii) rank pari passu in right of both payment and of security with
the Initial Facilities and each other Incremental Facility; (iv) except as to
pricing and amortization, have terms and documentation that are, when taken as a
whole, no more restrictive than the terms applicable to the existing Facilities,
unless such terms are reasonably acceptable to the Administrative Agent; (v) be
in a minimum principal amount of $50,000,000, and any whole multiple of
$5,000,000 in excess thereof; and (vi)(A) in the case of any Incremental Term
Facility in substantially the form of Exhibit H-2, or (B) in the case of any
Incremental Term Facility in substantially the form of Exhibit H-3 entered into
within 18 months after the Closing Date, not have total yield greater than 0.50%
higher than the total yield for the Term Loans then in place unless (x) the
Applicable Rate applicable to the Initial Term Facility (and, if applicable,
each other then-existing Incremental Term Facility) shall be increased (to the
extent such higher yield is in the form of interest rates) and (y) the Company
shall pay to the Administrative Agent for the account of each of the Initial
Term Lenders (and each other Incremental Term Lender (as applicable)) a fee (to
the extent such higher yield is in the form of fees or original issue discount)
so as to cause the total yield of the Initial Term Facility and each other
then-existing Incremental Term Facility (if applicable) to be no more than
0.50% per annum lower than the total yield in respect of the new Incremental
Term Facility. Upon the effective date of the Incremental Term Supplement, each
lender thereunder shall become an

 

71



--------------------------------------------------------------------------------

Incremental Term Lender hereunder and such Incremental Term Supplement shall be
deemed part of this Credit Agreement for all purposes thereafter. Each
Incremental Term Supplement may, without the consent of any Lender (other than
the applicable Incremental Term Lenders thereunder and the Administrative
Agent), effect such amendments to this Credit Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this
Section 2.15.

(c) Incremental Term Lenders. The Company shall be entitled to elect, in its own
discretion, Incremental Term Lenders from among the existing Lenders, and any
additional banks, financial institutions and other institutional lenders or
investors, subject to the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), if such Administrative Agent consent would
be required under Section 10.06(b)(iii) for an assignment of Loans to such
Incremental Term Lender.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.07 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.03(g); fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Company, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Credit Agreement and (y) Cash Collateralize the
L/C Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.03(g); sixth, to the payment of any amounts owing to
the Lenders, the

 

72



--------------------------------------------------------------------------------

L/C Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Obligations and Swing
Line Loans are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.03(g).

(B) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such

 

73



--------------------------------------------------------------------------------

Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g).

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, each Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

74



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Company hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Company shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Company shall make such deductions and (iii) the Company shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Company shall not indemnify the Administrative Agent, any Lender or any L/C
Issuer for any penalties or interest that are imposed solely as a result of
gross negligence or willful misconduct of the Administrative Agent, any Lender
or any L/C Issuer. A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
If, in the reasonable discretion of the Company, any Indemnified Taxes or Other
Taxes are incorrectly or not legally imposed or asserted by the relevant
Governmental Authority, the Administrative Agent, each Lender or each L/C
Issuer, as the case may be, shall, at the expense of the Company, use
commercially reasonable efforts to cooperate with the Company to recover and
promptly remit such Indemnified Taxes or Other Taxes to the Company in
accordance with subsection (f) of this Section. Nothing contained herein shall
derogate from the right of any Lender, the Administrative Agent or any L/C
Issuer to arrange its tax affairs in whatever manner it sees fit nor shall
require any Lender, the Administrative Agent or any L/C Issuer to disclose any
information relating to its tax affairs that it deems confidential other than as
required under Section 3.01(d). For the avoidance of doubt, the Administrative
Agent, a Lender and an L/C Issuer may not recover more than once with respect to
the same amount of Taxes to which the Administrative Agent, Lender or L/C Issuer
is entitled to indemnification under this Section.

 

75



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made (including, for the avoidance of doubt, documentation
necessary for the Company or the Administrative Agent to comply with its
obligations under FATCA, to determine whether

 

76



--------------------------------------------------------------------------------

any recipient of amounts arising under this Credit Agreement has or has not
complied with such recipient’s obligations under FATCA, or to determine the
amount to deduct and/or withhold from such amounts under FATCA).

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its good faith discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section, it shall pay to the Company an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Company, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Company (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such L/C Issuer if the Administrative Agent, such Lender
or such L/C Issuer is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Administrative Agent, any Lender or any L/C Issuer be required to
pay any amount to the Company pursuant to this paragraph (f), the payment of
which would place the Administrative Agent, such Lender or such L/C Issuer in a
less favorable net after-tax position than the Administrative Agent, such Lender
or such L/C Issuer would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Company or
any other Person.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Company shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, and pay any amounts payable to such Lender under Section 3.04(e), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Company shall also pay accrued
interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan

 

77



--------------------------------------------------------------------------------

or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate contemplated by
Section 3.04(e)) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurodollar
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Company will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, a Lender or an L/C Issuer
shall

 

78



--------------------------------------------------------------------------------

be entitled to request compensation for increased costs or expenses described in
this Section 3.04(a) only to the extent it is the general practice or policy of
such Lender or such L/C Issuer to request such compensation from other borrowers
under comparable facilities under similar circumstances; provided, that in no
event shall such Lender or L/C Issuer be required to disclose any confidential
or proprietary information regarding any such other borrower or comparable
facility. For the avoidance of doubt, if a Lender or an L/C Issuer recovers an
amount under this Section, such Lender or such L/C Issuer may not recover the
same amount under Section 3.01; similarly, if a Lender or an L/C Issuer recovers
an amount under Section 3.01, such Lender or such L/C Issuer may not recover the
same amount under this Section.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or

its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Company shall be conclusive absent
manifest error. The Company shall pay such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Company shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or

 

79



--------------------------------------------------------------------------------

assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.12;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate. Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Company is required to pay any additional amount to any
Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender or

 

80



--------------------------------------------------------------------------------

such L/C Issuer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or Section 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Company hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.12.

Section 3.07 Survival. All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments, the assignment by a
Lender of all or any portion of its Loans or Commitments hereunder, repayment of
all other Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

Section 4.01 Guaranty. Each of the Guarantors hereby, jointly and severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Company to the Secured Parties, arising hereunder
and under the other Loan Documents (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof). The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Obligations, absent
manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

Section 4.02 Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or

 

81



--------------------------------------------------------------------------------

the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuers and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Obligations. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

Section 4.03 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability, change in corporate existence or structure or other
defense of the Company or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of the Company or any other Guarantor; (b) any defense based on any claim that
such Guarantor’s obligations exceed or are more burdensome than those of the
Company or any other Guarantor; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder; (d) any right to proceed against
the Company, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; (f) any defense based on any claim that any Obligations are
invalid or unenforceable; (g) the amendment or waiver of any Obligations;
(g) any defense based on any allegation of non-perfection or release of
Collateral in the context of a secured transaction; and (h) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating the Company, the Guarantors or any other guarantors or sureties.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

Section 4.04 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Company or any other person or entity is joined as a party.

Section 4.05 Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.

 

82



--------------------------------------------------------------------------------

Section 4.06 Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Company or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.

Section 4.07 Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Company owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Company to such Guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations. If the Secured Parties so request,
any such obligation or indebtedness of the Company to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.

Section 4.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Company under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.

Section 4.09 Condition of Company. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Company and any other Guarantor such information concerning the financial
condition, business and operations of the Company and any such other Guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Company or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

Section 4.10 Limitation on Guaranty. It is the intention of the Guarantors, the
Lenders and the Company that the obligations of each Guarantor hereunder shall
be in, but not in excess of, the maximum amount permitted by applicable law. To
that end, but

 

83



--------------------------------------------------------------------------------

only to the extent such obligations would otherwise be avoidable, the
obligations of each Guarantor hereunder shall be limited to the maximum amount
that, after giving effect to the incurrence thereof, would not render such
Guarantor insolvent or unable to make payments in respect of any of its
indebtedness as such indebtedness matures or leave such Guarantor with an
unreasonably small capital. The need for any such limitation shall be
determined, and any such needed limitation shall be effective, at the time or
times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder. Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof. This
paragraph is intended solely to preserve the rights of the Lenders under this
Credit Agreement to the maximum extent permitted by applicable law, and neither
the Guarantors, the Company nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law. The Company and
each Guarantor agree not to commence any proceeding or action seeking to limit
the amount of the obligation of such Guarantor under this Article IV by reason
of this paragraph. For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.

Section 4.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Obligations that
are Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 4.11 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 4.11, or otherwise under this Guaranty, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
in accordance with Section 4.06. Each Qualified ECP Guarantor intends that this
Section 4.11 constitute, and this Section 4.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make the initial Credit Extension hereunder is subject
to the satisfaction of the following conditions precedent on or prior to the
date of such initial Credit Extension:

(a) Execution of Loan Documents and Notes. The Administrative Agent’s receipt of
the following, each of which shall be originals or facsimiles or delivered by
means of other electronic communication (including e-mail and Internet or
intranet websites) (followed promptly by originals) unless otherwise specified,
each properly executed by a senior executive of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing

 

84



--------------------------------------------------------------------------------

Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) this Credit Agreement duly executed and delivered by each of the Company,
the Guarantors, the Lenders, the L/C Issuers and the Administrative Agent;

(ii) a Note executed by the Company in favor of each Lender requesting a Note;

(iii) the Security Agreement duly executed and delivered by each Loan Party and
the Administrative Agent, together with:

(A) certificates representing the Pledged Equity Interests referred to therein
accompanied by undated stock powers executed in blank;

(B) proper UCC-1 Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement;

(C) search results of financing statements filed under the UCC of the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor;

(D) subject to Section 7.13(b), the Securities Account Control Agreements and
the Deposit Account Control Agreements, as referred to in the Security
Agreement, have been duly executed by the appropriate parties; and

(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters, and
UCC-3 termination statements);

(iv) the Intellectual Property Security Agreement, duly executed and delivered
by each Loan Party (other than the Holdings Entities), together with evidence
that all action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Intellectual Property Security
Agreement; and

(v) the Master Subordinated Intercompany Note, duly executed by the Company and
each Restricted Subsidiary.

(b) Good Standing and Organizational Documents. The Administrative Agent shall
have received a copy of a certificate of the Secretary of State of the
jurisdiction of

 

85



--------------------------------------------------------------------------------

incorporation of each Loan Party (except with respect to an entity of the type
for which good standing certificates are not provided by the Secretary of State
in the jurisdiction in which it is formed), dated on or about the date hereof
certifying (A) as to a true and correct copy of the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such amendments are the only amendments to
such Loan Party’s charter, certificate of limited partnership, limited liability
company agreement or other organizational document on file in such Secretary’s
office, (2) such Loan Party has paid all franchise taxes due and payable to the
date of such certificate, and (3) such Loan Party is duly organized or formed
and in good standing or presently subsisting (or the equivalent thereof) under
the laws of the State of the jurisdiction of its organization.

(c) Proof of Action. The Administrative Agent shall have received certified
copies of all necessary action taken by each of the Company and the Loan Parties
to authorize the execution, delivery and performance of each Loan Document to
which it is a party.

(d) Secretary’s Certificate. The Administrative Agent shall have received a
certificate of each Loan Party signed by its Assistant Secretary, dated the date
hereof, certifying as to (A) the absence of any amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party since the date of the Secretary of
State’s (or local equivalent’s) certificate referred to in Section 5.01(b),
(B) a true and correct copy of the organizational documents of such Loan Party
as in effect on the date on which the resolutions or other proof of actions
referred to in Section 5.01(c) were adopted and on the date hereof, (C) the due
organization and good standing or valid existence of such Loan Party organized
under the laws of the jurisdiction of its incorporation and the absence of any
proceeding for the dissolution or liquidation of such Loan Party, and
(D) certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder or thereunder.

(e) Opinions of Counsel to the Company and the Restricted Subsidiaries. The
Lenders shall have received favorable opinions of:

(i) Lawrence J. Burian, Executive Vice President, General Counsel and Secretary,
as counsel for the Company and the Restricted Subsidiaries, substantially in the
form of Exhibit E; and

(ii) Sullivan & Cromwell LLP, special New York counsel to the Loan Parties,
substantially in the form of Exhibit F;

and covering such other matters as any Lender or Lenders or special New York
counsel to the Administrative Agent, may reasonably request (and for purposes of
such opinions such counsel may rely upon opinions of counsel in other
jurisdictions, provided that such other counsel are reasonably satisfactory to
special counsel to the Administrative Agent and such other opinions state that
the Lenders are entitled to rely thereon).

 

86



--------------------------------------------------------------------------------

(f) Solvency Certificate. The Lenders shall have received a certificate
attesting to the Solvency of the Loan Parties (taken as a whole) on the Closing
Date and after giving effect to the Transaction, from the senior financial
executive of the Company.

(g) Material Agreements. The Lenders shall have: (i) received a certificate from
an officer of the Company stating that true and correct copies of all
(A) Related Documents (excluding Affiliation Agreements which are not
individually or in the aggregate material to the interests of the Lenders),
(B) MSG Spin Documents, and (C) other material agreements that the
Administrative Agent may reasonably request, have been made available to counsel
to the Administrative Agent (including all amendments and other modifications
thereto as of the date of the certificate) and that no such agreements have been
terminated and (ii) been given a reasonable opportunity to review, at the
offices of counsel to the Administrative Agent, copies of each of the agreements
and documents referred to in (A), (B) and (C) above, redacted as to economic
terms and related other proprietary terms and subject to non-disclosure
arrangements reasonably acceptable to the Company.

(h) Know Your Customer and Other Documents. The Administrative Agent and the
Lenders shall have received documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act and such other documents, filings, instruments and papers relating to the
documents referred to herein and the transactions contemplated hereby as any
Lender or the Administrative Agent shall reasonably require.

(i) Certain Fees. All fees required to be paid to the Administrative Agent, the
Joint Book Runners, the Initial Lenders and the other Lenders on or before the
Closing Date shall have been paid. Unless waived by the Administrative Agent,
the Company shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent to the extent properly invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent.

(j) Termination of Commitments Under Existing Credit Agreement. The Lenders
shall have received satisfactory evidence that all commitments under the
Existing Credit Agreement concurrently with the Closing Date have been
terminated and that all security interests created in connection with the
Existing Credit Agreement have been unconditionally and irrevocably discharged
(including the filing of UCC-3 termination statements, intellectual property
security agreement release documentation and any other filings necessary to
effectuate such discharge).

 

87



--------------------------------------------------------------------------------

(k) Spin-Off. The Administrative Agent shall have received (i) the MSG Form 10,
and (ii) final, execution-ready copies of the Distribution Agreement, Transition
Services Agreement, Tax Disaffiliation Agreement and Employee Matters Agreement
(each as described in the Form 10) between the Company and MSG SpinCo.

(l) Media Rights Agreement. (A) The Company (or the applicable Guarantor(s)
(other than the Holdings Entities)) shall have entered into a Media Rights
Agreement with each of the New York Rangers and the New York Knicks on the terms
described in the MSG Form 10 in all material respects, and (B) the Company (or
the applicable Guarantor(s) (other than the Holdings Entities)) shall have
granted to the Collateral Agent a first priority, perfected security interest in
such Media Rights Agreement as security for such grantor’s obligations under the
Credit Facilities (or Guaranty thereof, as applicable).

(m) Minimum Liquidity. Solely with respect to the Initial Term Facility, the
Administrative Agent shall have received evidence reasonably satisfactory that
the Minimum Liquidity Condition shall be satisfied.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 5.02 Conditions to all Credit Extensions. The obligation of each L/C
Issuer and each Lender to make each Credit Extension hereunder (which shall not
include any conversion or continuation of any outstanding Loan) is subject to
the additional conditions precedent that:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such proposed Credit Extension or from the application of
proceeds thereof;

(b) the representations and warranties of the Company and each other Loan Party
in Article VI hereof or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04(a)(i) and (ii) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 7.01(a) and (b), respectively;

 

88



--------------------------------------------------------------------------------

(c) to the extent requested by the Administrative Agent or any Lender, a senior
executive of the Company shall have certified compliance with clauses (a) and
(b) above to the Administrative Agent; and

(d) the Administrative Agent and, if applicable, the L/C Issuers or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

The Company shall be deemed to have made a representation and warranty hereunder
as of the time of each Credit Extension hereunder that the conditions specified
in such clauses have been fulfilled as of such time.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

Section 6.01 Existence, Qualification and Power. Each Holdings Entity and the
Company and each of its Restricted Subsidiaries is a limited or general
partnership, limited liability company or corporation duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and is duly qualified to transact business and is in good standing in all
jurisdictions in which such qualification is necessary in view of the properties
and assets owned and presently intended to be owned and the business transacted
and presently intended to be transacted by it except for qualifications the lack
of which, singly or in the aggregate, have not had and are not likely to have a
Material Adverse Effect, and each of the Holdings Entities, the Company and the
Restricted Subsidiaries has full power, authority and legal right to perform its
obligations under this Credit Agreement, the Notes and the other Loan Documents
to which it is a party.

Section 6.02 Subsidiaries; Loan Parties. Schedules 6.02(i), 6.02(ii) and
6.02(iii) contain a complete and correct list, as at the Closing Date, of all
Restricted Subsidiaries, Unrestricted Subsidiaries and Excluded Subsidiaries of
the Company, respectively, and a description of the legal nature of such
Subsidiaries (including, (x) with respect to each Subsidiary, the jurisdiction
of its organization, the address of its principal place of business and its U.S.
taxpayer identification number, the nature of the ownership interests (shares of
stock or general or limited partnership or other interests) in such Subsidiaries
and the holders of such interests and, except as disclosed to the Lenders in
writing prior to the Closing Date, the Company and each of its Subsidiaries owns
all of the ownership interests of its Subsidiaries indicated in such Schedules
as being owned by the Company or such Subsidiary, as the case may be, free and
clear of all Liens except those created under the Collateral Documents, and all
such ownership interests are validly issued and, in the case of shares of stock,
fully paid and non-assessable, and (y) with respect to each Excluded Subsidiary
and Unrestricted Subsidiary, a list of its material assets and a description of
its business activities).

 

89



--------------------------------------------------------------------------------

Section 6.03 Authority; No Conflict. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party or by which it is
bound, and each Credit Extension hereunder, have been duly authorized by all
necessary corporate or other organizational action and do not and will not:
(a) subject to the consummation of the action described in Section 6.12, violate
any Law or League Rule currently in effect (other than violations that, singly
or in the aggregate, have not had and are not likely to have a Material Adverse
Effect), or any provision of any of the Loan Parties’ respective partnership
agreements, charters or by-laws certificate of limited partnership, limited
liability company agreement, by-laws or other organizational documents presently
in effect; (b) conflict with or result in the breach of, or constitute a default
or require any consent (except for the consents described on Schedule 6.03, each
of which has been duly obtained) under, or require any payment to be made under
(i) any Contractual Obligation or League Rule to which any Loan Party is a party
or by which their respective properties may be bound or affected, or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Loan Parties or their respective properties are subject (in
each case under subclause (i) and/or (ii) above, other than any conflict,
breach, default or required consent that, singly or in the aggregate, have not
had and are not likely to have a Material Adverse Effect); or (c) except as
provided under any Loan Document, result in, or require, the creation or
imposition of any Lien upon or with respect to any of the properties or assets
now owned or hereafter acquired by the Loan Parties.

Section 6.04 Financial Condition; Absence of Material Adverse Effect. (a) The
Company has furnished to each Lender the consolidated balance sheet of the
Parent and its consolidated Subsidiaries as at June 30, 2015, and the related
consolidated statements of operations and stockholders’ equity for the fiscal
year ended on said date, said financial statements having been certified by an
independent Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders. Such financial statements are
complete and correct in all material respects (subject, in the case of the
unaudited financial statements referred to above, to year-end and audit
adjustments), were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and fairly present the financial condition of the respective entity or
groups of entities which is or are the subject of such financial statements (as
stated above), on a consolidated basis, as at the respective dates of the
balance sheets included in such financial statements and the results of
operations of such entity or groups of entities for the respective periods ended
on said dates.

(b) None of the Holdings Entities or the Company or its Restricted Subsidiaries
had any material contingent liabilities, liabilities for Taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments or operations which are substantial in amount, except as
referred to or reflected or provided for in said financial statements of the
Company and its consolidated Subsidiaries as at said respective dates or as
disclosed to the Lenders in writing prior to the Closing Date.

(c) Since June 30, 2015, there has been no event, change, condition, occurrence
or circumstance which either individually or in the aggregate, has or would
reasonably be expected to have a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

Section 6.05 Litigation, Compliance with Laws. Except as disclosed to the
Lenders on Schedule 6.05, there are no actions, suits, proceedings, claims or
disputes pending, or to the knowledge of the Company or any Restricted
Subsidiary threatened, against the Company or any Restricted Subsidiary or any
of their respective properties or assets, before any court or arbitrator or by
or before any Governmental Authority that, singly or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Restricted Subsidiary is in default under or in violation of or with
respect to any Laws or any writ, injunction or decree of any court, arbitrator
or Governmental Authority except for such violations or defaults which, singly
or in the aggregate, are not likely to have a Material Adverse Effect.

Section 6.06 Titles and Liens. Each of the Loan Parties has good title to the
Collateral, free and clear of all Liens except in the case of the Holdings
Entities, Permitted Liens, and in the case of the Company and its Restricted
Subsidiaries, those permitted by Section 7.16.

Section 6.07 Regulation U; Investment Company Act. (a) None of the proceeds of
any of the Credit Extensions shall be used to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock; except that up to $10,000,000 in the aggregate of such proceeds
may be used for such purposes; provided that both at the time of such use and
thereafter compliance with Regulation U is maintained. The Company will notify
the Administrative Agent promptly if any Loan Party purchases Margin Stock and,
if requested by any Lender, the Company will furnish to the Lenders statements
in conformity with the requirements of Regulation U.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 6.08 Taxes. Each of the Company and the Restricted Subsidiaries has
filed all Federal, state and other material tax returns which are required to be
filed under any law applicable thereto except such returns as to which the
failure to file, singly or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, and has paid, or made
provision for the payment of, all Taxes shown to be due pursuant to said returns
or pursuant to any assessment received by the Company or any of the Restricted
Subsidiaries, except such Taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided or as to which the failure
to pay, singly or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.

Section 6.09 Other Credit Agreements. Schedule 7.14 (Existing Indebtedness),
Schedule 7.15 (Existing Guarantees) and Schedule 7.16 (Existing Liens) contain
complete and correct lists, as at June 30, 2015, of all credit agreements,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees and other instruments presently in effect (including Capitalized
Lease Obligations) providing for, evidencing, securing or otherwise relating to
any Indebtedness of the Company and the Restricted Subsidiaries in a principal
or face amount equal to $1,000,000 or more and such lists correctly set forth
the names

 

91



--------------------------------------------------------------------------------

of the debtor or lessee and creditor or lessor with respect to the Indebtedness
outstanding or to be outstanding thereunder, the rate of interest or rentals, a
description of any security given or to be given therefor, and the maturity or
maturities or expiration date or dates thereof.

Section 6.10 Full Disclosure. None of the financial statements referred to in
Section 6.04 or delivered or deemed delivered from time to time pursuant to this
Credit Agreement, certificates or any other written statements delivered or
deemed delivered by or on behalf of the Company or any Restricted Subsidiary to
the Administrative Agent or any Lender contains, as of the date of this Credit
Agreement, any untrue statement of a material fact nor do such financial
statements, certificates and such other written statements, taken as a whole,
omit to state a material fact necessary to make the statements contained therein
not misleading.

Section 6.11 No Default. None of the Company and the Restricted Subsidiaries is
in default in the payment or performance or observance of any Contractual
Obligation which default, either alone or in conjunction with all other such
defaults, has had or is likely to have a Material Adverse Effect.

Section 6.12 Approval of Government, Regulatory Authorities and Third Parties.
Except as set forth on Schedule 6.03 and other than any Non-Required Consents,
no approval or consent of, or filing or registration with, (x) any Governmental
Authority, (y) any League or (z) any other third party, in the case of this
clause (z) pursuant to any Contractual Obligation governing Indebtedness for
borrowed money or any other Contractual Obligation that is material to the
Business of the Company or any of its Restricted Subsidiaries, is required in
connection with (a) the execution, delivery and performance by, or enforcement
against, any Loan Party of any Loan Document to which it is a party, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) other
than applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the exercise of creditors’ rights generally or principles of
equity (which shall exclude any law, rule or regulation that is applicable to
the Company and its Subsidiaries or the Loan Documents solely because such law,
rule or regulation is part of a regulatory regime applicable to the Company or
any of its Restricted Subsidiaries due to their specific assets or business),
the exercise by the Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents. All approvals, consents, filings, registrations or other
actions described in Schedule 6.03 have been duly obtained, taken, given or made
and are in full force and effect (other than as set forth in Schedule 6.03).

Section 6.13 Binding Agreements. This Credit Agreement constitutes, and each
other Loan Document when executed and delivered will constitute, the legal,
valid and binding obligations of each of the Loan Parties which is a party
thereto, enforceable in accordance with their respective terms (except for
limitations on enforceability under bankruptcy, reorganization, insolvency and
other similar laws affecting creditors’ rights generally and limitations on the
availability of the remedy of specific performance imposed by the application of
general equitable principles).

 

92



--------------------------------------------------------------------------------

Section 6.14 Collective Bargaining Agreements Except as set forth in
Schedule 6.14, as of the Closing Date, there are no collective bargaining
agreements between the Company or the Restricted Subsidiaries and any trade or
labor union or other employee collective bargaining agent.

Section 6.15 Investments. Schedule 6.15 contains a complete and correct list, as
at June 30, 2015, of all Investments of the Company and the Restricted
Subsidiaries (other than any Investments in other Restricted Subsidiaries) in
excess of $5,000,000, showing the respective amounts of each such Investment and
the respective entity (or group thereof) in which each such Investment has been
made.

Section 6.16 Solvency. The Company and its Restricted Subsidiaries, taken as a
whole, are Solvent.

Section 6.17 Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent (or the Collateral
Agent as applicable) for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.16) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed as contemplated hereby and by
the Collateral Documents, no filing or other action is necessary to perfect or
to continue the perfection of such Liens.

Section 6.18 Maintenance of Insurance. The Company and its Restricted
Subsidiaries shall maintain with financially sound and reputable insurance
companies that are not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

Section 6.19 Subordinated Debt. The Loan Documents and all Obligations evidenced
thereby constitute the “Senior Debt” and the “Designated Senior Debt” with
respect to all subordinated Indebtedness of the Company and its Restricted
Subsidiaries.

Section 6.20 ERISA Compliance. (a) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws, except
where such non-compliance would not result or reasonably be expected to result
in a Material Adverse Effect. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the actual knowledge of a senior executive of
the Company, nothing has occurred which would prevent, or cause the loss of,
such qualification, except, in each case, where the absence or loss of such
qualification would not result or reasonably be expected to result in a Material
Adverse Effect. The Company and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except where any failure to make the required contributions would not result or
reasonably be expected to result in a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

(b) There are no pending or, to the actual knowledge of a senior executive of
the Company, threatened in writing claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c)(i) No Termination Event has occurred or is reasonably expected to occur;
(ii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iii) to the knowledge of the Company or its ERISA Affiliates, neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, which, in each case under this
Section 6.20(c), has resulted or would reasonably be expected to result in a
Material Adverse Effect.

Section 6.21 Environmental Compliance. The Company and its Restricted
Subsidiaries are in compliance with all applicable Environmental Laws and the
Company has no knowledge of any environmental claims, except to the extent that
any potential non-compliance with Environmental Laws or any such claims would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.22 Intellectual Property, Licenses, Etc. As of the Closing Date, the
Company and its Restricted Subsidiaries own or have the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights and
other intellectual property rights that are reasonably necessary for the
operation of their business, in each case other than those the absence of which
would not reasonably be expected to have a Material Adverse Effect.

Section 6.23 Compliance Matters. As of the Closing Date, (a) after giving effect
to the Transaction, the Company is in compliance with the provisions of this
Credit Agreement (including, without limitation the Financial Covenants) on a
pro forma basis using the Adjusted Operating Cash Flow for the twelve months
ended June 30, 2015, and (b) no Default or Event of Default has occurred and is
continuing.

Section 6.24 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries, and, to the knowledge of the Company, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company or any Subsidiary or (b) to the knowledge of the Company, any of
their respective directors, officers, or agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No

 

94



--------------------------------------------------------------------------------

Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will result in a violation by the Loan Parties of
Anti-Corruption Laws or applicable Sanctions.

ARTICLE VII

COVENANTS OF THE COMPANY

AND THE RESTRICTED SUBSIDIARIES

From the Closing Date and so long as the Commitments of the Lenders shall be in
effect and until the payment in full of all Obligations hereunder, the
expiration or termination of all Letters of Credit and the performance of all
other Obligations of the Company under the Loan Documents, each of the Loan
Parties (other than the Holdings Entities) and, with respect to Sections 7.10
and 7.31, each of the Holdings Entities, agrees that:

A. Informational Covenants:

Section 7.01 Financial Statements and Other Information. The Company will
deliver to the Administrative Agent and each Lender:

(a) Commencing on the Closing Date, as soon as available and in any event within
60 days after the end of each of the first three Quarters of each fiscal year of
the Company: (A) consolidated statements of operations of (x) the Parent and its
consolidated Subsidiaries, taken together, and (y) if there exists any Financial
Statement Variance for such Quarter or if the Parent and Company do not have the
same fiscal year at such time, the Company and the Restricted Subsidiaries,
taken together, in each case for such Quarter and for the period from the
beginning of such fiscal year to the end of such Quarter (all prepared in
accordance with GAAP), (B) the related consolidated balance sheets and
consolidated cash flow statements of (x) the Parent and its consolidated
Subsidiaries, taken together, and (y) if there exists any Financial Statement
Variance for such Quarter or if the Parent and Company do not have the same
fiscal year at such time, the Company and the Restricted Subsidiaries, taken
together, in each case as at the end of such Quarter (which financial statements
(other than statements of cash flows) shall set forth in comparative form the
corresponding figures as at the end of and for the corresponding preceding
fiscal year) (all prepared in accordance with GAAP), (C) if the Parent is no
longer filing periodic reports with the SEC, an accompanying management’s
discussion and analysis, (D) commencing with the Quarter ended December 31,
2015, hold quarterly informational conference calls with the Lenders, and (E) a
certificate in the form of Exhibit D-1 of a senior financial executive of the
Company certifying such financial statements as fairly presenting the financial
condition and results of operations of the respective entities covered thereby
in accordance with GAAP, excluding accompanying footnotes to the consolidated
financial statements and subject, however, to year-end and audit adjustments,
which certificate shall include (i) a statement that the senior financial
executive signing the same has no knowledge, except as specifically stated, that
any Default has occurred and is continuing and (ii) if the Company’s financial
statements are not being delivered pursuant to clauses (A)(y) and (B)(y) above,
a statement of the senior financial executive that no Financial Statement
Variance exists for such Quarter.

 

95



--------------------------------------------------------------------------------

(b) As soon as available and in any event within 120 days after the end of each
fiscal year of the Company commencing with the fiscal year ended June 30, 2016:
(A) consolidated statements of operations of (x) the Parent and its consolidated
Subsidiaries, taken together, and (y) if there exists any Financial Statement
Variance for such fiscal year or if the Parent and Company do not have the same
fiscal year at such time, the Company and the Restricted Subsidiaries, taken
together, in each case for such fiscal year (all prepared in accordance with
GAAP), (B) the related consolidated balance sheets and cash flow statements of
(x) the Parent and its consolidated Subsidiaries, taken together, and (y) if
there exists any Financial Statement Variance for such fiscal year or if the
Parent and Company do not have the same fiscal year at such time, the Company
and the Restricted Subsidiaries, taken together, in each case as at the end of
such fiscal year (which financial statements (other than cash flow statements)
shall set forth in comparative form the corresponding figures as at the end of
and for the preceding fiscal year) (all prepared in accordance with GAAP),
(C) if the Parent is no longer filing periodic reports with the SEC, an
accompanying management’s discussion and analysis, (D) commencing with the year
ended June 30, 2016, hold annual informational conference calls with Lenders,
(E) an opinion of a Registered Public Accounting Firm of nationally recognized
standing selected by the Parent or Company, as applicable, and reasonably
acceptable to the Required Lenders as to said consolidated financial statements
of the Parent and its consolidated Subsidiaries or the Company and the
Restricted Subsidiaries, as applicable, and a certificate of such accountants
stating that, in making the examination necessary for said opinion, they
obtained no knowledge, except as specifically stated, of any failure by the
Company or any Restricted Subsidiaries to comply with the covenants set forth in
the Financial Covenants, (F) a certificate in the form of Exhibit D-2 of a
senior financial executive of the Company certifying that such financial
statements fairly present the financial condition and results of operations of
the respective entities covered thereby as of the end of and for such fiscal
year, respectively, in accordance with GAAP, which certificate shall include
(i) a statement that the senior financial executive signing the same has no
knowledge, except as specifically stated, that any Default has occurred and is
continuing and (ii) if the Company’s financial statements are not being
delivered pursuant to clauses (A)(y) and (B)(y) above, a statement of the senior
financial executive of the Company that no Financial Statement Variance exists
for such fiscal year.

(c) As soon as available, and in any event no later than 90 days after the
commencement of each fiscal year of the Company (beginning with fiscal year
2017), the budget of the Parent and its Subsidiaries by fiscal quarter for the
following fiscal year in the form approved by the Board of Directors together
with the reconciliation identifying material variances between the Parent and
its consolidated Subsidiaries and the Company and its consolidated Subsidiaries.

(d) Promptly after their becoming available, copies of all financial statements
and reports which the Parent, any Holdings Entity, the Company or any Restricted
Subsidiary shall have sent to public shareholders generally (other than tax
returns unless

 

96



--------------------------------------------------------------------------------

specifically requested under Section 7.01(h)), copies of financial statements
and reports which the Company shall have sent to the holders of any Indebtedness
specified in Schedule 7.14, to the extent such statements and reports contain
information relating to the designation of the Company’s Subsidiaries as
“restricted subsidiaries” under the Debt Instruments governing any such
Indebtedness, and to the calculation of financial ratios thereunder and copies
of all regular and periodic reports, if any, which the Parent, any Holdings
Entity, the Company or any Restricted Subsidiary shall have filed with the SEC,
or any governmental agency substituted therefor, or with any national securities
exchange.

(e) Within seven days of the delivery of the financial statements referred to in
Section 7.01(a) and (b), a Compliance Certificate, duly completed signed by a
senior financial executive of the Company and setting out the Adjusted Operating
Cash Flow calculation for each quarter in any Measurement Period.

(f) As soon as practicable and in any event within ten days after any senior
executive of the Company or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of the occurrence of
a Default, a statement describing such Default and the action which is proposed
to be taken with respect thereto.

(g) As soon as practicable and in any event within ten days after any senior
executive of the Company or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of (x) the occurrence
of, or any material development in respect of, any action, suit, proceeding,
claim or dispute before any courts, arbitrators or Governmental Authority
(collectively, “Proceedings”) against it or, to its knowledge, otherwise
affecting it or any of its respective properties or assets, except Proceedings
which are not, individually or in the aggregate, reasonably likely to have a
Material Adverse Effect and (y) any material Labor Dispute affecting the Company
or a Restricted Subsidiary, a statement describing such Proceeding or Labor
Dispute, as the case may be.

(h) From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Company or any of
the Restricted Subsidiaries as the Administrative Agent or any Lender, through
the Administrative Agent, may reasonably request.

(i) Within seven days of the delivery of the financial statements referred to in
Section 7.01(a) and (b), a list of any new, or redesignation with respect to,
Restricted Subsidiaries and Unrestricted Subsidiaries.

Documents or information required to be delivered pursuant to this Section 7.01
(to the extent any such documents or information are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the
date on which (x) the Parent files quarterly reports on Form 10-Q and annual
reports on Form 10-K, as applicable, with the SEC, or on the date on which the
Company or Parent provides a link thereto on the Company’s or the Parent’s
website on the Internet at the website address listed on Schedule 10.02, and
(y) if there

 

97



--------------------------------------------------------------------------------

exists any Financial Statement Variance for such financial reporting period or
if the Parent and Company do not have the same fiscal year, the Company delivers
unaudited consolidating balance sheets and statements of operations reflecting
the results of the Company and its consolidated Restricted Subsidiaries on a
stand-alone basis certified by a senior financial executive of the Company;
provided that: (A) the Company shall deliver electronic copies of such documents
to the Administrative Agent and any Lender that requests such and the Company
will deliver paper copies upon a written request given by the Administrative
Agent or such Lender and (B) the Company shall notify the Administrative Agent,
each Lender (by facsimile or electronic mail) of the filing of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents, and the requirement that the
Company hold quarterly informational conference calls with Lenders pursuant to
Section 7.01(a) and (b) shall be satisfied by a public quarterly earnings call
by the Parent. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide electronic copies of the Compliance
Certificates required by Section 7.01(e) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Company represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
Rule 144A securities, and, accordingly, the Company hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 7.01 above, along with the Loan Documents, available to Public Lenders
and (ii) agrees that at the time such financial statements are provided
hereunder, they shall already have been made available to holders of its
securities. The Company will not request that any other material be posted to
Public Lenders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Company has no outstanding publicly traded securities, including Rule 144A
securities. Notwithstanding anything herein to the contrary, in no event shall
the Company request that the Administrative Agent make available to Public
Lenders budgets or any certificates, reports or calculations with respect to the
Company’s compliance with the covenants contained herein.

B. Affirmative Covenants:

Section 7.02 Taxes and Claims. Each of the Company and the Restricted
Subsidiaries will pay and discharge all Taxes imposed upon it or upon its income
or profits, or upon any properties or assets belonging to it, and all other
lawful claims which, if unpaid, could be reasonably expected to become a Lien
(other than Permitted Liens) upon the property of the Company or any of the
Restricted Subsidiaries except where a failure to do so, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
provided that none of the Company and the Restricted Subsidiaries shall be
required to pay any such Tax, fee or other claim as to which the Company and the
Restricted Subsidiaries have a good faith basis to believe is not due and owing
and, to the extent then appropriate, the payment thereof is being contested in
good faith and by proper proceedings, provided that it maintains adequate
reserves in accordance with GAAP with respect thereto.

 

98



--------------------------------------------------------------------------------

Section 7.03 Insurance. Each of the Company and the Restricted Subsidiaries will
maintain insurance issued by financially sound and reputable insurance companies
with respect to its properties and business in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Company or such Restricted Subsidiary
operates. The Company will furnish to any Lender, upon the request of such
Lender from time to time, full information as to the insurance maintained in
accordance with this Section 7.03.

Section 7.04 Maintenance of Existence; Conduct of Business. Each of the Company
and the Restricted Subsidiaries will preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, and all of its rights, privileges, permits,
licenses approvals and franchises, except (i) where a failure to do so, singly
or in the aggregate, is not likely to have a Material Adverse Effect or
(ii) pursuant to a Permitted Restricted Subsidiary Transaction.

Section 7.05 Maintenance of and Access to Collateral. Each of the Company and
the Restricted Subsidiaries will maintain, preserve and protect the Collateral
in good working order and condition, ordinary wear and tear excepted, except
where a failure to do so, singly or in the aggregate, is not likely to be
materially adverse to the interests of the Lenders, and will permit
representatives of the Lenders to visit and inspect such properties, and to
examine and make extracts from its books and records, during normal business
hours.

Section 7.06 Compliance with Applicable Laws. (a) Each of the Company and the
Restricted Subsidiaries will comply with the requirements of all applicable Laws
(including but not limited to Environmental Laws and ERISA) and all orders,
writs, injunctions and decrees of any Governmental Authority a breach of which
is likely to have, singly or in the aggregate, a Material Adverse Effect, except
where contested in good faith and by proper proceedings if it maintains adequate
reserves in accordance with GAAP with respect thereto.

(b) The Company will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

Section 7.07 [Intentionally Omitted.]

Section 7.08 Subsidiaries. As of the Closing Date, all Subsidiaries of the
Company (other than those set forth on Schedule 6.02(ii)) shall be deemed to be
Restricted Subsidiaries. Any New Subsidiary acquired or formed by the Company
shall be deemed an Unrestricted Subsidiary unless the provisions of Section 7.17
would not permit the Investment in such Unrestricted Subsidiary at the time of
its acquisition or formation.

(a) The Company may, at any time, designate any Restricted Subsidiary as an
Unrestricted Subsidiary by prior written notice to the Administrative Agent;
provided that the Company shall only be permitted to so designate a Subsidiary
as an Unrestricted Subsidiary after

 

99



--------------------------------------------------------------------------------

the Closing Date so long as (i) no Default or Event of Default exists or would
result therefrom, (ii) the Company is in pro forma compliance with the Financial
Covenants, (iii) such Subsidiary does not own any Collateral or Network Assets,
and (iv) such Unrestricted Subsidiary shall be capitalized (to the extent
capitalized by the Company or any of its Restricted Subsidiaries) through
Investments permitted by, and in compliance with, Section 7.17 with any assets
owned by such Unrestricted Subsidiary at the time of the initial designation
thereof to be treated as Investments pursuant to Section 7.17.

(b) The Company may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary for purposes of this Credit Agreement (each, a “Subsidiary
Redesignation”); provided that (i) no Default or Event of Default then exists or
would occur as a consequence of any such Subsidiary Redesignation, (ii) the
Company is and will be in compliance with the Financial Covenants for the most
recently completed Measurement Period giving pro forma effect to such
redesignation, and (iii) the Company shall have delivered to the Administrative
Agent an officer’s certificate executed by a senior executive, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) through (iii).

Section 7.09 Use of Proceeds. The Company shall (a)(i) use the proceeds of the
Term Facility to (A) provide an estimated $1,450,000,000 of capital to MSG
SpinCo prior to the consummation of the Spin-Off, and (B) pay fees, costs and
expenses incurred in connection with the Spin-Off and the transactions
contemplated herein, and (ii) retain any proceeds of the Term Facility not
applied pursuant to the preceding clause (a)(i) to be used for working capital
and other general corporate purposes of the Company; and (b) use the proceeds of
the Revolving Credit Facility (i) to pay fees, costs and expenses incurred in
connection with the Spin-Off and the other transactions contemplated herein and
(ii) for working capital and other general corporate purposes of the Company.

Section 7.10 Covenant to Guarantee Obligations and Give Security. Upon (x) the
formation or acquisition of any new Holdings Entity or any direct or indirect
wholly-owned Subsidiary (other than an Unrestricted Subsidiary, any Foreign
Subsidiary or a Subsidiary that is held directly or indirectly by a Foreign
Subsidiary) by any Loan Party, (y) the acquisition of any property not
constituting an Excluded Asset by any Loan Party (including Equity Interests in
a first-tier Foreign Subsidiary) if such property, in the reasonable judgment of
the Administrative Agent, shall not already be subject to a perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties or the acquisition of any Network Assets by any Excluded
Subsidiary or (z) the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary, then the Company shall, at the Company’s expense:

(a) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), cause such Holdings Entity or Subsidiary (if it has not already
done so), to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the Company’s obligations under the Loan
Documents,

 

100



--------------------------------------------------------------------------------

(b) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), furnish to the Administrative Agent a description of the
personal properties of such Holdings Entity or Subsidiary or such newly-acquired
property, in detail reasonably satisfactory to the Administrative Agent,

(c) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), cause such Holdings Entity or Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent Supplemental
Collateral Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (or in substantially the form attached
to the Security Agreement, if applicable) (including delivery of all Pledged
Equity Interests in and of the Company or such Subsidiary (limited to 65% of
voting equity interests of any Foreign Subsidiary), and other instruments of the
type specified in Section 5.01(a)(iii)), and

(d) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), cause such Holdings Entity or Subsidiary (if it has not already
done so) to take any actions required under the Security Agreement (including
the filing of UCC financing statements) as may be reasonably requested by the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties subject to the Supplemental Collateral
Documents delivered pursuant to this Section 7.10;

provided, that with respect to after-acquired property of any Loan Party as to
which an effective Uniform Commercial Code financing statement is on file in the
appropriate jurisdiction and which does not constitute deposit or securities
accounts (as to which the provisions above shall be applicable), such Loan Party
may satisfy the requirements of this Section 7.10 at the time of delivery of the
next certificate required pursuant to Section 7.01(b).

Section 7.11 Books and Records. The Company and the Restricted Subsidiaries
shall maintain proper books of record and account, in which entries that are
full, true and correct in all material respects and are in conformity with GAAP
consistently applied.

Section 7.12 [Intentionally Omitted.]

Section 7.13 Further Assurances and Post-Closing Matters. (a) The Company shall,
promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (w) carry out more effectively
the purposes of the Loan Documents, (x) to the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (y) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (z) assure,

 

101



--------------------------------------------------------------------------------

convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries, to the extent applicable, to do so.

(b) To the extent such items have not been delivered as of the Closing Date,
within 30 days after the Closing Date (as such time period may be extended from
time to time by the Administrative Agent without any requirement for Lender
consent), the applicable Loan Party shall deliver to the Collateral Agent, the
Securities Account Control Agreements and the Deposit Account Control
Agreements, as referred to in the Security Agreement, duly executed by the
applicable parties thereto, and in the case of any Security Account Control
Agreement or Deposit Account Control Agreement in respect of a deposit account
or securities account of the Company, reflecting the renaming of the Company as
described in the recitals to this Credit Agreement.

C. Negative Covenants:

Section 7.14 Indebtedness. Neither the Company nor any of its Restricted
Subsidiaries will create, incur or suffer to exist any Indebtedness except:

(i) Indebtedness hereunder;

(ii) [intentionally omitted];

(iii) obligations under or in respect of (A) interest rate Swap Contracts up to
an aggregate notional principal amount not to exceed at any time an amount equal
to the Commitments of all the Lenders in the aggregate at such time, and
(B) Swap Contracts entered into to hedge existing or anticipated foreign
exchange or commodity price exposure not for speculative purposes;

(iv) Guarantees and letters of credit permitted by Section 7.15;

(v)(A) Indebtedness of the Company owed to any Guarantor and Indebtedness of any
Guarantor owed to the Company or any other Guarantor, and (B) Indebtedness of
the Company or any Restricted Subsidiary owed to any Restricted Subsidiary which
is not a Guarantor; provided that such Indebtedness under this clause (B) shall
be subordinated to the Obligations pursuant to the Master Subordinated
Intercompany Note;

(vi) Indebtedness issued and outstanding on the Closing Date to the extent set
forth on Schedule 7.14 and any renewals, extensions or refundings thereof in a
principal amount not to exceed the amount so renewed, extended or refunded;

(vii) other Indebtedness of the Company or any Restricted Subsidiary of up to
$175,000,000 at any time;

 

102



--------------------------------------------------------------------------------

(viii) Indebtedness constituting an Investment permitted under Section 7.17
provided that any Indebtedness of a Loan Party owed to any Subsidiary that is
not a Loan Party shall be subordinated to the Obligations pursuant to the Master
Subordinated Intercompany Note;

(ix) [intentionally omitted];

(x) Indebtedness of the Company and its Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations and purchase money security
interests, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and any extension or renewal thereof; provided that (A) such
Indebtedness is incurred prior to, or within 180 days after, such acquisition or
the completion of such construction or improvement (provided, that the
Administrative Agent shall, without any requirement for Lender consent, extend
such original 180 day period by an additional 180 days upon its receipt of a
written extension request from the Company), and (B) the aggregate principal
amount of outstanding Indebtedness permitted by this paragraph (x) shall not at
any time exceed $50,000,000;

(xi) Indebtedness arising from netting services, overdraft protection, cash
management services, endorsements or instruments and other items for deposit in
the ordinary course of business;

(xii) Indebtedness of the Company or its Restricted Subsidiaries (including, for
the avoidance of doubt, Guarantees of Indebtedness of the Parent); provided,
that:

 

  (1) no Default or Event of Default shall have occurred and be continuing both
immediately before and immediately after giving pro forma effect to such
incurrence of Indebtedness and the application of the proceeds thereof;

 

  (2) the Total Leverage Ratio shall not be greater than 5.75:1.00 after giving
pro forma effect to such incurrence of Indebtedness and the application of
proceeds thereof;

 

  (3) the Company and its Restricted Subsidiaries are in pro forma compliance
with the Financial Covenants, both immediately before and immediately after
giving pro forma effect to such incurrence of Indebtedness and the application
of the proceeds thereof;

 

  (4) if such Indebtedness is subordinated in right of payment to the
Indebtedness under this Credit Agreement, then such Indebtedness shall be
subject to subordination provisions that are reasonably acceptable to the
Administrative Agent;

 

103



--------------------------------------------------------------------------------

  (5) if such Indebtedness is secured Indebtedness that is junior in right of
security to the Indebtedness under this Credit Agreement, then such Indebtedness
shall be subject to an intercreditor agreement that is reasonably acceptable to
the Administrative Agent; and

 

  (6) if such Indebtedness is secured Indebtedness that is pari passu in right
of security and payment with the Indebtedness under this Credit Agreement, then
such Indebtedness shall only be incurred pursuant to Section 2.14 or
Section 2.15.

(xiii) Indebtedness secured by mortgages on Real Property; provided that the
aggregate principal amount of outstanding Indebtedness permitted by this
paragraph (xiii) shall not at any time exceed $50,000,000;

(xiv) Indebtedness consisting of the financing of insurance premiums or
(ii) take-or-pay obligations of the Company or any of the Restricted
Subsidiaries contained in supply arrangements, in each case, in the ordinary
course of business;

(xv) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or property was acquired from such Person to the extent
such Indebtedness was not incurred in connection with or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such
property, not to exceed in an aggregate principal amount at any time outstanding
$100,000,000 and any renewals, extensions or refundings thereof in a principal
amount not to exceed the amount so renewed, extended or refunded (it being
understood that any accrued but unpaid interest and the amount of all expenses
and premiums incurred in connection therewith added to any principal amount
shall not constitute an increment in principal for purposes of this paragraph);
provided that the Company and its Restricted Subsidiaries are in pro forma
compliance with the Financial Covenants, both immediately before and immediately
after giving pro forma effect to such incurrence of such Indebtedness and after
giving pro forma effect to the related acquisition; and

(xvi) any earnout obligation that comprises a portion of the consideration for
an acquisition permitted hereunder.

Section 7.15 Contingent Liabilities. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly (including by means of causing a bank to
open a letter of credit), guarantee, endorse, contingently agree to purchase or
to furnish funds for the payment or maintenance of, or otherwise be or become
contingently liable upon or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any Person, or guarantee
the payment of dividends or other distributions upon the stock or other
ownership interests of any Person, or agree to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of its obligations or to
assure a creditor against loss (all such transactions being herein called
“Guarantees”, and each individually a “Guarantee” ), except:

(i) the Guarantees in Article IV;

 

104



--------------------------------------------------------------------------------

(ii) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

(iii) the Guarantees described in Schedule 7.15;

(iv) Guarantees by the Company or one or more of the Guarantors of Indebtedness
or other obligations (such other obligations incurred in the ordinary course of
business) of the Company or another Guarantor, but only if such Indebtedness or
other obligations are not prohibited by this Credit Agreement;

(v) other Guarantees, including, without duplication, surety bonds, by the
Company or one or more Guarantors, provided that the outstanding aggregate
amount of the obligations guaranteed does not exceed $75,000,000 at any time;

(vi) Capitalized Lease Obligations to the extent they constitute Guarantees by
reason of having been assigned by the lessor to a lender to such lessor
(provided that the obligors in respect of such Capitalized Lease Obligations do
not increase their liability by reason of such assignment);

(vii) the Letters of Credit;

(viii) Guarantees which would constitute Investments which are not prohibited by
Section 7.17 or which if incurred directly by the Company or any Restricted
Subsidiary would constitute Indebtedness permitted by Section 7.14;

(ix) obligations under contracts providing for the acquisition of or provision
of goods or services (including leases or licenses of property) incurred in the
ordinary course of business for which the Company or any of its Restricted
Subsidiaries may be jointly and severally liable with other Subsidiaries of the
Company as to which costs are allocated (as among the Company and its
Subsidiaries) based on cost, usage or other reasonable method of allocation;
provided that the undertaking of such liabilities are not intended as a guaranty
or other credit support of such obligations;

(x) any Guarantee by the Company of any obligation to the extent such obligation
can be satisfied (at the option of the Company) by the delivery of common stock
of the Parent;

(xi) obligations under agreements to indemnify Persons who have issued bid or
performance bonds or letters of credit issued in lieu of such bonds in the
ordinary course of business of the Company or any Restricted Subsidiary securing
performance by such Person of activities otherwise permissible hereunder;

(xii) any Guarantee by the Company or a Restricted Subsidiary of the obligations
or Indebtedness of any Unrestricted Subsidiary, any Excluded Subsidiary or joint
venture; provided that the aggregate amount of all such Guarantees, when
combined with the aggregate amount of Investments in Unrestricted Subsidiaries,
Excluded Subsidiaries and joint ventures made pursuant to clause (k) of the
definition of Permitted Investments does not exceed $75,000,000;

 

105



--------------------------------------------------------------------------------

(xiii) Guarantees by the Company or a Restricted Subsidiary of the obligations
of MSG SpinCo of pension liabilities; provided that the outstanding aggregate
amount of the obligations guaranteed does not exceed $20,000,000 at any time;
and

(xiv) Guarantees by the Company of Indebtedness of the Parent, to the extent
permitted as Indebtedness of the Company under Section 7.14(xii); provided that
in no event shall such Guarantees be secured by any mortgage on, pledge of or
grant of a security interest in any assets of the Company or any of its
Subsidiaries.

Section 7.16 Liens. Neither the Company nor any Restricted Subsidiary will
create or suffer to exist, any mortgage, pledge, security interest, conditional
sale or other title retention agreement, lien, charge or encumbrance upon any of
its assets constituting Collateral or Network Assets, in each case now owned or
hereafter acquired, securing any Indebtedness or other obligation (all such
security being herein called “Liens”), except:

(i) Liens on property securing Indebtedness owed to the Company or any
Guarantor;

(ii) purchase money mortgages or Liens, Liens securing Capitalized Lease
Obligations or other Indebtedness for the deferred acquisition price of property
or services to the extent such Liens attach solely to the property acquired with
or subject to such Indebtedness and Liens consisting of precautionary filings by
lessors under operating leases to the extent such Liens attach solely to (and
such filings solely cover) leased property;

(iii) Liens securing all of the Obligations of the Company and the Restricted
Subsidiaries hereunder (including, for the avoidance of doubt, Liens in favor of
a Hedge Bank in connection with a Secured Hedge Agreement and Liens in favor of
a Cash Management Bank in connection with a Secured Cash Management Agreement)
and Liens on cash to Cash Collateralize Letters of Credit pursuant to
Section 2.03(g);

(iv) Permitted Liens;

(v) other Liens on property in effect on the Closing Date to the extent set
forth on Schedule 7.16;

(vi) Liens on shares of the capital stock of, or partnership interest in, any
Unrestricted Subsidiary or Excluded Subsidiary;

(vii) Liens on cash consisting of pledges to, deposits with or advances to
announcers, broadcasters, on-air talent, promoters, producers or other third
parties in connection with the development, booking, production, broadcast,
promotion, execution, staging or presentations of shows, events or other
entertainment activities or related merchandising, concessions or licensing;

 

106



--------------------------------------------------------------------------------

(viii) [intentionally omitted];

(ix) [intentionally omitted];

(x) Liens on cash, Cash Equivalents, and other funds or securities on deposit or
maintained with a depository institution, broker-dealer, securities or
commodities broker or other financial intermediary, in each case arising in the
ordinary course of business;

(xi) Liens to secure Indebtedness permitted by Section 7.14(vii) or
Section 7.14(xii), subject to the provisions thereof with respect to secured
Indebtedness (and for the avoidance of doubt, other than in the case of any
Guarantees of Indebtedness of the Parent); provided that, after giving pro forma
effect to the incurrence of such secured Indebtedness and granting of such Liens
and the application of proceeds thereof, the Company shall have a Total Leverage
Ratio of no greater than 4.65:1.00; and

(xii) other Liens not otherwise permitted by this Section 7.16 securing
obligations permitted under this Credit Agreement, so long as the aggregate
outstanding principal amount of the obligations secured by such Liens do not
exceed (as to the Company and all Restricted Subsidiaries) $50,000,000 at any
one time outstanding.

Notwithstanding anything to the contrary in this Credit Agreement, neither the
Company nor any Restricted Subsidiary will create, permit or suffer to exist any
mortgage, pledge, security interest, conditional sale or other title retention
agreement, lien, charge or encumbrance, in each case, securing Indebtedness upon
or with respect to any telecast agreement, license or other contractual right to
the local telecast rights to exhibit any games of any Team, in each case to the
extent not constituting Collateral, other than (1) Permitted Liens and
(2) purchase money obligations in an aggregate principal amount of up to
$50,000,000.

Section 7.17 Investments. Neither the Company nor any Restricted Subsidiary
will, directly or indirectly, (i) make any advances, loans, accounts receivable
(other than (x) accounts receivable arising in the ordinary course of business
of the Company or such Restricted Subsidiary and (y) accounts receivable owing
to the Company or any Restricted Subsidiary from any Unrestricted Subsidiary for
management or other services or other overhead or shared expenses allocated in
the ordinary course of business provided by the Company or any Restricted
Subsidiary to such Unrestricted Subsidiary) or other extensions of credit
(excluding, however, accrued and unpaid interest in respect of any advance, loan
or other extension of credit) or capital contributions to (by means of transfers
of property to others, or payments for property or services for the account or
use of others, or otherwise) any Person (other than the Company or any
Guarantor)), (ii) purchase or own any stocks, bonds, notes, debentures or other
securities (including any interests in any partnership, joint venture or any
similar enterprise) of, or any bank accounts with any Person (other than the
Company or any Guarantor), or (iii) purchase or acquire (in one transaction or a
series of transactions) assets of another Person that constitute a business unit
or all or a substantial part of the business of, such Person (other than the
Company or any Guarantor) (all such transactions referred to in clauses (i),
(ii) and (iii) being herein called “Investments”), except for (a) Investments in
Excluded Subsidiaries in the ordinary course of business solely for the purposes
of repairing,

 

107



--------------------------------------------------------------------------------

replacing or otherwise maintaining operating assets, (b) Permitted Investments,
and (c) other Investments (which shall include the formation of any New
Subsidiary unless such New Subsidiary is designated as a Restricted Subsidiary,
with the capital contributions by the Company or any Restricted Subsidiary to
such Unrestricted Subsidiary at such time being counted as an Investment
hereunder) so long as (i) the Company and its Restricted Subsidiaries are in pro
forma compliance with the Financial Covenants, both immediately before and
immediately after giving effect to such Investment, (ii) no Default shall have
occurred and be continuing both immediately before and immediately after giving
effect to such Investment, (iii) at the time of such Investment, the Total
Leverage Ratio shall be less than or equal to 5.50:1.00 on a pro forma basis
after giving effect to such Investment, and (iv) during any time that the Total
Leverage Ratio is greater than or equal to 4.25:1.00 on a pro forma basis after
giving effect to such Investment (such compliance to be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 7.01(a) or (b)), and at the time of such
Investment after giving effect to the making thereof, the aggregate amount of
Investments made pursuant to this clause (iv), together with the aggregate
amount of Restricted Payments made pursuant to Section 7.18(iv) and not repaid
or otherwise returned, shall not exceed the sum of (a) $50,000,000 plus (b) the
net proceeds from any sale or issuance of Equity Interests by the Company to any
Person (other than the Company or any of its Restricted Subsidiaries) after
September 30, 2015 (with non-cash proceeds to be valued by the Company in good
faith) plus (c) an amount equal to (1) Cumulative AOCF minus (2) 1.4 multiplied
by Cumulative Interest Expense; provided, that any Investment constituting a
transfer of property or assets other than cash and Cash Equivalents shall only
be permitted to the extent that such transfer could be effected pursuant to
Section 7.24.

Section 7.18 Restricted Payments. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly, make or declare any Restricted Payment
(other than the Restricted Payment to effect the Spin-Off or any Permitted
Parent Payment) at any time, except that, such restriction shall not apply so
long as: (i) no Default shall have occurred and be continuing at the time such
Restricted Payment is made or would result from the making or declaration of
such Restricted Payment, (ii) the Company and its Restricted Subsidiaries are in
pro forma compliance with the Financial Covenants both before and immediately
after giving effect to such Restricted Payment, (iii) at the time of such
Restricted Payment, the Total Leverage Ratio shall be less than or equal to
5.50:1.00 on a pro forma basis after giving effect to such Restricted Payment,
and (iv) during any time that the Total Leverage Ratio is greater than or equal
to 4.25:1.00 on a pro forma basis after giving effect to such Restricted Payment
(such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 7.01(a) or (b)), and at the time of such Restricted Payment after giving
effect to the making thereof, the aggregate amount of Restricted Payments made
pursuant to this clause (iv), together with the aggregate amount of Investments
made pursuant to Section 7.17(iv) and not repaid or otherwise returned, shall
not exceed the sum of (a) $50,000,000 plus (b) the net proceeds from any sale or
issuance of Equity Interests by the Company to any Person (other than the
Company or any of its Restricted Subsidiaries) after September 30, 2015 (with
non-cash proceeds to be valued by the Company in good faith) plus (c) an amount
equal to (1) Cumulative AOCF minus (2) 1.4 multiplied by Cumulative Interest
Expense.

 

108



--------------------------------------------------------------------------------

Section 7.19 Business. Neither the Company nor any Restricted Subsidiary (but
excluding any other Affiliate of the Company) shall directly engage in any
material line of business substantially different from those lines of business
conducted by the Company and its Restricted Subsidiaries on the Closing Date,
other than any business reasonably related or incidental, complementary or
ancillary thereto or a reasonable extension thereof (including any sports,
media, advertising, internet or entertainment business) (collectively, the
“Business”).

Section 7.20 Transactions with Affiliates. Neither the Company nor any
Restricted Subsidiary will effect any transaction with any of its Affiliates
that is not a Restricted Subsidiary on a basis less favorable to the Company or
such Restricted Subsidiary than would at the time be obtainable for a comparable
transaction in arms-length dealing with an unrelated third party other than
(a) overhead and other ordinary course allocations of costs and services, in
each case under this clause (a), on a reasonable basis, (b) allocations of tax
liabilities and other tax-related items among the Company and its Affiliates
based in all material respects upon the financial income, taxable income,
credits and other amounts directly related to the respective parties, to the
extent that the share of such liabilities and other items allocable to the
Company and its Restricted Subsidiaries shall not exceed the amount that such
Persons would have been responsible for as a direct taxpayer, (c) Cablevision
Spin Agreements, MSG Spin Agreements and agreements and arrangements set forth
on Schedule 7.20 and amendments, renewals and extensions thereof on terms not
materially less favorable in the aggregate to the interests of the Lenders than
those in existence as of the date of this Credit Agreement, (d) Permitted Parent
Payments, (e) Permitted Restricted Subsidiary Transactions, (f) Restricted
Payments not prohibited under Section 7.18, (g) Guarantees of Indebtedness of
the Parent by the Company that are not prohibited under Sections 7.14 and 7.15,
and (h) any transaction entered into in connection with the Spin-Off.

Section 7.21 Amendments of Certain Instruments. Neither the Company nor any
Restricted Subsidiary will (a) modify or supplement, or consent to any waiver of
any of the provisions of, any Debt Instrument governing any Indebtedness
permitted under Section 7.14(vi), except to the extent, after giving effect
thereto, that such Indebtedness could be incurred on such modified or
supplemented terms by the Company or a Restricted Subsidiary on the effective
date of the modification, supplement or consent, (b) enter into any amendment or
terminate the Cablevision Affiliation Agreement or consent to any cancellation
or termination thereof, amend, modify or change in any material respect, waive
any default under or any breach of, or otherwise agree in any manner to any
other amendment, modification or change, in each case, of the terms or
conditions of the Cablevision Affiliation Agreement, in each case under this
clause (b) if doing so, taken as a whole, would be materially adverse to the
interests of the Lenders, (c) amend, modify or supplement any of the provisions
of its certificate of incorporation or by-laws or other constitutive documents
other than amendments that would not be materially adverse to the interests of
the Lenders, or (d)(i) terminate any Media Rights Agreement (if any) or enter
into or consent to any amendment, modification or arrangement, in each case,
having the effect of terminating or shortening the tenor of any such agreement
to less than 180 days after the latest Maturity Date then in effect, or
(ii) amend, or otherwise agree in any manner to any other amendment,
modification or change, in each case, of the terms or conditions of any Media
Rights Agreement having the effect of making such terms or conditions not
arms-length, in each case under this clause (d) if doing so, taken as a whole,
would be materially adverse to the interests of the Lenders.

 

109



--------------------------------------------------------------------------------

Section 7.22 Issuance of Stock. The Company will not permit any Restricted
Subsidiary to issue any shares of stock or other ownership interests in such
Restricted Subsidiary if, after giving effect thereto, the percentage of the
ownership interests in such Restricted Subsidiary held by the Company and the
Restricted Subsidiaries immediately prior to such issuance would be decreased
unless such issuance is in connection with the designation of such Restricted
Subsidiary as an Unrestricted Subsidiary in accordance with Section 7.08(a) or
such issuance would be permitted to have been effected as a Disposition pursuant
to Section 7.24.

Section 7.23 Fundamental Changes. Neither the Company nor any Restricted
Subsidiary shall merge, dissolve, liquidate, consolidate with or into another
Person (collectively “Merge”), or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Restricted Subsidiaries,
taken as a whole, to or in favor of any Person, except that, (a) the Company may
Merge into the Parent or Dispose of all or substantially all of its assets to
the Parent so long as (i) both the Company and the Parent would be in pro forma
compliance with the Financial Covenants both before and after giving effect to
the merger, and (ii) the Parent assumes all obligations of the Company under the
Loan Documents, (b) any Restricted Subsidiary may enter into a Permitted
Restricted Subsidiary Transaction, and the (c) the Company and its Restricted
Subsidiaries may take all actions necessary or advisable to consummate the
Spin-Off.

Section 7.24 Dispositions. Neither the Company nor any Restricted Subsidiary
shall make any Disposition or enter into any agreement to make any Disposition
except:

(i) Dispositions to Excluded Subsidiaries by the Company or any Guarantor in the
ordinary course of business for the purposes of maintenance, repair or
replacement of operating assets;

(ii) Dispositions between and among the Loan Parties;

(iii) any Disposition that results in the concurrent or substantially concurrent
repayment in full and termination of this Credit Agreement; and

(iv) other Dispositions; provided that (A) the Company and its Restricted
Subsidiaries are in pro forma compliance with the Financial Covenants, both
immediately before and immediately after giving effect to such Disposition,
(B) no Default shall have occurred and be continuing both immediately before and
immediately after giving effect to such Disposition, and (C) such Disposition is
not and does not include a transfer or assignment of the Related Documents;
provided, however, that any Disposition pursuant to this Section 7.24(iv) shall
be for fair market value.

Section 7.25 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) the fiscal
quarter or fiscal year, except that upon not less than 10 Business Days’ prior
notice, the Company may change its fiscal year end from June 30 to December 31.

 

110



--------------------------------------------------------------------------------

Section 7.26 Negative Pledge. The Company shall not enter into or suffer to
exist, or permit any of its Restricted Subsidiaries to enter into or suffer to
exist, any agreement prohibiting or conditioning the creation or assumption of
any Lien upon any of the Collateral except (i) agreements in favor of the
Secured Parties, (ii) agreements governing Indebtedness secured by Liens
permitted under Section 7.16(ii) so long as such restrictions extend only to the
property acquired with or subject to such Indebtedness, (iii) agreements in
existence on the Closing Date and set forth on Schedule 7.26 including any
renewals, extensions or replacements of such agreements on terms not materially
less favorable to the interests of the Lenders than those in effect on the date
of this Credit Agreement, and (iv) Contractual Obligations solely to the extent
that the lessor, licensor or counterparty imposes a negative pledge with respect
to the Contractual Obligation.

Section 7.27 Anti-Corruption Laws and Sanctions. The Company will not request
any Borrowing or Letter of Credit, and the Company shall not use, and shall use
its reasonable best efforts to provide that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any other manner that would result in the violation of any Sanctions
applicable to any party hereto.

D. Financial Covenants:

Section 7.28 Total Leverage Ratio. The Holdings Entities, Company and the
Restricted Subsidiaries (on a consolidated basis) shall not permit the Total
Leverage Ratio at any time to exceed the following respective amounts at any
time during the following respective periods:

 

Period

   Ratio  

From and including the Closing Date to and including September 30, 2016

     6.00:1.00   

On and after October 1, 2016

     5.50:1.00   

Notwithstanding the foregoing, and so long as the Company is in compliance with
Section 7.30, in the event of any League-wide Labor Controversy that continues
for a minimum of five consecutive weeks, the then-applicable maximum Total
Leverage Ratio shall, at the option of the Company, step up by 0.50:1.00 (the
“Labor Controversy Step Up”). The Labor Controversy Step Up shall (a) commence
at a time determined by the Company upon written notice to the Administrative
Agent so long as the Measurement Period for which such step-up applies includes
at least one quarter during which, or during any part of which, there was a
League-wide Labor Controversy, and (b) continue for a number of consecutive
fiscal quarters

 

111



--------------------------------------------------------------------------------

determined by the Company, not to exceed five consecutive fiscal quarters, and
in any case only for so long as the Measurement Period being tested includes at
least one quarter during which, or during any part of which, there was a
League-wide Labor Controversy.

Section 7.29 Interest Coverage Ratio. The Holdings Entities, Company and the
Restricted Subsidiaries (on a consolidated basis) shall maintain as at the end
of each Measurement Period an Interest Coverage Ratio of not less than
2.00:1.00.

Section 7.30 Minimum Liquidity. The Company shall maintain Liquidity equal to at
least $25,000,000 at all times while a Labor Controversy Step Up or a Carriage
Suspension Adjustment is in effect and for all subsequent periods during which a
quarter in which a Carriage Suspension Adjustment constitutes a part of the
Measurement Period for which Financial Covenants are being tested; provided,
that if at any time there is a Labor Controversy Step Up and a Carriage
Suspension Adjustment in effect for the same fiscal quarter, the Company shall
maintain Liquidity of $50,000,000 for such quarter. Notwithstanding anything to
the contrary in the preceding sentence of this Section 7.30, if a Carriage
Suspension Adjustment is in effect for a period of more than four months, then
immediately following the end of the fourth month, the Company shall maintain
Liquidity equal to $50,000,000 at all times while such Carriage Suspension
Adjustment is in effect; provided, that if at any time after such fourth month
there is a Labor Controversy Step Up and a Carriage Suspension Adjustment in
effect for the same fiscal quarter, the Company shall maintain Liquidity of
$85,000,000 for such quarter. The Company may elect by notice to the
Administrative Agent to cease the application of a Carriage Suspension
Adjustment for any quarter still forming part of the then-current Measurement
Period, in which case compliance with Section 7.28 will be measured without
giving effect to such Carriage Suspension Adjustment and the provisions of this
Section 7.30 shall cease to apply.

E. Holdings Entities Covenants:

Section 7.31 Holdings Entities Covenants. The Holdings Entities shall not engage
in any business or activity other than (a) the ownership of outstanding Equity
Interests in the Company, (b) maintaining their corporate existence,
(c) participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies including the Loan Parties,
(d) the execution and delivery of documents (including the Loan Documents, the
Cablevision Spin Agreements, the MSG Spin Agreements and other agreements)
permitted under this Credit Agreement to which they are party and the
performance of their obligations thereunder (including the Guarantees and pledge
of Equity Interests under the Loan Documents), (e) issuing or incurring
unsecured Indebtedness permitted to be issued or incurred by the Company or its
Restricted Subsidiaries pursuant to Section 7.14(xii) of this Credit Agreement,
and (f) incidental to the businesses or activities described in clauses
(a) through (e) of this Section.

 

112



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Each of the following shall constitute an “Event
of Default”:

(a) Any representation or warranty in this Credit Agreement or any other Loan
Document or in any certificate, statement or other document furnished to the
Lenders or the Administrative Agent pursuant hereto (including, without
limitation, any amendment thereto), or any certification made or deemed to have
been made by the Company or any Restricted Subsidiary to any Lender or the
Administrative Agent hereunder, shall prove to have been incorrect, or shall be
breached, in any material respect when made or deemed made; provided that any
representation made pursuant to Section 5.02 in respect of the absence of any
Default shall not constitute an Event of Default if (i) at the time of such
representation, such Default was not known to a senior executive and (ii) prior
to such Default, the absence of which is the subject of such representation,
becoming an Event of Default, such Default has been cured or waived in
accordance with this Credit Agreement; or

(b)(i) Default in (x) the payment when due of any principal of any Loan or L/C
Obligation or default in the deposit when due of funds as Cash Collateral in
respect of L/C Obligations, or (y) default in the payment when due of interest
on any Loan or on any L/C Obligation, or any fee due hereunder or any other
amount payable to any Lender hereunder, and the failure to pay such interest,
fee or such other amount within two Business Days after the same becomes due or
(ii) Default in (x) the payment when due of any principal of any Incremental
Loan, or (y) default in the payment when due of interest on any Incremental
Loan, or any fee due hereunder or any other amount payable to any Incremental
Lender or the Administrative Agent hereunder, and the failure to pay such
interest or such other amount within two Business Days after the same becomes
due; or

(c)(i) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its agreements in Article VII hereof (other
than Section 7.01 (excluding Section 7.01(f)), Section 7.02, Section 7.03,
Sections 7.05 through 7.13 (inclusive), Section 7.17, Section 7.19,
Section 7.20, and Section 7.24 or (ii) default by any of the Holdings Entities
in the performance or observance of the requirements set forth in Section 7.31;
or

(d) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its other agreements herein (other than
those specified in Section 8.01(c)) or in any other Loan Document, which in each
case shall remain unremedied for 30 days after notice thereof shall have been
given to the Company by any Lender or the Administrative Agent (provided that
such period shall be five days in the case of a default under Section 7.17); or

 

113



--------------------------------------------------------------------------------

(e) Any Indebtedness of any of the Holdings Entities or the Company (including
any Indebtedness hereunder) or any of the Restricted Subsidiaries in an
aggregate principal amount of $25,000,000 or more, excluding (i) any
Indebtedness owing solely to the Company or a Restricted Subsidiary and (ii) any
Indebtedness for the deferred purchase price of property or services owed to the
Person providing such property or services as to which the Company or such
Restricted Subsidiary has a good faith basis to believe is not due and owing
and, to the extent then appropriate, is contesting its obligation to pay the
same in good faith and by proper proceedings and for which the Company or such
Restricted Subsidiary has established appropriate reserves (such Indebtedness
under clauses (i) and (ii) above herein called “Excluded Indebtedness”), shall
(i) become due before stated maturity by the acceleration of the maturity
thereof by reason of default or (ii) become due by its terms and shall not be
promptly paid or extended; or

(f) Any default under any indenture, credit agreement or loan agreement or other
agreement or instrument under which Indebtedness of any of the Holdings Entities
or the Company or any of the Restricted Subsidiaries constituting indebtedness
for borrowed money in an aggregate principal amount of $25,000,000 or more is
outstanding (other than Excluded Indebtedness), or by which any such
Indebtedness is evidenced, shall have occurred and shall continue for a period
of time sufficient to permit the holder or holders of any such Indebtedness (or
a trustee or agent on its or their behalf) to accelerate the maturity thereof or
to enforce any Lien provided for by any such indenture, agreement or instrument,
as the case may be, unless such default shall have been permanently waived by
the respective holder of such Indebtedness; or

(g) Any of the Holdings Entities or the Company or any of the Restricted
Subsidiaries shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property, (ii) admit in writing its inability,
or be generally unable, to pay its debts as they become due, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated as bankrupt
or insolvent, (v) commence a voluntary case under any Debtor Relief Law (as now
or hereafter in effect), (vi) file a petition seeking to take advantage of any
Debtor Relief Law, (vii) acquiesce in writing to, or fail to controvert in a
timely and appropriate manner, any petition filed against the Company or any
Restricted Subsidiary in any involuntary case under any such Debtor Relief Law,
or (viii) take any action for the purpose of effecting any of the foregoing; or

(h) A case or other proceeding shall be commenced, without the application,
approval or consent of any of the Holdings Entities or the Company or any of the
Restricted Subsidiaries, in any court of competent jurisdiction, seeking the
liquidation, reorganization, dissolution, winding up, or composition or
readjustment or debts of any of the Holdings Entities or the Company or any
Restricted Subsidiary, the appointment of a trustee, receiver, custodian,
liquidator or the like of the Company or such Restricted Subsidiary or of all or
any substantial part of its assets, or any other similar action with respect to
such Holdings Entity or the Company or such Restricted Subsidiary under any
Debtor Relief Law, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for any period of 30 consecutive days, or an order for
relief against the Company or any Restricted Subsidiary shall be entered in an
involuntary case under any Debtor Relief Law (as now or hereafter in effect); or

 

114



--------------------------------------------------------------------------------

(i)(i) A judgment for the payment of money in excess of $25,000,000 shall be
rendered against the Company or any Restricted Subsidiary and such judgment
shall remain unsatisfied and in effect for any period of 30 consecutive days
without a stay of execution or (if a stay is not provided for by applicable law)
without having been fully bonded, (ii) a final judgment or final judgments for
the payment of money are entered by a court or courts of competent jurisdiction
against the Company or any Restricted Subsidiary and either (x) an enforcement
proceeding shall have been commenced by any creditor upon such judgment or
(y) such judgment remains undischarged and unbonded for a period (during which
execution shall not be effectively stayed) of 60 days, provided that, the
aggregate of all judgments exceeds $50,000,000 or (iii) any one or more
non-monetary final judgments shall be rendered against the Company or any
Restricted Subsidiary that, individually or in the aggregate, have or would
reasonably be expected to have a Material Adverse Effect; or

(j)(i) Any Termination Event shall occur; (ii) any Person shall engage in any
Prohibited Transaction involving any Plan; (iii) the Company or any ERISA
Affiliate is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from the Company’s or any
ERISA Affiliate’s complete or partial withdrawal (as described in Section 4203
or 4205 of ERISA) from such Plan; (iv) the conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to a Plan; (v) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA) that would reasonably be expected to have a Material
Adverse Effect; (vi) the Company or any ERISA Affiliate shall fail to pay when
due an amount which is payable by it to the PBGC or to a Plan under Title IV of
ERISA and which, when aggregated with all other such amounts with respect to the
payment of which the Company and its ERISA Affiliates are at the time in
default, exceeds $25,000,000; (vii) a proceeding shall be instituted by a
fiduciary of any Plan against the Company or any ERISA Affiliate to enforce
Section 515 of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; (viii) the assumption of, or any material increase in, the
contingent liability of the Company or any Restricted Subsidiary with respect to
any post-retirement welfare liability and such assumption or material increase
has had, or could reasonably be expected to have, a Material Adverse Effect; and
by reason of any or all of such events described in clauses (i) through
(viii) as applicable there shall or could result in actual or potential
liability of the Company and any ERISA Affiliate in excess of $25,000,000 in the
aggregate and, in the case of a Multiemployer Plan, such event or condition,
taken together with all other events or conditions referred to in this
subsection (j), would reasonably be expected to have a Material Adverse Effect;
or

(k) There occurs any Change of Control; or

(l) Any Collateral Document after delivery thereof pursuant to Sections 5.01 or
7.10 shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.16) on a

 

115



--------------------------------------------------------------------------------

material portion of the Collateral covered thereby other than as a result of any
action or inaction by the Administrative Agent, and such condition shall remain
unremedied for a period of 30 days after the earlier of (i) knowledge of such
Default by a senior executive of the Company and (ii) notice in writing thereof
being given to the Company by any Lender or the Administrative Agent; or

(m) Any Holdings Entity or the Company or any Restricted Subsidiary asserts or
any Person obtains a judgment establishing that (i) any provision of the Loan
Documents is invalid, not binding or unenforceable or (ii) the Lien created, or
purported to be created, by the Loan Documents is not a valid and perfected
first priority security interest in the property in which such Lien is created,
or purported to be created, pursuant to the Loan Documents.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable to any Lender
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;

(iii) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself, the Lenders, and the L/C Issuers all rights
and remedies available to it and such Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

116



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, to the extent due and payable, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority. (a) Each of the Lenders and the L/C
Issuers hereby irrevocably appoints JPMorgan to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are

 

117



--------------------------------------------------------------------------------

delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Company nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

118



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative

 

119



--------------------------------------------------------------------------------

Agent. The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 9.06 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

120



--------------------------------------------------------------------------------

(c) Any resignation by, or removal of, JPMorgan as Administrative Agent pursuant
to this Section shall also constitute its resignation or removal as an L/C
Issuer and Swing Line Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring L/C Issuer and Swing Line Lender, (ii) such retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) such
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Book Runners, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their

 

121



--------------------------------------------------------------------------------

respective agents and counsel) and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Section 2.03(i) and (j), Section 2.09
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.09.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. Each Lender, each L/C Issuer and
each of the other Secured Parties irrevocably authorizes the Administrative
Agent and the Collateral Agent to, and the Administrative Agent and the
Collateral Agent each hereby agrees with the Company:

(a) to release any Lien on any Collateral and any other property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination or Cash Collateralization in accordance with
Section 2.03(g) of all Letters of Credit, (ii) that is the subject of a
Disposition or other transfer permitted under and accomplished in accordance
with the terms of this Credit Agreement, or (iii) if approved, authorized or
ratified in writing in accordance with Section 10.01; and

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Company or the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

122



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Credit Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Company or the applicable Loan Party, as the case may be,
and the Required Lenders, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 5.01, or, in the case of the
initial Credit Extension, Section 5.02, without the written consent of each
Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 5.02 as to any Credit Extension under a Facility without the
written consent of the Lenders holding more than 50% of the sum of the (i) Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation, funded participation in L/C Obligations and Swing Line Loans
under a Revolving Credit Facility being deemed “held” by such Lender under such
Facility for purposes of this clause (b)) and (ii) aggregate unused Commitments
under such Facility;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Credit Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate;

(f) change (i) Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each affected Lender or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or Section 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of each affected Lender, or
(iii) Section 8.03, without the written consent of each Lender;

 

123



--------------------------------------------------------------------------------

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clauses (ii) and (iii) of this Section 10.01(g)),
without the written consent of each Lender, (ii) the definition of Required
Revolver Lenders without the written consent of each Revolving Credit Lender or
(iii) the definition of “Required Term Lenders” without the written consent of
each Term Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release or remove all or substantially all of the value of the Guaranty,
without the written consent of each Lender;

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Lenders holding more than 50% of the sum of the (i) Total Outstandings
under such Facility (with the aggregate amount of each Lender’s risk
participation, funded participation in L/C Obligations and Swing Line Loans
under a Revolving Credit Facility being deemed “held” by such Lender under such
Facility for purposes of this clause (j)) and (ii) aggregate unused Commitments
under such Facility; or

(k) waive a Change of Control, without the written consent of Lenders holding
commitments or outstandings representing 662/3% of the aggregate commitments and
outstandings under the Facilities;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this Credit
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Credit
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Credit
Agreement or any other Loan Document; and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (w) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, (x) the principal
amount owed to such Lender may not be decreased or forgiven without the consent
of such Lender unless such decrease or forgiveness also applies on a pro rata
basis to all of the other Loans under the relevant Facility, (y) the rate of
interest applicable to the Loans of such Lender may not be decreased without the
consent of such Lender unless such interest rate decrease also

 

124



--------------------------------------------------------------------------------

applies to all of the other Loans under the relevant Facility, and (z) the
Maturity Date applicable to any Loans of such Lender under any Facility may not
be extended unless such extension also applies to all of the other Loans under
the relevant Facility.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Company may (i) replace such non-consenting Lender in accordance
with Section 10.12 provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Company to be made pursuant to
this paragraph) or (ii) with the prior written consent of the Required Lenders,
terminate the Commitments of such Lender and repay all Obligations of the
Company owing to such Lender relating to the Loans and participations (and Cash
Collateralize all of the unfunded participations) held by such Lender as of the
termination date.

Section 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Company, the Guarantors, the Administrative Agent or the L/C
Issuers or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

125



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, any L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, electronic mail
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuers and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

126



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Company even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent, any L/C Issuer or any Lender to exercise, and no delay by
any such Person in exercising, and no course of dealing with respect to, any
right, remedy, power or privilege under this Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Credit Agreement or
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The right, remedy,
power or privilege provided herein, and provided under any other Loan Document,
are cumulative and not exclusive of any right, remedy, power or privilege
provided by law.

Section 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time

 

127



--------------------------------------------------------------------------------

charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Company or any other Loan Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Credit Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party or any of the Company’s or such
Loan Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity, other than, as to any Indemnitee, to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

128



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
New York Fed Bank Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

Section 10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the

 

129



--------------------------------------------------------------------------------

restrictions of Section 10.06(f), or (iv) to an SPC in accordance with the
provisions of Section 10.06(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and Letter of
Credit Commitments, and the Loans (including for purposes of this
Section 10.06(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it under such Facility or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

130



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required for an assignment to any Person unless (1) an Event
of Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund,
or solely with respect to the assignment of a Term Loan, the Company, an
Affiliated Lender or a Subsidiary of the Company (each Person with respect to
whom such Company consent has been received, or is not required under clause
(1) or clause (2) of this sentence, an “Eligible Assignee”); provided that if a
prospective assignee (x) is not a commercial bank, finance company, insurance
company, financial institution or fund (a “Non-Financial Entity”), the Company
shall be deemed to be acting reasonably in withholding its consent if such
person is a direct or indirect competitor of the Company as notified by the
Company to the Administrative Agent within five Business Days after being
informed of the identity of such Non-Financial Entity or (y) is a Defaulting
Lender or a Lender that is a non-consenting Lender that the Company is at such
time permitted to replace pursuant to Section 10.01 or otherwise is a Lender
that the Company is at such time permitted to replace pursuant to Section 10.12,
the Company shall be deemed to be acting reasonably in withholding its consent;
provided, further, that solely with respect to an assignment of any Term Loans,
the Company shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
ten Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; provided that the Administrative
Agent shall be deemed to be acting reasonably in withholding its consent to a
prospective assignee that is a Defaulting Lender;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Line Loans (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together

 

131



--------------------------------------------------------------------------------

with a processing and recordation fee in the amount of $3,500; provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining the processing and
recordation fee; provided, further, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries, except in accordance with the
definition of “Eligible Assignee” set forth in Section 1.01.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Company and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Administrative Agent or any L/C Issuer, sell
participations to any

 

132



--------------------------------------------------------------------------------

Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Company,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that affects
such Participant. Subject to subsection (e) of this Section, the Company agrees
that each Participant shall be entitled to the benefits of Section 3.01,
Section 3.04 and Section 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.07 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Company, shall maintain a register analogous to the Register (a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of a Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
rights and/or obligations under this Credit Agreement) except to the extent that
such disclosure is necessary to establish that such interest is in registered
form under Treasury Regulations Section 5f.103-1(c). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Credit Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

133



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Company under this Credit
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Credit
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan or any other L/C Issuer assigns all of its Revolving Credit Commitments
and Revolving Credit Loans pursuant to Section 10.06(b), (i) such L/C Issuer may
upon 30 days’ notice to the Company and the Lenders, resign as an L/C Issuer
and/or (ii) JPMorgan may upon 30 days’ notice to the Company resign as Swing
Line Lender. In the event of any such resignation as an L/C Issuer or

 

134



--------------------------------------------------------------------------------

Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer (so long as such appointee agrees to act as an
L/C Issuer hereunder) or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of JPMorgan or any other L/C Issuer as an L/C Issuer or Swing Line
Lender, as the case may be. If any L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuers
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If JPMorgan resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment and acceptance of a successor L/C Issuer or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) in the case of the appointment and acceptance of a
successor L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of such retiring L/C Issuer with respect to
such Letters of Credit.

Section 10.07 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company or any other Loan Party against any and all of the
obligations of the Company or such Loan Party now or hereafter existing under
this Credit Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Credit Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In

 

135



--------------------------------------------------------------------------------

determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.09 Counterparts; Integration; Effectiveness. This Credit Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Credit Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.

Section 10.10 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.11 Severability. If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.12 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender, or if otherwise permitted under
Section 10.01, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the

 

136



--------------------------------------------------------------------------------

restrictions contained in, and consents required by, Section 10.05), all of its
interests, rights and obligations under this Credit Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Neither the Administrative Agent nor any Lender shall have any
obligation to the Company to find a replacement Lender or other such Person.

Section 10.13 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS CREDIT
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES TO THIS CREDIT AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY

 

137



--------------------------------------------------------------------------------

OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES TO THIS CREDIT AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Company acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Company and its
Affiliates, on the one hand, and the Administrative Agent, Joint Book Runners
and Lenders on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions

 

138



--------------------------------------------------------------------------------

contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, Joint Book
Runners and Lenders each are and have been acting solely as a principal and are
not the financial advisor, agent or fiduciary, for the Company or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, Joint Book Runners nor any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Company with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, Joint Book Runners or any Lender has advised or is
currently advising the Company or any of its Affiliates on other matters) and
neither the Administrative Agent, Joint Book Runners nor any Lender has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, Joint
Book Runners and Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent, Joint Book
Runners nor any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent, Joint Book Runners and Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, Joint Book Runners and the Lenders with respect to any
breach or alleged breach of agency, advisory or fiduciary duty.

Section 10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Guarantors that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. The Company shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.17 Senior Indebtedness. The Obligations shall constitute “Senior
Indebtedness” as such term is defined in all debt instruments to which the
Company or any Restricted Subsidiary is a party and which contains such a
definition.

Section 10.18 Liability of General Partners and Other Persons. No general
partner of any Restricted Subsidiary that is a partnership, joint venture or
joint adventure shall have any personal liability in respect of such Restricted
Subsidiary’s obligation

 

139



--------------------------------------------------------------------------------

under this Credit Agreement or the Notes by reason of his, her or its status as
such general partner. In addition, no limited partner, officer, employee,
director, stockholder or other holder of an ownership interest of or in the
Company or any Restricted Subsidiary or any partnership, corporation or other
entity which is a stockholder or other holder of an ownership interest of or in
the Company or any Restricted Subsidiary shall have any personal liability in
respect of such obligations by reason of his, her or its status as such limited
partner, officer, employee, director, stockholder or holder.

Section 10.19 Authorization of Third Parties to Deliver Information and Discuss
Affairs. The Company hereby confirms that it has authorized and directed each
Person whose preparation or delivery to the Administrative Agent or the Lenders
of any opinion, report or other information is a condition or covenant under
this Credit Agreement (including under Article V and Article VII) to so prepare
or deliver such opinions, reports or other information for the benefit of the
Administrative Agent and the Lenders. The Company agrees to confirm such
authorizations and directions provided for in this Section 10.19 from time to
time as may be requested by the Administrative Agent.

Section 10.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives on a need
to know basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Credit Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section (other than in the case of a pledge to any Federal Reserve
Bank), to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Credit Agreement,
(ii) any pledgee referred to in Section 10.06(f), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (g) with the written consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Company or any other Loan
Party.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the Closing Date, such information is not marked
“PUBLIC” or otherwise identified at the time of delivery as confidential.

 

140



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Securities Laws.

Section 10.21 No Fiduciary Duty. The Company hereby acknowledges that neither
the Administrative Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Company arising out of or in connection with this Credit
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Company, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.

[SIGNATURE PAGES FOLLOW]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

MSG HOLDINGS, L.P., as the Company By:   MSGN EDEN, LLC, as its General Partner
By:   /s/ DONNA COLEMAN   Name:   Donna Coleman   Title:   Interim Chief
Financial Officer MSGN EDEN, LLC, as a Guarantor By:   /s/ DONNA COLEMAN   Name:
  Donna Coleman   Title:   Interim Chief Financial Officer REGIONAL MSGN
HOLDINGS LLC, as a Guarantor By:   /s/ DONNA COLEMAN   Name:   Donna Coleman  
Title:   Interim Chief Financial Officer

 

MSGN INTERACTIVE, LLC, MSGN PUBLISHING, LLC, MSGN SONGS, LLC, SPORTSCHANNEL
ASSOCIATES, THE 31ST STREET COMPANY, L.L.C., as Guarantors By:   MSGN EDEN, LLC,
as the General Partner of MSG Holdings, L.P. By:   /s/ DONNA COLEMAN   Name:  
Donna Coleman   Title:   Interim Chief Financial Officer

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   /s/ JOHN G. KOWALCZUK  
Name:   John G. Kowalczuk   Title:   Executive Director JPMORGAN CHASE BANK,
N.A., as L/C Issuer, Swing Line Lender and Lender By:   /s/ JOHN G. KOWALCZUK  
Name:   John G. Kowalczuk   Title:   Executive Director

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer and Lender By:   /s/ MARIE FORURIA   Name:
  Marie Foruria   Title:   Vice President

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as L/C Issuer and Lender By:   /s/
GIROLAMO PARISI   Name:   Girolamo Parisi   Title:   Managing Director

 

MUFG UNION BANK, N.A., as Lender By:   /s/ GIROLAMO PARISI   Name:   Girolamo
Parisi   Title:   Managing Director

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as L/C Issuer and Lender By:   /s/ RAFAEL TOBON   Name:
  Rafael Tobon   Title:   Director

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as L/C Issuer and Lender By:   /s/ PAUL
WEISSENBERGER   Name:   Paul Weissenberger   Title:   Senior Vice President

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:   /s/ ALDO J. QUINI   Name:   Aldo J. Quini  
Title:   Senior Vice President

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as Lender

By:  

/s/ SHIVANI AGARWAR

Name:   Shivani Agarwar Title:   Senior Vice President

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Lender

By:  

/s/ CRAIG DESOUSA

Name:   Craig DeSousa Title:   Senior Vice President

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH,

as Lender

By:  

/s/ GERARDO CANET

Name:   Gerardo Canet Title:   Managing Director By:  

/s/ RONALD LEE

Name:   Ronald Lee Title:   Vice President

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

BNP PARIBAS,

as Lender

By:  

/s/ NICOLAS RABIER

Name:   Nicoloas Rabier Title:   Managing Director By:  

/s/ NICOLE RODRIGUEZ

Name:   Nicole Rodriguez Title:   Director

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ REBECCA KRATZ

Name:   Rebecca Kratz Title:   Authorized Signatory

 

  [SIGNATURE PAGE]      



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as Lender By:  

/s/ LINDA TAM

Name:   Linda Tam Title:   Director

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ VANESSA A. KURBATSKY

Name:   Vanessa A. Kurbatsky Title:   Vice President

 

  [SIGNATURE PAGE]      



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ SHANNON OFFEN

Name:   Shannon Offen Title:   Director

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Lender

By:

 

/s/ JUDITH SMITH

Name:

 

Judith Smith

Title:

 

Authorized Signatory

By:

 

/s/ D. ANDREW MALETTA

Name:

 

D. Andrew Maletta

Title:

 

Authorized Signatory

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ MICHAEL KING

Name:   Michael King Title:   Authorized Signatory

 

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:  

/s/ MICHAEL KING

Name:   Michael King Title:   Vice President

 

  [SIGNATURE PAGE]  



--------------------------------------------------------------------------------

CRÉDIT INDUSTRIEL ET COMMERCIAL, as Lender By:  

/s/ MARCUS EDWARD

Name:   Marcus Edward Title:   Managing Director By:  

/s/ CLIFFORD ABRAMSKY

Name:   Clifford Abramsky Title:   Managing Director

 

  [SIGNATURE PAGE]  